

EXHIBIT 10.1
EXECUTION COPY
 


scs09272016ex101image1.gif [scs09272016ex101image1.gif]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 23, 2016
among 
 
STEELCASE INC., 
 
and 
 
THE SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTIES HERETO,
as the Borrowers 

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS,
JPMORGAN CHASE BANK, N.A., 
as Administrative Agent


BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


and


HSBC BANK USA, NATIONAL ASSOCIATION,
as Documentation Agent
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
Page
 
 
ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES
1


1.1. Certain Defined Terms
1


1.2. References
28


1.3. Company Acting on Behalf of Itself and Subsidiary Borrowers
28


1.4. Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers; No Liability of
Traditional Foreign Subsidiary Borrowers for Obligations of the Company, the
Domestic Subsidiary Borrowers or the Special Foreign Subsidiary Borrowers
29


1.5. Amendment and Restatement of Existing Credit Agreement
29


 
 
ARTICLE II: REVOLVING LOAN FACILITIES
30


2.1. Revolving Loans
30


2.2. Swing Line Loans.
30


2.3. Rate Options for all Advances; Maximum Interest Periods
32


2.4. Optional Payments; Mandatory Prepayments; Determination of Dollar Amounts.
32


2.5. Voluntary Reduction of Commitments
33


2.6. Method of Borrowing
34


2.7. Method of Selecting Types, Currency and Interest Periods for Advances
34


2.8. Minimum Amount of Each Advance
34


2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances
34


2.10. Default Rate
35


2.11. Method of Payment; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations
35


2.12. Evidence of Debt
36


2.13. Telephonic Notices
37


2.14. Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes
37


2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions
43


2.16. Lending Installations
43


2.17. Non-Receipt of Funds by the Administrative Agent
43


2.18. Termination Date
44


2.19. Replacement of Certain Lenders
44


2.20. Judgment Currency
44


2.21. Market Disruption
45


2.22. Expansion Option
45





ii

--------------------------------------------------------------------------------




2.23. Addition of Subsidiary Borrowers
47


2.24. Defaulting Lenders
48


 
 
ARTICLE III: THE LETTER OF CREDIT FACILITY
49


3.1. Obligation to Issue Letters of Credit
49


3.2. Transitional Provision
49


3.3. Types and Amounts
50


3.4. Conditions
50


3.5. Procedure for Issuance of Letters of Credit
50


3.6. Letter of Credit Participation
51


3.7. Reimbursement Obligation
51


3.8. Letter of Credit Fees
52


3.9. Issuing Bank Reporting Requirements
52


3.10. Indemnification; Exoneration
52


3.11. Cash Collateral
53


 
 
ARTICLE IV: CHANGE IN CIRCUMSTANCES
54


4.1. Yield Protection
54


4.2. Changes in Capital Adequacy Regulations
54


4.3. Availability of Types of Advances
55


4.4. Funding Indemnification
55


4.5. Lender Statements; Survival of Indemnity
55


 
 
ARTICLE V: CONDITIONS PRECEDENT
56


5.1. Conditions to Closing
56


5.2. Each Advance and Letter of Credit
58


5.3. Initial Advance to Each New Subsidiary Borrower
58


 
 
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
59


6.1. Organization; Corporate Powers
60


6.2. Authority; Validity; Enforceability
60


6.3. No Conflict; Governmental Consents
60


6.4. Financial Statements
61


6.5. No Material Adverse Change
61


6.6. Taxes
61


6.7. Litigation
61


6.8. Significant Subsidiaries
61


6.9. ERISA
61


6.10. Accuracy of Information
62


6.11. Securities Activities
62


6.12. Material Agreements
62


6.13. Compliance with Laws
62


6.14. Assets and Properties
63





iii

--------------------------------------------------------------------------------




6.15. Statutory Indebtedness Restrictions
63


6.16. Environmental Matters
63


6.17. Insurance
63


6.18. Solvency
64


6.19. Benefits
64


6.20. Pledge Agreements
64


6.21. Additional Representations and Warranties of Foreign Subsidiary Borrowers
64


6.22. Anti-Corruption Laws and Sanctions
65


6.23. EEA Financial Institutions
65


 
 
ARTICLE VII: COVENANTS
65


7.1. Reporting
65


7.2. Affirmative Covenant
68


7.3. Negative Covenants
71


7.4. Financial Covenants
77


 
 
ARTICLE VIII: DEFAULTS
77


8.1. Defaults
77


 
 
ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
80


9.1. Termination of Revolving Loan Commitments; Acceleration
80


9.2. Preservation of Rights
81


9.3. Amendments
81


 
 
ARTICLE X: GENERAL PROVISIONS
83


10.1. Survival of Representations
83


10.2. Governmental Regulation
83


10.3. Accounting
83


10.4. Headings
83


10.5. Entire Agreement
84


10.6. Several Obligations; Benefits of this Agreement
84


10.7. Expenses; Indemnification
84


10.8. Numbers of Documents
85


10.9. Confidentiality
85


10.10. Severability of Provisions
86


10.11. Nonliability of Lenders
86


10.12. GOVERNING LAW
86


10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
86


10.14. USA Patriot Act
87


10.15. Interest Rate Limitation
87


10.16. No Advisory or Fiduciary Responsibility
87





iv

--------------------------------------------------------------------------------




10.17. Acknowledgment and Consent to Bail-In of EEA Financial Institutions
88


 
 
ARTICLE XI: THE ADMINISTRATIVE AGENT
88


11.1. Appointment; Nature of Relationship
88


11.2. Powers
89


11.3. General Immunity
89


11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc.
89


11.5. Action on Instructions of Lenders
89


11.6. Employment of Administrative Agent and Counsel
89


11.7. Reliance on Documents; Counsel
90


11.8. The Administrative Agent’s Reimbursement and Indemnification
90


11.9. Rights as a Lender
90


11.10. Lender Credit Decision
90


11.11. Successor Administrative Agent
90


11.12. No Duties Imposed Upon Other Agents or Arranger
91


11.13. Notice of Default
91


11.14. Delegation to Affiliates
91


11.15. Authority with Respect to Guarantees
91


11.16. Authority with Respect to Pledge Agreements
92


 
 
ARTICLE XII: SETOFF; RATABLE PAYMENTS
93


12.1. Setoff
93


12.2. Ratable Payments
93


12.3. Relations Among Lenders
93


12.4. Representations and Covenants Among Lenders
93


 
 
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
93


13.1. Successors and Assigns
93


13.2. Participations
94


13.3. Assignments
95


13.4. Dissemination of Information
97


13.5. Tax Certifications
97


 
 
ARTICLE XIV: NOTICES
97


14.1. Giving Notice
97


14.2. Change of Address
99


 
 
ARTICLE XV: COUNTERPARTS
99


 
 
ARTICLE XVI: COMPANY GUARANTEE
99





v

--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibits
EXHIBIT A
--
Revolving Loan Commitments
 
 
(Definitions)
EXHIBIT B
--
Form of Borrowing/Election Notice
 
 
(Section 2.2, Section 2.7 and Section 2.9)
EXHIBIT C
--
Form of Request for Letter of Credit
 
 
(Section 3.4)
EXHIBIT D
--
Form of Assignment Agreement
 
 
(Definitions and Section 13.3)
EXHIBIT E
--
Form of Company’s Counsel’s Opinion
 
 
(Sections 5.1 and 5.3)
EXHIBIT F
--
List of Closing Documents
 
 
(Section 5.1)
EXHIBIT G
--
Form of Officer’s Certificate
 
 
(Sections 5.2 and 7.1(A)(iii))
EXHIBIT H
--
Form of Compliance Certificate
 
 
(Sections 5.2 and 7.1(A)(iii))
EXHIBIT I
--
Form of Subsidiary Guaranty
 
 
(Definitions)
EXHIBIT J
--
Form of Revolving Loan Note
 
 
(If Requested) (Section 2.12(D))
EXHIBIT K
--
Form of Assumption Letter
 
 
(Definitions)
EXHIBIT L
--
Form of Commitment and Acceptance
 
 
(Section 2.22)



vi

--------------------------------------------------------------------------------






Schedules
Pricing Schedule
 
 
 
 
 
Schedule 7.3(A)(i)
--
Permitted Existing Non-Guarantor Subsidiary Indebtedness (Definitions, Section
7.3(A)(i))
 
 
 
Schedule 7.3(B)
--
Permitted Asset Sales (Section 7.3(B))
 
 
 
Schedule 7.3(C)(ii)
--
Permitted Existing Liens (Section 7.3(C)(ii))
 
 
 
Schedule 7.3(D)(v)
--
Permitted Existing Non-Obligor Subsidiary Investments (Section 7.3(D)(v))
 
 
 
Schedule 7.3(D)(viii)
--
Permitted Existing Additional Investments (Section 7.3(D)(viii))





vii

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 23,
2016, is entered into by and among Steelcase Inc., a Michigan corporation, as
the Company, the Subsidiary Borrowers from time to time parties hereto, the
institutions from time to time parties hereto as Lenders, JPMorgan Chase Bank,
N.A., as Administrative Agent for itself and the other Lenders, Bank of America,
N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents, and
HSBC Bank USA, National Association, as Documentation Agent.
WHEREAS, the Company, the lenders party thereto and the Administrative Agent are
currently party to the Amended and Restated Credit Agreement dated as of March
19, 2012 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”);
WHEREAS, the Company, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers;
WHEREAS, it is the intention of the parties to this Agreement that this
Agreement not constitute a novation or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that pursuant to this
Agreement, from and after the Closing Date, the Existing Credit Agreement shall
be amended and restated hereby, the obligations and liabilities of the Company
outstanding thereunder, shall be re-evidenced hereby and shall be payable in
accordance with the terms hereof, and all references herein to “hereunder,”
“hereof,” or words of like import and all references in any other Loan Document
to the “Credit Agreement” or words of like import shall mean and be a reference
to this Agreement; and
WHEREAS, it is also the intent of the Company and the Subsidiary Guarantors, if
any, to confirm that, from and after the Closing Date, all references to the
“Credit Agreement” contained in any “Loan Documents” (as referred to and defined
in the Existing Credit Agreement) shall be deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrowers by the Lenders and the Administrative Agent,
the parties hereto agree as follows:
ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES
1.1. Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined.
As used in this Agreement:
“Accounting Change” is defined in Section 10.3 hereof.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise


1

--------------------------------------------------------------------------------




or (ii) directly or indirectly acquires (in one transaction or as the most
recent transaction in a series of transactions) at least a majority (in number
of votes) of the securities of a corporation which have ordinary voting power
for the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding Equity Interests of another Person.
“Adjusted EBITDA” means, for any period with respect to the Company and its
Subsidiaries calculated on a consolidated basis, all as determined in accordance
with Agreement Accounting Principles:
(a)
EBIT for such period,

plus
(b)     all amounts deducted in determining EBIT for such period on account of
depreciation and amortization expense,

minus
(c)     any extraordinary or unusual gains or non-recurring gains to the extent
added in computing EBIT for such period,

plus
(d)    any extraordinary or unusual non-cash losses or charges or non-recurring
non-cash losses or charges (other than any such non-cash loss or charge to the
extent that it represents an accrual of, or reserve for, cash expenditures in
any future period),

plus
(e)    cash restructuring losses or charges (including, for the avoidance of
doubt, any cash losses or charges incurred in connection with the termination
of, or withdrawal from, any Plan, any Benefit Plan or any Multiemployer Plan)
for such period; provided that the aggregate amount of losses and charges
incurred after the Closing Date that are permitted to be added back to EBIT
pursuant to this clause (e) shall not exceed $25,000,000 during the term of this
Agreement,

plus
(f)    any non-cash share-based compensation expense,

plus
(g)    any non-cash impairments to fixed assets or goodwill or other intangible
assets to the extent deducted in computing such EBIT and such fixed assets or
goodwill or other intangible assets are identified on the Company’s consolidated
balance sheet for such period,

plus
(h)    to the extent not included in clause (e) above, cash losses or charges
incurred in connection with the termination of, or withdrawal from, any Plan,
any Benefit Plan or any Multiemployer Plan, provided that the aggregate amount
of losses and charges permitted to be added back to EBIT pursuant to this clause
(h) shall not exceed $15,000,000 during the term of this Agreement.

For the purposes of calculating Adjusted EBITDA for any period (each such
period, a “Reference Period”), (i) if at any time during such Reference Period
the Company or any of its Subsidiaries shall have made any Material Disposition,
the Adjusted EBITDA for such Reference Period shall be reduced by an amount
equal to the Adjusted EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Reference Period or increased
by an amount equal to the Adjusted EBITDA (if negative) attributable thereto for
such Reference Period, and (ii) if during such Reference Period the Company or
any of its Subsidiaries shall have made a Material Acquisition, Adjusted EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
pro forma basis acceptable to the Administrative Agent, but without giving
effect to any projected synergies resulting from such acquisition, as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material


2

--------------------------------------------------------------------------------




Acquisition” means any Acquisition that involves the payment of consideration by
the Company and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any sale, transfer or disposition (or series of related
sales, transfers, or dispositions), whether through sale of assets, merger or
otherwise, of (x) a going business or division of the Company or any Subsidiary,
(y) all or substantially all of the assets of any Subsidiary or (z) the Equity
Interests of a Subsidiary resulting in such Person no longer constituting a
Subsidiary, in any such case, that yields gross proceeds to the Company or any
of its Subsidiaries in excess of $25,000,000.


“Administrative Agent” means JPMorgan (including its branches and Affiliates) in
its capacity as contractual representative for itself and the Lenders pursuant
to Article XI hereof and any successor Administrative Agent appointed pursuant
to Article XI hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made, converted or continued on the same date by the Lenders to a
Borrower of the same Type and, in the case of Eurocurrency Rate Advances, in the
same currency and for the same Interest Period.
“Affected Lender” is defined in Section 2.19 hereof.
“Affiliate” of any Person means (i) any other Person directly or indirectly
controlled by, under common control with, such Person and (ii) solely in the
case of a Person other than the Company or its Subsidiaries, any other Person
controlling such Person. A Person shall be deemed to control another Person if
the controlling Person (i) is the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act) of greater than or equal to ten percent (10%)
or more of the combined voting power of the controlled Person (giving effect to
the relative voting rights associated with the voting securities or other voting
interests held by the controlling Person) or (ii) possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Capital Stock,
by contract or otherwise.
“Agent Party” has the meaning assigned to such term in Section 14.1.
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as the same may be increased or reduced from
time to time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000.00).
“Agreed Currencies” means (i) Dollars and (ii) so long as such currency remains
an eligible currency, euro. For purposes of this Agreement, euro shall remain an
eligible currency so long as neither the Administrative Agent, the Required
Lenders nor the Company has given notice in accordance with Section 2.21 and
such currency remains readily available, freely traded and one for which
deposits are customarily offered to banks in the London interbank market,
convertible into Dollars in the international interbank market available to the
Lenders in such market and as to which an Equivalent Amount may be readily
calculated. If in the determination of the Administrative Agent, (a) the euro
shall no longer be readily available or freely traded or (b) an Equivalent
Amount is not readily calculable therefor (each of clause (a) and (b), a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Company, and the euro shall no longer be an Agreed Currency
until such time as the Disqualifying Event(s) no longer exist(s), but in any
event within five (5) Business Days of receipt of such notice from the


3

--------------------------------------------------------------------------------




Administrative Agent, the Company shall repay each Loan in such currency to
which the Disqualifying Event applies or convert each such Loan into a Loan
denominated in Dollars, subject to the other terms contained in Articles II and
IV. No additional Agreed Currencies may be added without the consent of the
Administrative Agent and each of the Lenders.
“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended, restated, supplemented or otherwise modified and in effect from time
to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4; provided, however, that in the event of an
Accounting Change and subject to the provisions of Section 10.3, with respect to
the calculation of the financial covenants set forth in Section 7.4, “Agreement
Accounting Principles” means generally accepted accounting principles as in
effect in the United States as of the Closing Date, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4 hereof.
“Alternate Base Rate” means, for any day (or if such day is not a Business Day,
the immediately preceding Business Day), a rate of interest per annum equal to
the highest of (i) the Prime Rate in effect on such day, (ii) the sum of the
NYFRB Rate in effect on such day plus ½ of 1%, and (iii) the Eurocurrency Rate
for a one month Interest Period on such day plus 1%; provided, that, for the
avoidance of doubt, the Eurocurrency Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day (without any rounding). Any change in the Alternate Base Rate due to
a change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Eurocurrency Rate, respectively.
“Annual Financials” is defined in Section 7.1(A)(iv) hereof.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of the Pricing Schedule.
“Applicable Facility Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) hereof determined in accordance with the provisions of the
Pricing Schedule.
“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of the Pricing Schedule.
“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum used to calculate Letter of Credit fees payable under Section 3.8(A)
hereof equal to the Applicable Eurocurrency Margin then in effect.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


4

--------------------------------------------------------------------------------




“Arranger” means JPMorgan and its successors in its capacity as sole lead
arranger and sole bookrunner for the loan transaction evidenced by this
Agreement.
“Asset Sale” means, with respect to the Company or any of its Subsidiaries, the
sale, lease (other than an operating lease), conveyance, disposition or other
transfer by such Person of any of its assets (including by way of a
sale-leaseback transaction, and including the sale or other transfer of any of
the Equity Interests of any Subsidiary of such Person) to any Person other than
(i) the sale of Receivables and Related Security in connection with a Permitted
Receivables Financing, (ii) the sale of inventory in the ordinary course of
business, (iii) the sale, lease, conveyance, disposition or other transfer to
the Company or any Subsidiary, (iv) the sale, exchange or other transfer of any
capital asset (including aircraft operated by the Company) in connection with,
or in good faith contemplation of, the purchase, lease or acquisition by the
Company or any Subsidiary of a capital asset of like kind within 180 days of
such sale or exchange (v) a sale, conveyance, disposition or other transfer
constituting an Investment of the type described in subclauses (i) through (iv),
inclusive, of Section 7.3(D) hereof, and (vi) the liquidation, in whole or in
part, of any life insurance policies owned by the Company or any Subsidiary.
“Assignment Agreement” is defined in Section 13.3 hereof.
“Assumption Letter” means a letter from a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit K hereto pursuant to which such
Subsidiary agrees to become a Subsidiary Borrower and agrees to be bound by the
terms and conditions of this Agreement as if originally a party hereto.
“Authorized Officer” means any of the president and chief executive officer, the
chief financial officer, the treasurer or the Director of Corporate Treasury
Services, acting singly.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of


5

--------------------------------------------------------------------------------




attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
that is subject to Section 302 or Title IV of ERISA or Section 412 of the Code
(other than a Multiemployer Plan, a plan not governed by ERISA or a retirement
plan that is not qualified under Section 401(a) of the Code) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.
“Borrower” means each of (i) the Company and (ii) any Subsidiary Borrower, and
“Borrowers” means, collectively, the Company and all Subsidiary Borrowers.
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
“Borrowing/Election Notice” is defined in Section 2.7 hereof.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
(and, if the Advance, Swing Line Loan or L/C Drafts which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in euro).    
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) in the case of any other entity, any interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, such entity; provided, however, that “Capital
Stock” shall not include any debt securities convertible into equity securities
prior to such conversion.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases would be capitalized on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.
“Cash Equivalents” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America or Canada, respectively), in each
case maturing within one year from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


6

--------------------------------------------------------------------------------




(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank organized under the laws of the United States of
America or any State thereof or under the laws of Canada or any Province
thereof, in each case which has a combined capital and surplus and undivided
profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements that either are on-demand or have
a term of not more than thirty (30) days, in any case, for securities described
in clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 or
any comparable provision under applicable Canadian law, (ii) are rated AAA by
S&P and Aaa by Moody’s and AAA by Dominion Bond Rating Service (as applicable)
and (iii) have portfolio assets of at least $5,000,000,000 (or, in the case of
money market funds offered by any Lender, $1,000,000,000).
For the avoidance of doubt, in no event shall auction rate securities be
considered Cash Equivalents for purposes of this definition.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act), other than any holder or beneficial owner of the Company’s Class
B common stock (any such holder or beneficial owner, a “Class B Shareholder”),
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act; provided that a person shall be deemed to have
“beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of thirty-five percent (35%) or more of the
combined voting power of the Company’s outstanding Capital Stock ordinarily
having the right to vote at an election of directors; provided further that any
voting power of the Company’s Capital Stock that is acquired through conversion
of the Company’s Class B common stock (any such Capital Stock resulting from
such a conversion being referred to as “Converted Capital Stock”) shall be
disregarded in any determination of whether there has been a Change of Control
solely to the extent and so long as such Converted Capital Stock is held or
beneficially owned by a Class B Shareholder or a Person that was a Class B
Shareholder at the time of conversion of such Converted Capital Stock.
“Closing Date” means September 23, 2016.


7

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment and Acceptance” is defined in Section 2.22 hereof.
“Communications” has the meaning assigned to such term in Section 14.1(D).
“Company” means Steelcase Inc., a Michigan corporation, together with its
successors and permitted assigns, including a debtor-in-possession on behalf of
the Company.
“Company Guaranty” means any guaranty, dated as of the date required pursuant to
Section 5.3, in form and substance substantially similar to Exhibit I hereto
(with such appropriate changes as may be agreed to by the Administrative Agent),
executed by the Company in favor of the Administrative Agent, for the ratable
benefit of itself and the other Holders of Obligations, unconditionally
guaranteeing all of the indebtedness, obligations and liabilities of the
Subsidiary Borrowers arising under or in connection with the Loan Documents, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Computation Date” is defined in Section 2.4(C) hereof.
“Consolidated Assets” means, as of any date, except as expressly provided
herein, the total assets of the Company and its Subsidiaries, calculated on a
consolidated basis for the then most recent fiscal quarter for which financial
statements are publicly available in accordance with Agreement Accounting
Principles.
“Consolidated Sales” means, for any period, except as expressly provided herein,
the total sales of the Company and its Subsidiaries, calculated on a
consolidated basis for the then most recent fiscal quarter for which financial
statements are publicly available in accordance with Agreement Accounting
Principles.
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance for which liability or standards of care are imposed under any
Environmental Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that


8

--------------------------------------------------------------------------------




Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject.
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Company, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
“Credit Event” means an Advance or a Swing Line Loan, a Letter of Credit, a L/C
Draft or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swing Line
Bank or any other Lender.
“CSV” has the meaning ascribed to such term within the definition of
“Unrestricted Cash”.
“Customary Permitted Liens” means:
(i)    Liens with respect to the payment of taxes, assessments or governmental
charges in all cases (A) which are not yet due and payable or (B) if
foreclosure, distraint, sale or other similar proceedings shall not have been
commenced or any such proceeding after being commenced is stayed, which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which (x) adequate reserves or other
appropriate provisions are being maintained, which reserves and provisions shall
be maintained in accordance with generally accepted accounting principles as in
effect from time to time, if and to the extent that such generally accepted
accounting principles so require, and (y) in the case of any such Liens that are
Environmental Liens, Liens in favor of the IRS or Liens in favor of the PBGC
that are being contested, no such Liens, individually or in the aggregate,
exceed $30,000,000;
(ii)    statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens imposed
by law created in the ordinary course of business for amounts not yet due or
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained, which reserves and
provisions shall be maintained in accordance with generally accepted accounting
principles as may be in effect from time to time, if and to the extent that such
generally accepted accounting principles so require;
(iii)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the assets or property of the Company and
its Subsidiaries taken as a whole or materially impair the use thereof in the
operation of the businesses taken as a whole and (B) all such Liens securing
bonds to stay judgments or in connection with appeals do not secure at any time
an aggregate amount exceeding $50,000,000;


9

--------------------------------------------------------------------------------




(iv)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Company or any of its Subsidiaries;
(v)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; and
(vi)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
“Dealer Subsidiary” means any Subsidiary that is a dealer.
“Default” means an event described in Article VIII hereof.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable for
cash, pursuant to a sinking fund obligation or otherwise, or redeemable for cash
at the option of the holder thereof, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Revolving Loan Termination Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.


10

--------------------------------------------------------------------------------




“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars, on or as of the most recent
Computation Date provided for in Section 2.4(C).
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.
“Domestic Subsidiary Borrower” means a Subsidiary Borrower that is a Domestic
Subsidiary.
“EBIT” means, for any period, for the Company and its Subsidiaries calculated on
a consolidated basis, the sum, without duplication, of (i) Net Income for such
period, plus (ii) Interest Expense to the extent deducted in computing Net
Income for such period, plus (iii) foreign, federal, state and local income
taxes to the extent deducted in computing Net Income for such period (and minus,
foreign, federal, state and local income taxes to the extent the negative amount
of any taxes were included in computing Net Income for such period), plus (iv)
the amount of any cash dividends received from Affiliates that are not
Subsidiaries, minority interests or non-consolidated joint ventures during such
period, all as determined in accordance with Agreement Accounting Principles.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental Requirements of Law, or (b) damages arising
from, or costs incurred by such Governmental Authority in response to, a Release
or threatened Release of a Contaminant into the environment.
“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”


11

--------------------------------------------------------------------------------




“Environmental Requirements of Law” means all applicable Requirements of Law
derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. and the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in
each case including any amendments thereto and any successor statutes.
“Equal and Ratable Debt” means any Indebtedness of the Company or any of its
Subsidiaries which includes a negative pledge clause prohibiting the creation of
a Lien on the assets of the Company or any of its Subsidiaries in favor of the
Administrative Agent for the benefit of itself and the Holders of Obligations
unless the holders of such Indebtedness shall be provided with an equal and
ratable Lien on such assets.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into or exchangeable for Capital Stock (prior to such conversion or exchange)).
“Equivalent Amount” of any currency at any date shall mean the equivalent in
Dollars of such currency, calculated on the basis of the rate at which such
currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m., Local Time, on such date on the Reuters World Currency Page for such
foreign currency. In the event that such rate does not appear on any Reuters
World Currency Page, the Equivalent Amount of such currency shall be calculated
by reference to such other publicly available service for displaying exchange
rates as may be reasonably selected by the Administrative Agent or, in the event
no such service is selected, such Equivalent Amount shall instead be calculated
on the basis of the arithmetic mean of the buy and sell spot rates of exchange
of the Administrative Agent or an Affiliate of the Administrative Agent in the
London interbank market for such other currency at or about 11:00 a.m. (Local
Time) two (2) Business Days prior to the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Administrative Agent from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent or an Affiliate of the Administrative Agent may
use any reasonable method it deems appropriate (after consultation with the
Company) to determine such amount, and such determination shall be conclusive
absent manifest error.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including any rules or regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” means the lawful currency of Participating Member States.
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Loan
denominated in any Agreed Currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such Agreed
Currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page of such Service that displays
such rate, or any successor to or substitute for such Service providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
Agreed Currency in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days


12

--------------------------------------------------------------------------------




prior to the commencement of such Interest Period (such rate, the “LIBO Screen
Rate”); provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that, if the LIBO Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Agreed Currency and such Interest Period shall be the Interpolated Rate. It
is understood and agreed that all of the terms and conditions of this definition
of “Eurocurrency Base Rate” shall be subject to Section 4.3.
“Eurocurrency Payment Office” of the Administrative Agent means, for each of the
Agreed Currencies, the agency, office, branch, Affiliate or correspondent bank
of the Administrative Agent, as it may from time to time specify to the Company
and each Lender as its Eurocurrency Payment Office.
“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, an interest rate per annum equal to the sum of (i) (a) the
Eurocurrency Base Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate, plus (ii) the Applicable Eurocurrency Margin then in effect.
“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.
“Eurocurrency Rate Loan” means a Loan made on a fully syndicated basis pursuant
to Section 2.1, which bears interest at the Eurocurrency Rate (excluding any
Loan which bears interest pursuant to clause (iii) of the definition of
“Alternate Base Rate”).
“Existing Credit Agreement” is defined in the recitals hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the Applicable Floating Rate Margin then in effect.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
“Foreign Subsidiary” means a Subsidiary of the Company that is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower” means a Subsidiary Borrower that is a Foreign
Subsidiary and shall include any Special Foreign Subsidiary Borrower or
Traditional Foreign Subsidiary Borrower.


13

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business.
“Governmental Acts” is defined in Section 3.10(A) hereof.
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
“Guaranty” means each of (i) the Company Guaranty and (ii) each Subsidiary
Guaranty.
“Hedging Arrangements” means any and all agreements, devices or arrangements
designed to protect at least one of the parties thereto from the fluctuations of
interest rates, commodity prices, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange or swap
agreements, forward currency exchange or swap agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
puts and warrants or any similar derivative transactions.
“Holders of Obligations” means, at any time, the holders of the Obligations at
such time, including, without limitation, (i) each Lender and the Issuing Bank
in respect of its Loans and L/C Exposure respectively, (ii) the Administrative
Agent, the Issuing Bank and the Lenders in respect of all other present and
future obligations and liabilities of the Company and each Subsidiary of every
type and description arising under or in connection with the Credit Agreement or
any other Loan Document, (iii) each Indemnitee in respect of the obligations and
liabilities of the Company to such Person under Section 10.7(B) hereof, and (iv)
their respective successors and (in the case of a Lender, permitted) transferees
and assigns.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Base Rate”.
“Increase Notice” is defined in Section 2.22 hereof.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.22.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22.
“Indebtedness” of a Person means, without duplication, (a) all indebtedness for
borrowed money, including indebtedness evidenced by bonds, notes, debentures,
Capitalized Lease Obligations or similar instruments and obligations
representing the deferred purchase price of property (other than operating lease
obligations and trade payables or accounts payable, in either case, arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (b) all liabilities secured by any Lien (other than a Customary
Permitted Lien) existing on property owned or acquired by such Person subject
thereto, whether or not the liability secured thereby shall have been assumed,
(c) all actual or contingent reimbursement obligations under outstanding standby
letters of credit (to the extent an underlying obligation is not already accrued
as, or included in, indebtedness under clause (a) above) or any obligations with
respect to bankers acceptances, (d) all Disqualified Stock, (e) any Off-Balance
Sheet Liabilities, and (f) all Contingent Obligations (other than, solely for
purposes of this clause (f), guarantees issued or procured by such Person to
support trade payables, accounts payable, performance obligations or operating
lease obligations in the ordinary course of business and other than
reimbursement obligations in respect thereof) related to


14

--------------------------------------------------------------------------------




indebtedness, obligations or liabilities of the type described in the foregoing
clauses (a) through (e); provided that, in the case of the Company or any of its
Subsidiaries, “Indebtedness” shall not include intercompany indebtedness or
obligations (i) of the Company owing to any of its Subsidiaries, (ii) of any
Subsidiary of the Company owing to the Company or (iii) of any Subsidiary of the
Company owing to any other Subsidiary of the Company.
“Indemnified Matters” is defined in Section 10.7(B) hereof.
“Indemnitees” is defined in Section 10.7(B) hereof.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Company, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.
“Initial Loan Parties” means the Company and each Subsidiary Guarantor as of the
Closing Date.
“Interest Coverage Ratio” is defined in Section 7.4(B) hereof.
“Interest Expense” means, without duplication, for any period, calculated on a
consolidated basis, the sum of (i) the total interest expense of the Company and
its Subsidiaries, including interest whether paid or accrued, all as determined
in conformity with Agreement Accounting Principles, (ii) the interest component
of the lease portfolio, if any, of the Company and its Subsidiaries, (iii) the
interest component of Off-Balance Sheet Liabilities (including, without
limitation, yield owing upon or in connection with Receivables Facility
Attributed Indebtedness or any other amount that would be characterized as
interest if related Receivables Facility Attributed Indebtedness constituted a
secured loan) and (iv) net payments (or minus net receipts) (if any) pursuant to
Hedging Arrangements relating to interest rate protection.
“Interest Period” means, with respect to a Eurocurrency Rate Loan, a period of
one (1), two (2), three (3) or six (6) months, commencing on a Business Day
selected by the Company (on behalf of itself or any Subsidiary Borrower) on
which a Eurocurrency Rate Advance is made to the Company pursuant to this
Agreement. Such Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one (1), two (2), three (3) or six (6)
months thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that, if the Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any indebtedness, Equity Interests or other
securities, or of a beneficial interest in any indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially


15

--------------------------------------------------------------------------------




all of the assets of a business (whether of a division, branch, unit operation,
or otherwise) conducted by another Person, (iii) any loan, advance (other than
(a) prepaid expenses, accounts receivable, advances to employees and similar
items made or incurred in the ordinary course of business on terms customary in
trade or (b) in the case of Investments by the Company or any Subsidiary,
short-term extensions of credit made in the ordinary course of business by the
Company or such Subsidiary to authorized Steelcase dealers to finance trade
receivables owing from customers to such dealers arising in connection with the
sale of goods) or capital contribution by that Person to any other Person,
including all indebtedness to such Person arising from a sale of property by
such Person other than in the ordinary course of its business, (iv) any deposit
accounts and certificates of deposit owned by such Person and (v) any structured
notes, derivative financial instruments (excluding Hedging Arrangements) and
other similar instruments or contracts issued by any other Person and owned by
that Person. For purposes of clarification, Investments shall not include the
premiums paid or the cash surrender value of life insurance policies which are
obtained by the Company or any Subsidiary with respect to directors, retirees,
employees, former employees or other personnel and for which the Company or any
Subsidiary is the beneficiary of the proceeds thereof.
“Investment Policy” means the Investment Policy approved by the Company’s Board
of Directors in the form attached to the officer’s certificate delivered on the
Closing Date pursuant to Section 5.1(12), as such policy may be amended,
restated, supplemented or otherwise modified from time to time with the consent
of the Administrative Agent, which consent shall not be unreasonably withheld or
delayed.
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
“Issuing Bank” means JPMorgan or any of its Affiliates.
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
“L/C Documents” is defined in Section 3.4(A) hereof.
“L/C Draft” means a draft drawn on the Issuing Bank pursuant to a Letter of
Credit.
“L/C Exposure” means, at any time, the aggregate principal amount of all L/C
Obligations at such time. The L/C Exposure of any Lender at any time shall be
its Pro Rata Share of the total L/C Exposure at such time.
“L/C Interest” is defined in Section 3.6 hereof.
“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the Dollar Amount then available for drawing under each of the
Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.
“L/C Sublimit” means $50,000,000.
“Lender Increase Notice” is defined in Section 2.22 hereof.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties as assignees to Assignment Agreements delivered pursuant to
Section 13.3 or Commitments and Acceptances delivered pursuant to Section 2.22,
including the Issuing Bank, the Swing Line Bank and each of their respective
successors and assigns.


16

--------------------------------------------------------------------------------




“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
“Letter of Credit” means the commercial and standby letters of credit to be
issued by the Issuing Bank pursuant to Section 3.1 hereof.
“Leverage Ratio” is defined in Section 7.4(A) hereof.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Base Rate”.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively, all Revolving Loans (whether made or continued as or converted to
Floating Rate Loans or Eurocurrency Rate Loans) and Swing Line Loans.
“Loan Account” is defined in Section 2.12(A) hereof.
“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Company Guaranty, any Subsidiary Guaranty, any Pledge
Agreement, any Assumption Letter, any Commitment and Acceptance, any Assignment
Agreement and all other documents, instruments, notes and agreements executed in
connection therewith or contemplated thereby (other than documents, instruments,
notes and agreements evidencing any Hedging Arrangements or any Banking
Services), as the same may be amended, restated or otherwise modified and in
effect from time to time.
“Local Time” means (i) Chicago time in the case of a Loan, Advance or advance
drawn under or pursuant to a Letter of Credit denominated in Dollars and (ii)
local time in the case of a Loan, Advance or advance drawn under or pursuant to
a Letter of Credit denominated in an Agreed Currency other than Dollars (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, financial condition or
performance of the Company and its Subsidiaries, taken as a whole, (b) the
ability of the Company or any of its Subsidiaries to perform its obligations
under the Loan Documents, or (c) the ability of the Lenders or the
Administrative Agent to enforce the Obligations.
“Material Domestic Subsidiary” means (a) each Domestic Subsidiary Borrower and
(b) each other Domestic Subsidiary of the Company (i) the total assets
(determined on a consolidated basis for such Domestic Subsidiary and its
Subsidiaries) of which exceed ten percent (10%) of the Company’s Consolidated
Assets or (ii) the total sales (determined on a consolidated basis for such
Domestic Subsidiary and its Subsidiaries) of which exceed ten percent (10%) of
the Company’s Consolidated Sales. Such determination shall be made as of the end
of the most recently completed fiscal quarter, or, in the case of consummation
of a Permitted Acquisition, at the time of consummation of such Permitted
Acquisition (calculated as of the end of the most


17

--------------------------------------------------------------------------------




recently completed fiscal quarter by the Company on a pro forma basis acceptable
to the Administrative Agent, taking into account the consummation of such
Permitted Acquisition).
“Material Foreign Subsidiary” means (a) each Foreign Subsidiary Borrower of the
Company and (b) each other Foreign Subsidiary of the Company (i) the total
assets (determined on a consolidated basis for such Foreign Subsidiary and its
Subsidiaries) of which exceed ten percent (10%) of the Company’s Consolidated
Assets or (ii) the total sales (determined on a consolidated basis for such
Foreign Subsidiary and its Subsidiaries) of which exceed ten percent (10%) of
the Company’s Consolidated Sales. Such determination shall be made as of the end
of the most recently completed fiscal quarter, or, in the case of consummation
of a Permitted Acquisition, at the time of consummation of such Permitted
Acquisition (calculated as of the end of the most recently fiscal quarter by the
Company on a pro forma basis acceptable to the Administrative Agent, taking into
account the consummation of such Permitted Acquisition).
“Material Indebtedness” means any individual Indebtedness (other than the
Indebtedness hereunder) which has an aggregate outstanding principal amount in
excess of $50,000,000.
“Material Subsidiary” means any Material Domestic Subsidiary or Material Foreign
Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “Multiemployer Plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Company or any member of the Controlled Group.
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries calculated on a consolidated basis for such period,
determined in conformity with Agreement Accounting Principles; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary.
“Net Mark-to-Market Exposure” of a Hedging Arrangement to which the Company or
any Subsidiary is a party (or all Hedging Arrangements governed by the terms of
a single ISDA Master Agreement or similar master netting contract between the
Company or any Subsidiary and a single counterparty), means, as of any date of
determination, the net amount (if any) that would be payable by the Company or
such Subsidiary if such Hedging Arrangement (or, if applicable, Hedging
Arrangements) were terminated as of such date of determination, such net amount
to be determined in accordance with market practices.
“Non-Guarantor Subsidiary” means each Subsidiary of the Company that is not a
Subsidiary Guarantor.
“Non-Obligor Subsidiary” means each Subsidiary of the Company that is not a
member of the Obligor Group.
“Non-Owned Percentage” shall mean the percentage of Equity Interests of any
class of a consolidated Subsidiary that is not owned, directly or indirectly, by
the Company, which percentage shall be calculated in accordance with generally
accepted accounting principles as in effect from time to time.
“Non-Supporting Assets Excess Percentage” is defined in Section 7.1(A)(iv)
hereof.
“Non-Supporting Sales Excess Percentage” is defined in Section 7.1(A)(iv)
hereof.


18

--------------------------------------------------------------------------------




“Non-Supporting Subsidiary” means each Subsidiary of the Company that is not a
member of the Supporting Group.
“Non Supporting Subsidiary Certificate” is defined in Section 7.1(A)(iv) hereof.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries (including, without limitation, any Subsidiary Borrower) to the
Administrative Agent, any Lender, the Swing Line Bank, the Arranger, any
Affiliate of the Administrative Agent or any Lender, the Issuing Bank, or any
Indemnitee, of any kind or nature, present or future, in each case, arising
under this Agreement, the L/C Documents, the Guarantees or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed or allowable), and any other sum chargeable to the
Company or any of its Subsidiaries under this Agreement or any other Loan
Document.
“Obligor Group” means, as of any date of determination, without duplication, (a)
the Company, (b) each Domestic Subsidiary Borrower and Special Foreign
Subsidiary Borrower (but not any Traditional Foreign Subsidiary Borrower) and
(c) each Subsidiary Guarantor, all as of such date.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Off-Balance Sheet Liabilities” of a Person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables and Related Security sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any financing lease or so-called “synthetic” lease
transaction, or (c) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which, in the case of the foregoing
clauses (a) through (c), does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries (it being understood, for the
avoidance of doubt, that operating lease obligations do not constitute
Off-Balance Sheet Liabilities).
“Other Taxes” is defined in Section 2.14(E)(ii) hereof.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)


19

--------------------------------------------------------------------------------




and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a currency
other than Dollars, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant Register” is defined in Section 13.2(C) hereof.
“Participants” is defined in Section 13.2(A) hereof.
“Participating Member State” means, at any time, any member state of the
European Union that, at such time, has adopted the euro as its lawful currency
in accordance with legislation of the European Union relating to economic and
monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment Date” means the last Business Day of each March, June, September and
December and the Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” is defined in Section 7.3(E) hereof.
“Permitted Existing Non-Guarantor Subsidiary Indebtedness” means the
Indebtedness of the Non-Guarantor Subsidiaries as of the Closing Date, whether
or not such Indebtedness is funded or committed, identified as such on Schedule
7.3(A)(i) to this Agreement.
“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company and/or any of its Subsidiaries may sell, convey or
otherwise transfer, directly or indirectly, to a newly-formed SPV, or any other
Person, any Receivables and Related Security for the purpose of obtaining
financing; provided that (i) the Receivables Facility Attributed Indebtedness
incurred in such transaction or series of transactions does not exceed
$100,000,000 in the aggregate and (ii) such Receivables Facility Attributed
Indebtedness is non-recourse to the Company and its Subsidiaries (other than an
SPV) other than limited recourse customary for receivables financings of the
same kind.
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Permitted Existing Non-Guarantor Subsidiary Indebtedness
permitted by this Agreement that (i) does not exceed the aggregate principal
amount that is either outstanding or available (plus accrued interest and


20

--------------------------------------------------------------------------------




any applicable premium and associated fees and expenses) of the Indebtedness
being replaced, renewed, refinanced or extended, (ii) does not rank at the time
of such replacement, renewal, refinancing or extension senior to the
Indebtedness being replaced, renewed, refinanced or extended, and (iii) does not
contain terms relating to security, covenants, subordination, event of default
and remedies that are materially less favorable to the relevant Non-Guarantor
Subsidiary than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any member of the Controlled Group is an
“employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 7.2(J) in respect of (i) 100% of the Equity Interests of a
Domestic Subsidiary, (ii) 100% of the Equity Interest of a Special Foreign
Subsidiary if the pledge would not be unlawful under applicable law or have
material adverse tax consequences under applicable foreign law, and (iii) 65% of
the voting Equity Interests (and 100% of the non-voting Equity Interests) of a
Traditional Foreign Subsidiary, in each case provided that such Subsidiary is
not a direct or indirect Subsidiary of a Traditional Foreign Subsidiary and, in
each case (a) governed by the applicable local law in respect of such Foreign
Subsidiary, (b) in favor of the Administrative Agent for the benefit of the
Holders of Obligations to secure the Obligations under this Agreement and (c) in
form and substance reasonably satisfactory to the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Pledged Equity” means all Equity Interests in or upon which a security interest
or Lien is from time to time granted to the Administrative Agent, for the
benefit of the Holders of Obligations, under the Pledge Agreements.
“Pledged Subsidiary” means each Foreign Subsidiary of which any Equity Interest
has been pledged to secure the Obligations as required by this Agreement, all
pursuant to a legal, valid, binding and enforceable Pledge Agreement entered
into by a Subsidiary Guarantor or any other holder or holders of such Equity
Interests.
“Previous Letters of Credit” is defined in Section 3.2 hereof.
“Previous Revolving Loans” is defined in Section 2.1 hereof.
“Pricing Schedule” means the Pricing Schedule attached hereto and identified as
such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Proposed New Lender” is defined in Section 2.22 hereof.


21

--------------------------------------------------------------------------------




“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (y) the Aggregate Revolving Loan Commitment at such time;
provided, however, (1) in the case of Section 2.24 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage obtained by dividing (x)
such Lender’s Revolving Loan Commitment at such time by (y) the Aggregate
Revolving Loan Commitment (disregarding any Defaulting Lender’s Commitment) at
such time and (2) if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of (A)
the aggregate outstanding amount of all Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and all Letters of Credit (giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination) at such time.
“Purchasers” is defined in Section 13.3(A).
“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.
“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
the Company, an SPV or any other Subsidiary in connection with any Permitted
Receivables Financing.
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a Permitted Receivables Financing on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
“Register” is defined in Section 13.3(D) hereof.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).


22

--------------------------------------------------------------------------------




“Reimbursement Obligation” is defined in Section 3.7 hereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Replacement Lender” is defined in Section 2.19 hereof.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the thirty (30) day notice period
has been waived.
“Request for Letter of Credit” is defined in Section 3.4(A) hereof.
“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50%); provided, however, that:
(x) without limiting Section 2.24(B), if any Lender is a Defaulting Lender and
any such failure has not been cured, then, for so long as such failure
continues, “Required Lenders” means, Lenders (excluding all Lenders whose
failure to fund their respective Pro Rata Shares of such Revolving Loans or
Swing Line Loans has not been so cured) whose Pro Rata Shares represent greater
than fifty percent (50%) of the aggregate Pro Rata Shares of such Lenders;
(y) if the Revolving Loan Commitments have been terminated pursuant to the terms
of this Agreement, “Required Lenders” means Lenders (without regard to such
Lenders’ performance of their respective obligations hereunder) whose aggregate
Pro Rata Shares are greater than fifty percent (50%); and
(z) for purposes of declaring the Loans to be due and payable pursuant to
Section 9.1, and for all purposes after the Loans become due and payable
pursuant to Section 9.1 or the Revolving Loan Commitments expire or terminate,
then, as to each Lender, clause (a) of the definition of Swing Line Exposure
shall only be applicable for purposes of determining its Pro Rata Share to the
extent such Lender shall have funded its participation in the outstanding Swing
Line Loans.
“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act, the Securities Exchange Act, Regulations T, U
and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, Americans with Disabilities Act of 1990, and any certificate
of occupancy, zoning ordinance, building, environmental or land use requirement
or permit or environmental, labor, employment, occupational safety or health
law, rule or regulation.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company


23

--------------------------------------------------------------------------------




or any Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in the Company or any Subsidiary.
“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Pro Rata Share of the Revolving Credit Obligations at such time.
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal Dollar Amount of the Swing Line Loans at such
time, plus (iii) the Dollar Amount of outstanding L/C Obligations at such time.
“Revolving Loan” is defined in Section 2.1 hereof.
“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans in an aggregate amount not
exceeding the amount set forth on Exhibit A to this Agreement opposite its name
thereon under the heading “Revolving Loan Commitment” or the signature page of
the Assignment Agreement or Commitment and Acceptance, as applicable, by which
it became a Lender, as such amount may be increased or decreased from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment Agreement or Commitment and Acceptance.
“Revolving Loan Termination Date” means September 23, 2021.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.


24

--------------------------------------------------------------------------------




“Senior Note Indenture” means that certain Indenture dated as of August 7, 2006,
between the Company, as the issuer thereunder, and J.P. Morgan Trust Company,
National Association, as the trustee thereunder, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Senior Notes” means the 6.375% Senior Notes due February 15, 2021, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
issued by the Company pursuant to the Senior Note Indenture in an aggregate
initial principal amount of $250,000,000.
“Significant Subsidiary” means, without duplication, (i) each Subsidiary
Borrower, (ii) each Subsidiary Guarantor and (iii) each Material Subsidiary.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Special Foreign Subsidiary” means, at any time, any Foreign Subsidiary of the
Company other than Steelcase SAS (a) that (i) is classified other than as a
corporation for United States federal income tax purposes and (ii) whose
delivery of a Subsidiary Guaranty (or, in the case of a Foreign Subsidiary
Borrower, the assumption of joint and several liability hereunder for the
Obligations of the Company or any Domestic Subsidiary Borrowers) would not be
unlawful under applicable law or have material adverse tax consequences under
applicable foreign law, or (b) whose delivery of a Subsidiary Guaranty (or, in
the case of a Foreign Subsidiary Borrower, the assumption of joint and several
liability hereunder for the Obligations of the Company or any Domestic
Subsidiary Borrowers) would not (i) give rise to adverse United States federal
income tax consequences as a result of Section 956(d) of the Code (or any
successor provision) or (ii) be unlawful under applicable law or have material
adverse tax consequences under applicable foreign law; provided, however, that
in the event that a Foreign Subsidiary satisfies the requirements of clause
(a)(i) or (b)(i) and such Foreign Subsidiary’s delivery of a Subsidiary Guaranty
(or assumption of joint and several liability for the Obligations) would not be
considered unlawful under applicable law or the tax consequences would not be
materially adverse under applicable foreign law if the obligations of such
Foreign Subsidiary were limited to an absolute Dollar Amount (pursuant to a
formula or otherwise), such Foreign Subsidiary shall be treated as a Special
Foreign Subsidiary, subject to any such limitations.
“Special Foreign Subsidiary Borrower” means, at any time, any Foreign Subsidiary
Borrower that is a Special Foreign Subsidiary.
“SPV” means a Subsidiary of the Company that is a special purpose entity
established solely for the purpose of purchasing Receivables and related assets
in connection with a Permitted Receivables Financing.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special,


25

--------------------------------------------------------------------------------




emergency or supplemental reserves or other requirements) established by any
central bank, monetary authority, the Board of Governors of the Federal Reserve
System, the Financial Conduct Authority, the Prudential Regulation Authority,
the European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in such currency,
expressed in the case of each such requirement as a decimal. Such reserve,
liquid asset, fees or similar requirements shall include those imposed pursuant
to Regulation D of the Board of Governors of the Federal Reserve System.
Eurocurrency Rate Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board of Governors of the Federal Reserve System. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Steelcase SAS” means Steelcase SAS, a Societe par Actions Simplifiée organized
and existing under the laws of the Republic of France.
“Subsidiary” of a Person means, except as provided in the second succeeding
sentence, (i) any corporation more than fifty percent (50%) of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, limited liability company, association, joint venture or similar
business organization more than fifty percent (50%) of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Company and shall include, without
limitation, each Subsidiary Borrower.
“Subsidiary Borrower” means any wholly-owned Subsidiary of the Company, whether
now existing or hereafter formed, that becomes a party hereto pursuant to an
Assumption Letter with the consent of one hundred percent (100%) of the Lenders
and subject to the satisfaction of such other conditions set forth in Sections
2.23 and 5.3 of this Agreement, together with its respective successors and
assigns, including a debtor-in-possession (or entity of analogous status under
applicable foreign law) on behalf of any such Subsidiary.
“Subsidiary Guarantors” means (i) all of the Company’s Material Domestic
Subsidiaries, if any, as of the Closing Date and (ii) any new Domestic
Subsidiaries or Foreign Subsidiaries that are Special Foreign Subsidiaries, in
each case, which become Subsidiary Guarantors in accordance with Section 7.2(I)
or (J), in each case, together with their respective successors and assigns
(including a debtor-in-possession, or entity of analogous status under
applicable foreign law, on behalf of any such Subsidiary); provided, that a
Subsidiary shall cease to be a Subsidiary Guarantor upon the release of the
obligations of such Subsidiary under the Subsidiary Guaranty in accordance with
the provisions of Section 11.15(B) hereof.
“Subsidiary Guaranty” means any guaranty, in form and substance substantially
similar to Exhibit I hereto, executed by the Subsidiary Guarantors in favor of
the Administrative Agent, for the ratable benefit of itself and the other
Holders of Obligations, unconditionally guaranteeing all of the indebtedness,
obligations and liabilities of the Borrowers arising under or in connection with
the Loan Documents, as the same may be amended, restated, supplemented or
otherwise modified from time to time (including to add additional Subsidiary
Guarantors).
“Supporting Group” means, as of any date of determination, without duplication,
(a) the Company, (b) each Domestic Subsidiary Borrower and Special Foreign
Subsidiary Borrower (but not any Traditional


26

--------------------------------------------------------------------------------




Foreign Subsidiary Borrower), (c) each Subsidiary Guarantor, (d) each Pledged
Subsidiary and (e) each Subsidiary of a Pledged Subsidiary.
“Swing Line Bank” means JPMorgan or any other successor Swing Line Bank pursuant
to the terms hereof.
“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to the Company up to a maximum principal Dollar Amount of
$25,000,000 at any one time outstanding.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) its Pro Rata Share of the total Swing Line
Exposure at such time other than with respect to any Swing Line Loans made by
such Lender in its capacity as a Swing Line Bank and (b) the aggregate principal
amount of all Swing Line Loans made by such Lender as a Swing Line Bank
outstanding at such time (less the amount of participations funded by the other
Lenders in such Swing Line Loans).
“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Bank pursuant to Section 2.2 hereof.
“Swing Line Repayment Date” is defined in Section 2.2(D).
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Taxes” is defined in Section 2.14(E)(i) hereof.
“Temporary Leverage Ratio Step Up” is defined in Section 7.4(A) hereof.
“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5 or 9.1 hereof.
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) a failure by the Company or any member of the Controlled Group to pay
to any Benefit Plan any required contribution under Section 430(j) of the Code
on or before the due date for such contribution; (iii) the withdrawal of the
Company or any member of the Controlled Group from a Benefit Plan during a plan
year in which the Company or such Controlled Group member was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA with respect to such Plan;
(iv) the imposition of an obligation under Section 4041 of ERISA to provide
affected parties written notice of intent to terminate a Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (v) the institution
by the PBGC of proceedings to terminate or appoint a trustee to administer a
Benefit Plan; (vi) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; or (vii) the partial or complete withdrawal of the
Company or any member of the Controlled Group from a Multiemployer Plan.
“Traditional Foreign Subsidiary Borrower” means, at any time, any Foreign
Subsidiary Borrower that is not a Special Foreign Subsidiary.
“Transferee” is defined in Section 13.4.


27

--------------------------------------------------------------------------------




“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurocurrency Rate Loan.
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
“Unrestricted Cash” means, at any date, the sum of (a) the positive excess, if
any, of (i) (x) 100% of the unrestricted cash and Cash Equivalents maintained by
the Company or any of its United States or Canadian Subsidiaries in accounts
located in the United States or Canada and that are not subject to any Liens at
such time plus (y) CSV over (ii) $25,000,000 and (b) 65% of the unrestricted
cash and Cash Equivalents maintained by the Company or any of its Subsidiaries
in accounts not included in the foregoing clause (a) that are not subject to any
Liens or legal or contractual restrictions on repatriation to the United States
at such time; provided that (x) the aggregate Dollar Amount of cash and Cash
Equivalents included as “Unrestricted Cash” pursuant to the foregoing clause (b)
shall not exceed $25,000,000 at any time, (y) solely for purposes of the
foregoing clause (a), “CSV” shall mean 85% of the cash surrender value
associated with any Company-owned life insurance and (z) for the purposes of
calculating Unrestricted Cash, “Lien” shall not include common law or statutory
rights of setoff.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with Agreement Accounting Principles.
1.2. References. Any references to Subsidiaries of the Company set forth herein
with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.
1.3. Company Acting on Behalf of Itself and Subsidiary Borrowers. Whether or not
expressly provided herein, each notice or certificate delivered hereunder or in
connection herewith or the other Loan Documents by or to the Company (in its
capacity as a Borrower) or an officer thereof, and each notice or consent
requested by or from the Company (in its capacity as a Borrower) or an officer
thereof, shall be so delivered or given to, by or on behalf of the Company for
the benefit of itself and the Subsidiary Borrowers. In furtherance and without
limitation of the foregoing, the Company is hereby authorized and given an
irrevocable power of attorney by and on behalf of each of the Subsidiary
Borrowers to perform and accept any and all such actions on its behalf under
this Agreement and the other Loan Documents.
1.4. Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers; No Liability of
Traditional Foreign Subsidiary Borrowers for Obligations of the Company, the
Domestic Subsidiary Borrowers or the Special Foreign Subsidiary Borrowers.


28

--------------------------------------------------------------------------------




(A) Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers. Notwithstanding
anything to the contrary contained herein, each of the Company, each Domestic
Subsidiary Borrower and each Special Foreign Subsidiary Borrower jointly and
severally hereby irrevocably and unconditionally retains and accepts, not merely
as a surety but also as a co-debtor, joint and several liability with one
another with respect to the payment and performance of all of the Obligations of
or attributable to such Borrowers arising hereunder or under the other Loan
Documents, it being the intention of the parties hereto that all of such
Obligations shall be the joint and several obligations of the Company, the
Domestic Subsidiary Borrowers and the Special Foreign Subsidiary Borrowers
without preferences or distinction among them. Each provision hereunder or in
the Loan Documents relating to the obligations or liabilities of the Company,
any Domestic Subsidiary Borrower or any Special Foreign Subsidiary Borrower
shall be deemed to include a reference to all such Borrowers, as joint and
several obligors for such obligations and liabilities, whether or not a specific
reference to any other Borrower is included therein.
(B) No Liability of Traditional Foreign Subsidiary Borrowers for Obligations of
the Company, the Domestic Subsidiary Borrowers or the Special Foreign Subsidiary
Borrowers. Notwithstanding anything to the contrary contained herein and
notwithstanding that the Company, the Domestic Subsidiary Borrowers and the
Special Foreign Subsidiary Borrowers shall be liable for all of the Loans and
other Obligations of all Borrowers hereunder, no Traditional Foreign Subsidiary
Borrower shall be liable for the Loans made to or any other Obligations incurred
solely by or on behalf of the Company, any Domestic Subsidiary Borrower or any
Special Foreign Subsidiary Borrower.
1.5. Amendment and Restatement of Existing Credit Agreement. The parties to this
Agreement agree that, upon (i) the execution and delivery by each of the parties
hereto of this Agreement and (ii) satisfaction of the conditions set forth in
Sections 5.1 and 5.2, the terms and provisions of the Existing Credit Agreement
shall be and hereby are amended, superseded and restated in their entirety by
the terms and provisions of this Agreement. This Agreement is not intended to
and shall not constitute a novation. All “Loans” made and “Obligations” incurred
under and as defined in the Existing Credit Agreement which are outstanding on
the Closing Date, if any, shall continue as Loans and Obligations under (and
shall be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) all “Letters of Credit” issued (or deemed issued) under and
as defined in the Existing Credit Agreement which remain outstanding on the
Closing Date, if any, shall continue as Letters of Credit under (and shall be
governed by the terms of) this Agreement, (c) notwithstanding any provisions to
the contrary in the Existing Credit Agreement, the Administrative Agent shall
make such reallocations, sales, assignments or other relevant actions in respect
of each Lender’s Pro Rata Share of the “Revolving Credit Obligations” under the
Existing Credit Agreement and participations therein as are necessary in order
that the Revolving Credit Obligations with respect to such Lender hereunder
reflects such Lender’s Pro Rata Share of the Revolving Credit Obligations on the
Closing Date and (d) to the extent any “Loans” are outstanding under the
Existing Credit Agreement on the Closing Date, the Borrowers hereby agree to
compensate each Lender, unless waived by such Lender in its sole discretion, for
any and all losses, costs and expenses incurred by such Lender in connection
with the reallocation, sale or assignment of any Eurocurrency Rate Loans
(including the “Eurocurrency Rate Loans” under the Existing Credit Agreement),
in each case on the terms and in the manner set forth in Section 4.4 hereof.
ARTICLE II: REVOLVING LOAN FACILITIES


29

--------------------------------------------------------------------------------




2.1. Revolving Loans.    (A) If on the Closing Date, any “Loans” made to the
Company under (and as defined in) the Existing Credit Agreement remain
outstanding (such outstanding revolving loans being hereinafter referred to as
the “Previous Revolving Loans”), then the Borrower and each of the Lenders agree
that on the Closing Date but subject to the satisfaction of the conditions
precedent set forth in Sections 5.1 and 5.2 (as applicable, including the
reallocation and other transactions described in Section 1.5), the Previous
Revolving Loans shall be reevidenced as Revolving Loans under this Agreement and
the terms of the Previous Revolving Loans shall be restated in their entirety
and evidenced by this Agreement. Upon the satisfaction of the applicable
conditions precedent set forth in Sections 5.1, 5.2 and 5.3, from and including
the Closing Date and prior to the Termination Date, each Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make revolving loans to the Borrowers from time to time, in any Agreed Currency,
in a Dollar Amount not to exceed such Lender’s Pro Rata Share of Revolving
Credit Availability at such time (each individually, a “Revolving Loan” and,
collectively with each Previous Revolving Loan, if any, the “Revolving Loans”);
provided, however, that, subject to Section 2.4(B), (i) at no time shall the
Dollar Amount of the Revolving Credit Obligations exceed the Aggregate Revolving
Loan Commitment and (ii) at no time shall the Dollar Amount of any Lender’s
Revolving Credit Exposure exceed such Lender’s Revolving Loan Commitment.
Subject to the terms of this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans at any time prior to the Termination Date. On the
Termination Date, the Borrowers shall repay in full the outstanding principal
balance of the Revolving Loans.
(B) Borrowing/Election Notice. The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of Section
2.7, in order to request an Advance.
(C) Making of Revolving Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Revolving Loans, the Administrative Agent
shall notify each Lender in writing (including electronic transmission,
facsimile transmission or similar writing), of the requested Revolving Loan.
Each Lender shall make available its Revolving Loan in accordance with the terms
of Section 2.6. The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s office in Chicago, Illinois or the Administrative Agent’s
Eurocurrency Payment Office on the applicable Borrowing Date and shall disburse
such proceeds in accordance with disbursement instructions set forth in such
Borrowing/Election Notice. The failure of any Lender to deposit the amount
described above with the Administrative Agent on the applicable Borrowing Date
shall not relieve any other Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.
2.2. Swing Line Loans.(A) Amount of Swing Line Loans. Upon the satisfaction of
the applicable conditions precedent set forth in Section 5.1, 5.2 and 5.3, from
and including the Closing Date and prior to the Termination Date and in the sole
discretion of the Swing Line Bank, the Swing Line Bank agrees, on the terms and
conditions set forth in this Agreement, to make swing line loans to the
Borrowers from time to time, in any Agreed Currency, in an aggregate Dollar
Amount not to exceed the Swing Line Commitment (each, individually, a “Swing
Line Loan” and collectively, the “Swing Line Loans”); provided, however, that,
subject to Section 2.4(B), (i) at no time shall the Dollar Amount of the
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment,
(ii) at no time shall the Dollar Amount of any Lender’s Revolving Credit
Exposure exceed such Lender’s Revolving Loan Commitment, (iii) at no time shall
the sum of (a) the Swing Line Bank’s Pro Rata Share of the Swing Line Loans,
plus (b) the outstanding Dollar Amount of Revolving Loans made by the Swing Line
Bank pursuant to Section 2.1, plus (c) the Swing Line Bank’s and its Affiliates’
Pro Rata Share of the outstanding L/C Obligations, exceed the Swing Line Bank’s
Revolving Loan Commitment at such time and (iv) at no time shall the aggregate
Swing Line Exposure


30

--------------------------------------------------------------------------------




exceed the Swing Line Commitment. Subject to the terms of this Agreement, the
Borrowers may borrow, repay and reborrow Swing Line Loans at any time prior to
the Termination Date.
(B) Borrowing/Election Notice. The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent and the Swing
Line Bank a Borrowing/Election Notice, signed by it, not later than (x) 12:00
noon (Chicago time) on the Borrowing Date of each Swing Line Loan to be made in
Dollars and (y) 12:00 noon (London time) one (1) Business Day prior to the
Borrowing Date of each Swing Line Loan to be made in euro, specifying (i) the
applicable Borrower, (ii) the applicable Borrowing Date (which date shall be a
Business Day and which may be the same date as the date the Borrowing/Election
Notice is given), (iii) the Agreed Currency applicable thereto and (iv) the
aggregate amount of the requested Swing Line Loan which shall be a Dollar Amount
not less than $500,000 and increments of $500,000 in excess thereof.
(C) Making of Swing Line Loans. Not later than 2:00 p.m. (Local Time) on the
applicable Borrowing Date, the Swing Line Bank shall make available its Swing
Line Loan, in funds immediately available in Chicago, Illinois to the
Administrative Agent at its address specified pursuant to Article XIV or at the
applicable Eurocurrency Payment Office. The Administrative Agent will promptly
make the funds so received from the Swing Line Bank available to the applicable
Borrower on the Borrowing Date at the Administrative Agent’s aforesaid address.
(D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrowers upon demand by the Swing Line Bank or on such other Business Day
as may be agreed to in writing by the Company and the Swing Line Bank (in any
case, the “Swing Line Repayment Date”); provided that on each date that a
Revolving Loan is made, the Borrowers shall repay all Swing Line Loans then
outstanding and the proceeds of any such Advances shall be applied by the
Administrative Agent to repay any Swing Line Loans outstanding. The Borrowers
may at any time pay, without penalty or premium, all outstanding Swing Line
Loans or, in a minimum Dollar Amount of $500,000 and increments of $500,000 in
excess thereof, any portion of the outstanding Swing Line Loans, upon notice to
the Administrative Agent and the Swing Line Bank. In addition, the
Administrative Agent (i) may at any time in its sole discretion with respect to
any outstanding Swing Line Loan or (ii) shall on the Swing Line Repayment Date
require each Lender (including the Swing Line Bank) to make a Revolving Loan in,
at the Swing Line Bank’s option, the amount (in the currency in which such Swing
Line Loan was made) or Dollar Amount of such Lender’s Pro Rata Share of such
Swing Line Loan, for the purpose of repaying such Swing Line Loan. No later than
2:00 p.m. (Local Time) on the date of any notice received pursuant to this
Section 2.2(D) (in the case of Revolving Loans to be made in Dollars) or three
(3) Business Days following such date (in the case of Revolving Loans to be made
in any currency other than Dollars), each Lender shall make available its
required Revolving Loan or Revolving Loans, in funds immediately available to
the Administrative Agent in Chicago, Illinois at its address specified pursuant
to Article XIV or at the applicable Eurocurrency Payment Office. Revolving Loans
made pursuant to this Section 2.2(D), if made in Dollars, shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Rate Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations therein set forth and set forth
in this Article II. Revolving Loans made pursuant to this Section 2.2(D), if
made in euro, shall initially be Eurocurrency Rate Loans having an Interest
Period of one month and thereafter shall be subject to Section 2.9 and the other
conditions and limitations therein set forth and set forth in this Article II.
Unless a Lender shall have notified the Swing Line Bank, prior to its making any
Swing Line Loan, that any applicable condition precedent set forth in Sections
5.1, 5.2 or 5.3 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.2(D) to repay Swing Line Loans shall
be unconditional, continuing, irrevocable and absolute and shall not be affected
by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have


31

--------------------------------------------------------------------------------




against the Administrative Agent, the Swing Line Bank or any other Person, (b)
the occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Company, or (d) any
other circumstances, happening or event whatsoever. In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.2(D), the Administrative Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Administrative Agent receives such payment
from such Lender or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.2(D), such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Bank, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in, at the Swing Line Bank’s option, the amount or Dollar
Amount, as applicable, of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Termination Date, the Borrowers shall repay in full the outstanding principal
balance of the Swing Line Loans.
2.3. Rate Options for all Advances; Maximum Interest Periods. The Swing Line
Loans, if denominated in Dollars, shall be Floating Rate Advances, and, if
denominated in euro, shall bear interest at a rate at which the Swing Line Bank
offers to place deposits in euro for the applicable period to first-class banks
in the London interbank market at approximately 11:00 a.m. London time on the
first day of the applicable Interest Period for such Swing Line Loan in euro at
the time of the making of any such Swing Line Loan. The Revolving Loans may be
Floating Rate Advances (if denominated in Dollars) or Eurocurrency Rate
Advances, or a combination thereof, selected by the Company (on behalf of itself
or any Subsidiary Borrower) in accordance with Section 2.9. The Company may
select, in accordance with Section 2.9, Rate Options and Interest Periods
applicable to portions of the Revolving Loans; provided that there shall be no
more than eight (8) Interest Periods in effect with respect to all of the Loans
at any time.
2.4. Optional Payments; Mandatory Prepayments; Determination of Dollar
Amounts.(A) Optional Payments. The Borrowers may from time to time and at any
time upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum Dollar Amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof. Eurocurrency Rate Advances may be voluntarily
repaid or prepaid prior to the last day of the applicable Interest Period,
subject to the indemnification provisions contained in Section 4.4, in an
aggregate minimum Dollar Amount of $5,000,000 and in integral multiples of
$1,000,000, in excess thereof, provided, that no Borrower may so prepay
Eurocurrency Rate Advances unless it shall have provided at least (i) in the
case of a Eurocurrency Rate Advance denominated in Dollars, three (3) Business
Days’ prior written notice and (ii) in the case of a Eurocurrency Rate Advance
denominated in euro, four (4) Business Days prior written notice, in each case
to the Administrative Agent of such prepayment.
(B) Mandatory Prepayments of Revolving Loans; Cash Collateralization of L/C
Obligations.
(i)    If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Revolving Credit Obligations
(calculated, with respect to those Credit Events denominated in euros, as of the
most recent Computation Date with respect to such Credit Event) are greater than
the Aggregate Revolving Loan Commitment, the Company shall immediately make a
mandatory prepayment of the Obligations (and if no Loans are outstanding, cash
collateralize L/C Obligations pursuant to Section 3.11) in an amount equal to
such excess.


32

--------------------------------------------------------------------------------




(ii)    If at any time, solely as a result of fluctuations in currency exchange
rates, (x) the Dollar Amount of the Revolving Credit Obligations (as calculated
in clause (i) above) exceeds one hundred three percent (103%) of the Aggregate
Revolving Loan Commitment, (y) the Dollar Amount of the Swing Line Exposure (as
calculated in clause (i) above) exceeds one hundred five percent (105%) of the
Swing Line Commitment or (z) the Dollar Amount of the L/C Obligations (as
calculated in clause (i) above) exceeds one hundred five percent (105%) of the
L/C Sublimit, then the Borrowers for the ratable benefit of the Lenders shall
immediately, in the case of clause (x), prepay Loans (and if no Loans are
outstanding, cash collateralize L/C Obligations pursuant to Section 3.11) in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Revolving Credit Obligations is less than or equal to the Aggregate Revolving
Loan Commitment, in the case of clause (y), prepay Swing Line Loans in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Swing Line Exposure is less than or equal to the Swing Line Commitment, and in
the case of clause (z), cash collateralize L/C Obligations in an aggregate
amount such that after giving effect thereto the Dollar Amount of the L/C
Obligations is less than or equal to the L/C Sublimit.
(iii)    All of the mandatory prepayments made hereunder shall be applied first
to Floating Rate Loans and to any Eurocurrency Rate Loans maturing on such date
and then to subsequently maturing Eurocurrency Rate Loans in order of maturity,
subject to Section 4.4 hereof. Mandatory repayments shall be accompanied by (i)
accrued interest on the principal amount prepaid and (ii) in respect of amounts
applied to repayment of any Eurocurrency Rate Loans, break funding payments, if
any, pursuant to Section 4.4.
(C) Determination of Dollar Amounts. The Administrative Agent will determine the
Dollar Amount of:
(i)    each Eurocurrency Rate Advance as of the date two (2) Business Days prior
to the date of such Advance or, if applicable, the date of
conversion/continuation of any Advance as a Eurocurrency Rate Advance,
(ii)    the L/C Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(iii)    all outstanding Credit Events on and as of the last Business Day of
each calendar quarter and, during the continuation of an Default, on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i), (ii) and (iii) is herein described as
a “Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
2.5. Voluntary Reduction of Commitments. The Company (on behalf of itself and
the Subsidiary Borrowers) may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of $5,000,000 with respect thereto and integral multiples of
$1,000,000 in excess of that amount with respect thereto (unless the Aggregate
Revolving Loan Commitment is reduced in whole), upon at least three (3) Business
Day’s prior written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction; provided, however, that the amount of
the Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal Dollar Amount of the outstanding Revolving Credit Obligations. All
accrued facility fees shall be payable on the effective date of any termination
of the obligations of the Lenders to make Loans hereunder.


33

--------------------------------------------------------------------------------




2.6. Method of Borrowing. Not later than 12:00 noon (Chicago time) on each
applicable Borrowing Date, each Lender shall make available its Revolving Loan
denominated in Dollars in immediately available funds in Dollars to the
Administrative Agent at its address specified pursuant to Article XIV, and not
later than 12:00 noon (Local Time) on each applicable Borrowing Date, each
Lender shall make its Revolving Loan denominated in euro in immediately
available funds in euro to the Administrative Agent at its Eurocurrency Payment
Office. The Administrative Agent will promptly make the funds so received from
the Lenders available to the applicable Borrower at the Administrative Agent’s
aforesaid applicable address.
2.7. Method of Selecting Types, Currency and Interest Periods for Advances. The
Company (on behalf of itself or any applicable Subsidiary Borrower) shall select
the Type of Advance and, in the case of each Eurocurrency Rate Advance, the
Interest Period and Agreed Currency applicable to each Advance from time to
time. The Company shall give the Administrative Agent irrevocable notice of such
request in substantially the form of Exhibit B hereto (a “Borrowing/Election
Notice”) not later than (a) 11:00 a.m. (Chicago time) on the Borrowing Date of
each Floating Rate Advance and (b) (i) 11:00 a.m. (Local Time) three (3)
Business Days (in the case of a Eurocurrency Rate Advance denominated in
Dollars) or (ii) 11:00 a.m. (Local Time) four (4) Business Days (in the case of
a Eurocurrency Rate Advance denominated in euro), in each case before the
Borrowing Date for each such Eurocurrency Rate Advance, specifying: (i) the
applicable Borrower; (ii) the Borrowing Date (which shall be a Business Day) of
such Advance; (iii) the aggregate amount of such Advance; (iv) the Type of
Advance selected; (v) in the case of each Eurocurrency Rate Advance, the
Interest Period and Agreed Currency applicable thereto; and (vi) the account of
the applicable Borrower to which the proceeds of the applicable Advance are to
be credited. All Obligations other than Eurocurrency Rate Loans shall bear
interest from and including the date of the making of such Advance, in the case
of Loans, and the date such Obligation is due and owing in the case of such
other Obligations, to (but not including) the date of repayment thereof at the
Floating Rate changing when and as such Floating Rate changes. Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Loan will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurocurrency Rate Advance shall bear interest from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the Eurocurrency Rate, changing when and as
such Eurocurrency Rate changes.
2.8. Minimum Amount of Each Advance. Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation, which shall be made in
accordance with Section 2.2(D) or 3.7, as applicable) shall be in the minimum
Dollar Amount of $5,000,000 and in multiples equal to the Dollar Amount of
$1,000,000 if in excess thereof; provided, however, that any Floating Rate
Advance may be in the Dollar Amount of the unused Aggregate Revolving Loan
Commitment.
2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances.(A) Right to Convert. The Company (on behalf of itself
or any Subsidiary Borrower) may elect from time to time, subject to the
provisions of Section 2.3 and this Section 2.9, to convert all or any part of a
Loan of any Type into any other Type or Types of Loan; provided that any
conversion of any Eurocurrency Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.
(B) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Eurocurrency Rate Loans. Eurocurrency Rate Loans in Dollars shall continue as
Eurocurrency Rate Loans denominated in Dollars until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Rate Loans
shall be automatically converted into Floating Rate Loans unless the Company
shall have given the Administrative Agent notice in accordance with Section
2.9(D) requesting that, at the end of such Interest Period, such Eurocurrency
Rate Loans continue as a Eurocurrency Rate Loan. Unless a Borrowing/Election
Notice shall


34

--------------------------------------------------------------------------------




have timely been given in accordance with the terms of this Section 2.9,
Eurocurrency Rate Advances denominated in euro shall automatically continue as
Eurocurrency Rate Advances in euro with an Interest Period of one (1) month.
(C) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(A) or Section 2.9(B), when any
Default or Unmatured Default has occurred and is continuing, (i) no outstanding
Loan denominated in Dollars may be converted into or continued as a Eurocurrency
Rate Loan, (ii) unless repaid, each Eurocurrency Rate Loan denominated in
Dollars shall be converted into a Floating Rate Loan at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurocurrency Rate Loan
denominated in an Agreed Currency (other than Dollars) shall automatically be
continued as a Eurocurrency Rate Loan with an Interest Period of one month.
(D) Borrowing/Election Notice. The Company (on behalf of itself or any
Subsidiary Borrower) shall give the Administrative Agent an irrevocable
Borrowing/Election Notice of each conversion of a Floating Rate Loan into a
Eurocurrency Rate Loan or continuation of a Eurocurrency Rate Loan not later
than 11:00 a.m. (Local Time) three (3) Business Days (in the case of a
Eurocurrency Rate Loan denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Rate Loan denominated in euro, in each case prior to the
date of the requested conversion or continuation, with respect to any Loan to be
converted or continued as a Eurocurrency Rate Loan, specifying: (i) the name of
the applicable Borrower, (ii) the requested date (which shall be a Business Day)
of such conversion or continuation; (iii) the amount and Type of the Loan to be
converted or continued; and (iv) the amount of Eurocurrency Rate Loan(s) into
which such Loan is to be converted or continued, the Agreed Currency and the
duration of the Interest Period applicable thereto.
(E) Limitations on Conversion. Notwithstanding anything herein to the contrary,
at the election of the Company under this Section 2.9, Eurocurrency Rate
Advances in an Agreed Currency may be converted and/or continued as Eurocurrency
Rate Advances only in the same Agreed Currency. Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request, or to
elect to convert or continue, any Advance if the Interest Period requested with
respect thereto would end after the Termination Date.
2.10. Default Rate. After the occurrence and during the continuance of a
Default, the interest rate(s) applicable to the Obligations shall be equal to
the then applicable rate plus two percent (2%) per annum, and the fee described
in Section 3.8(A) shall be equal to the then Applicable L/C Fee Percentage plus
two percent (2%) per annum.
2.11. Method of Payment; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations.
(A) All payments of principal, interest, fees, commissions and L/C Obligations
hereunder shall be made, without setoff, deduction or counterclaim (unless
indicated otherwise in Section 2.14(E)), in immediately available funds to the
Administrative Agent (i) at the Administrative Agent’s address specified
pursuant to Article XIV with respect to Advances or other Obligations
denominated in Dollars and (ii) at the Administrative Agent’s Eurocurrency
Payment Office with respect to any Advance or other Obligations denominated in
euro, or at any other Lending Installation of the Administrative Agent specified
in writing by the Administrative Agent to the Company, by 1:00 p.m. (Local Time)
on the date when due and shall be made ratably among the Lenders (unless such
amount is not to be shared ratably in accordance with the terms hereof). Each
Credit Event shall be repaid or prepaid in the Agreed Currency in which it was
made in the amount borrowed and interest payable thereon shall also be paid in
such currency. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the


35

--------------------------------------------------------------------------------




Administrative Agent to such Lender in the same type of funds which the
Administrative Agent received at its address specified pursuant to Article XIV,
at its Eurocurrency Payment Office or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. Each reference to
the Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to the Issuing Bank, in the case of payments required to be
made by the Company to the Issuing Bank pursuant to Article III.
(B) All Dollar Amounts referenced herein shall be calculated using the Dollar
Amount determined based upon the Equivalent Amount in effect as of the date of
any determination thereof; provided, however, that to the extent the Borrowers
shall be obligated hereunder to pay in Dollars any Credit Event denominated in a
currency other than Dollars, such amount shall be paid in Dollars using the
Dollar Amount of the Credit Event (calculated based upon the Equivalent Amount
in effect on the date of payment thereof). Notwithstanding anything herein to
the contrary, the full risk of currency fluctuations shall be borne by the
Borrowers and each Borrower agrees to indemnify and hold harmless the Issuing
Bank, the Administrative Agent and the Lenders from and against any loss
resulting from any Credit Event denominated in euro and for which the Lenders
are not repaid or reimbursed, when due, in euro.
(C) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Credit Event in euro, currency control or exchange regulations are
imposed in the European Union or any Participating Member State which issues
euro with the result that different types of currency (the “Substituted
Currency”) are introduced and/or required to be substituted therefor and the
euro no longer exists or any Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in euro, then all payments
to be made by any Borrower hereunder in euro shall be made to the Administrative
Agent in such amount and such type of the Substituted Currency or, if payment in
such Substituted Currency cannot be made due to the imposition of any such
currency control or exchange regulations or if the Administrative Agent
otherwise objects to repayment in such Substituted Currency, or the terms of
this Agreement request or require the conversion of such Credit Event into
Dollars, in Dollars, as shall be equivalent to the Dollar Amount of such payment
otherwise due hereunder in euro, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations or conversion.
2.12. Evidence of Debt.        (A) Loan Account. Each Lender shall maintain in
accordance with its usual practice an account or accounts (a “Loan Account”)
evidencing the indebtedness of the Borrowers to such Lender owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
(B) Register. The Register maintained by the Administrative Agent pursuant to
Section 13.3(D) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to Section
13.3, (iv) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof and (v) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.
(C) Entries in Loan Account and Register. The entries made in the Loan Account,
the Register and the other accounts maintained pursuant to clauses (A) or (B) of
this Section shall be conclusive and binding for all purposes, absent manifest
error, unless the Company (on behalf of itself or any Subsidiary Borrower)


36

--------------------------------------------------------------------------------




objects to information contained in the Loan Accounts, the Register or the other
accounts within thirty (30) days of the Company’s receipt of such information;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.
(D) Notes Upon Request. Any Lender may request that the Loans made by it each be
evidenced by a promissory note in substantially the form of Exhibit J to
evidence such Lender’s Loans. In such event, each Borrower shall prepare,
execute and deliver to such Lender such a promissory note for such Loans payable
to the order of such Lender. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (prior to any assignment pursuant
to Section 13.3) be represented by one or more promissory notes in such form,
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such note for cancellation and requests
that such Loans once again be evidenced as described in clauses (a) and (b)
above.
2.13. Telephonic Notices. Each Borrower authorizes the Lenders and the
Administrative Agent to extend Advances and to transfer funds based only on
written notices, and to effect selections of Types of Advances based on
telephonic (solely in the case of Loans denominated in Dollars) or written
notices, in each case, made by any person or persons the Administrative Agent or
any Lender in good faith believes to be acting on behalf of the Company. The
Company (on behalf of itself or any Subsidiary Borrower) agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer of the Company, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error. In case of disagreement
concerning such notices, if the Administrative Agent has recorded telephonic
borrowing notices, such recordings will be made available to the Company upon
the Company’s request therefor.
2.14. Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes.(A) Promise to Pay. Without limiting the provisions of Section
1.4 or Article XVI hereof, each Borrower unconditionally promises to pay when
due the principal amount of each Loan incurred by it and all other Obligations
incurred by it, and to pay all unpaid interest accrued thereon, in accordance
with the terms of this Agreement and the other Loan Documents.
(B) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, upon any prepayment whether by acceleration or otherwise, and
at maturity (whether by acceleration or otherwise). Interest accrued on each
Eurocurrency Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which such Eurocurrency Rate Loan is prepaid,
whether by acceleration or otherwise, and on the Termination Date. Interest
accrued on each Eurocurrency Rate Loan having an Interest Period longer than
three months shall also be payable on the last day of each three-month interval
during such Interest Period. Interest accrued on the principal balance of all
other Obligations shall be payable in arrears (i) on each Payment Date,
commencing on the first such Payment Date following the incurrence of such
Obligations, (ii) upon repayment thereof in full or in part and (iii) if not
theretofore paid in full, at the time such other Obligations become due and
payable (whether by acceleration or otherwise).
(C) Fees.
(i)    Facility Fee. The Company shall pay to the Administrative Agent, for the
account of the Lenders in accordance with their Pro Rata Shares, from and after
the date of this Agreement


37

--------------------------------------------------------------------------------




until the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole, a facility fee accruing at the rate of the then Applicable
Facility Fee Percentage on the amount of the Aggregate Revolving Loan Commitment
(whether used or unused). All such facility fees payable under this clause
(C)(i) shall be payable quarterly in arrears on each Payment Date occurring
after the date of this Agreement (with the first such payment being calculated
for the period from the Closing Date and ending on November 30, 2016), and, in
addition, on the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole.
(ii)    Other Fees. The Company agrees to pay to the Administrative Agent and
the Arranger, as the case may be, fees payable in the amounts and at the times
separately agreed upon among any of the Company, the Administrative Agent and
the Arranger.
(D) Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable Floating
Rate Margin, Applicable L/C Fee Percentage, Applicable Facility Fee Percentage.
(i)    Interest on all Loans and on all fees shall be calculated for actual days
elapsed on the basis of a 360-day year; provided, however, interest on all
Floating Rate Loans that are based on the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365-, or when appropriate 366-, day year.
Interest shall be payable for the day an Obligation is incurred but not for the
day of any payment on the amount paid if payment is received prior to 2:00 p.m.
(Local Time) at the place of payment. If any payment of principal of or interest
on a Loan or any payment of any other Obligations shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest, fees and commissions in connection with
such payment.
(ii)    The Applicable Eurocurrency Margin, Applicable Floating Rate Margin,
Applicable L/C Fee Percentage and Applicable Facility Fee Percentage shall be
determined on the basis of the then applicable Status, as defined in the Pricing
Schedule.
(E) Taxes.
(i)    Except to the extent required by applicable law, any and all payments by
the Borrowers hereunder or under the other Loan Documents (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, fees, assessments, charges or withholdings or any interest,
penalties or liabilities with respect thereto imposed by any Governmental
Authority including those arising after the date hereof as a result of any
Change in Law but excluding, in the case of each Lender and the Administrative
Agent, (a) such taxes (including income taxes, franchise taxes and branch profit
taxes) or other items deducted as are imposed on or measured by such Lender’s or
the Administrative Agent’s, as the case may be, net income or similar taxes
imposed by the United States of America or any Governmental Authority of the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is incorporated or organized, maintains its principal office or
maintains a Lending Installation and (b) any United States federal withholding
Taxes imposed under FATCA (all such non-excluded taxes, levies, imposts,
deductions, fees, assessments, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Revolving Loan Commitments, the Loans or the
Letters of Credit being hereinafter referred to as “Taxes”). If any Borrower
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable hereunder or under the other Loan Documents to any Lender or the
Administrative Agent, (i) the sum payable


38

--------------------------------------------------------------------------------




shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.14(E)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
applicable Borrower shall make such deductions or withholdings, and (iii) the
applicable Borrower shall pay the full amount deducted or withheld to the
relevant taxation authority or other authority in accordance with applicable
law. If any Tax, including, without limitation, any withholding tax, of the
United States of America or any other Governmental Authority shall be or become
applicable (y) after the date of this Agreement, to such payments by the
Borrowers made to the Lending Installation or any other office that a Lender may
claim as its Lending Installation, or (z) after such Lender’s selection and
designation of any other Lending Installation, to such payments made to such
other Lending Installation, such Lender shall use reasonable efforts to make,
fund and maintain its Loans through another Lending Installation of such Lender
in another jurisdiction so as to reduce the Borrower’s liability hereunder, if
the making, funding or maintenance of such Loans through such other Lending
Installation of such Lender does not, in the reasonable judgment of such Lender,
otherwise adversely and materially affect such Loans, or obligations under the
Revolving Loan Commitments of such Lender.
(ii)    In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).
(iii)    Each Borrower hereby agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(E)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.14(E) submitted to the Company and the
Administrative Agent (if a Lender is so submitting) by such Lender or the
Administrative Agent shall show in reasonable detail the amount payable and the
calculations used to determine such amount and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto. With respect to such
deduction or withholding for or on account of any Taxes and to confirm that all
such Taxes have been paid to the appropriate Governmental Authorities, the
Company (on behalf of itself or any Subsidiary Borrower) shall promptly (and in
any event not later than thirty (30) days after receipt) furnish to each Lender
and the Administrative Agent such certificates, receipts and other documents as
may be reasonably required (in the judgment of such Lender or the Administrative
Agent) to establish any tax credit to which such Lender or the Administrative
Agent may be entitled.
(iv)    Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by any Borrower, the Company shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof.


39

--------------------------------------------------------------------------------




(v)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers, the Lenders and the
Administrative Agent contained in this Section 2.14(E) shall survive the payment
in full of all Obligations hereunder, the termination of the Letters of Credit
and the termination of this Agreement.
(vi)    Each Lender (including any Replacement Lender or Purchaser) and, if
applicable, the Administrative Agent, that is not a U.S. Person (each a
“Non-U.S. Lender”) shall deliver to the Company and the Administrative Agent on
or before the Closing Date, or, if later, the date on which such Lender becomes
a Lender pursuant to Section 13.3 hereof, either (A) two (2) duly completed
copies of either IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, claiming
the benefits of an income tax treaty to which the United States is a party, or
IRS Form W-8ECI, or in either case, an applicable successor form; or (B) in the
case of a Non-U.S. Lender that is not legally entitled to deliver the forms
listed in clause (vi)(A), (x) a certificate of a duly authorized officer of such
Non-U.S. Lender to the effect that such Non-U.S. Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code or a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or applicable successor form, in each case,
certifying that such Person is exempt from United States withholding tax and is
entitled to receive payments under this Agreement without deduction for
withholding of any United States federal taxes. Each Lender (other than a
Non-U.S. Lender) and the Administrative Agent shall, on or before the date on
which it becomes a party to this Agreement, deliver to each of the Company and
the Administrative Agent two duly completed copies of United States IRS Form W-9
(or any successor form) establishing that such Lender is a U.S. person (within
the meaning of Section 7701(A)(30) of the Code) and is not subject to backup
withholding. Each Lender and the Administrative Agent further agrees to deliver
to the Company and the Administrative Agent from time to time a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender in a form satisfactory to the Company and the Administrative Agent, (x)
upon request of the Company or the Administrative Agent or (y) before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Company and the Administrative
Agent pursuant to this Section 2.14(E)(vi). Further, each Lender and, if
applicable, the Administrative Agent, which delivers a form or certificate
pursuant to this clause (vi) covenants and agrees to deliver to the Company and
the Administrative Agent within fifteen (15) days prior to the expiration of
such form, for so long as this Agreement is still in effect, another such
certificate and/or two (2) accurate and complete original newly-signed copies of
the applicable form (or any successor form or forms required under the Code or
the applicable regulations promulgated thereunder).
Each Lender and, if applicable the Administrative Agent, shall promptly furnish
to the Company and the Administrative Agent such additional documents as may be
reasonably required by the Company or the Administrative Agent to establish any
exemption from or reduction of any Taxes or Other Taxes required to be deducted
or withheld and which may be obtained without undue expense to such Person.
Notwithstanding any other provision of this Section 2.14(E), the Borrowers shall
not be obligated to gross up any payments to any Person pursuant to Section
2.14(E)(i), or to indemnify any Person pursuant to Section 2.14(E)(iii), in
respect of United States federal withholding taxes to the extent imposed as a
result of (x) the failure of such Person to deliver to the Company the form or
forms and/or an Exemption Certificate, as applicable to such Person, pursuant to
Section 2.14(E)(vi), (y) such form or forms and/or Exemption Certificate or the
information or certifications made therein by the Person being untrue or
inaccurate on the date delivered in any


40

--------------------------------------------------------------------------------




material respect or (z) the Person designating a successor Lending Installation
at which it maintains its Loans which has the effect of causing such Person to
become obligated for tax payments in excess of those in effect immediately prior
to such designation; provided, however, that the Borrowers shall be obligated to
gross up any payments to any such Person pursuant to Section 2.14(E)(i), and to
indemnify any such Person pursuant to Section 2.14(E)(iii), in respect of United
States federal withholding taxes if (i) any such failure to deliver a form or
forms or an Exemption Certificate or the failure of such form or forms or
exemption certificate to establish a complete exemption from U.S. federal
withholding tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the date such Person
became a party hereto, which change rendered such Person no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
any Borrower or (iii) the obligation to gross up payments to any Person pursuant
to Section 2.14(E)(i), or to indemnify any such Person pursuant to Section
2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser as a
result of an assignment made at the request of any Borrower.
For purposes of clarification, for so long as the Administrative Agent is a
Lender, any forms or other information required to be delivered to the
Administrative Agent and/or the Company under this Section 2.14(E)(iv) shall be
satisfied by a single delivery of such forms by the relevant financial
institution.
(vii)    Upon the request, and at the expense of the Borrowers, each Lender to
which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E), shall reasonably afford the Company (on behalf of itself or any
Subsidiary Borrower) the opportunity to contest, and shall reasonably cooperate
with the Company in contesting, the imposition of any Tax giving rise to such
payment; provided, that (i) such Lender shall not be required to afford the
Company the opportunity to so contest unless the Company shall have confirmed in
writing to such Lender its obligation (or the obligation of any Subsidiary
Borrower) to pay such amounts pursuant to this Agreement; and (ii) the Borrowers
shall reimburse such Lender for its attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Company in contesting the
imposition of such Tax; provided, however, that notwithstanding the foregoing,
no Lender shall be required to afford the Company the opportunity to contest, or
cooperate with the Company in contesting, the imposition of any Taxes, if such
Lender in good faith determines that to do so would have an adverse effect on
it.
(viii)    Any of the Administrative Agent or any Lender requesting compensation
under this Section 2.14(E) shall use its reasonable efforts to notify the
Company (with a copy to the Administrative Agent) in writing of the event giving
rise to such demand for compensation not more than ninety (90) days following
the date upon which the responsible account officer for the Administrative Agent
or the applicable Lender knows of such event. Such written demand shall be
rebuttably presumed correct for all purposes. If any Lender or the
Administrative Agent demands compensation under this Section 2.14(E) more than
ninety (90) days following the date upon which a responsible account officer for
such Lender or the Administrative Agent knows that Taxes or Other Taxes have
begun to accrue with respect to which such Lender or the Administrative Agent is
entitled to compensation under this Section 2.14(E), then any Taxes or Other
Taxes attributable to the period prior to the ninety (90) day period immediately
preceding the date on which such Lender or the


41

--------------------------------------------------------------------------------




Administrative Agent provided such notice and demand for compensation shall be
excluded from the indemnity obligations of the Borrowers under this Section
2.14(E).
(ix)    In the event such Lender or the Administrative Agent receives a refund
(whether by way of direct refund, credit, offset or otherwise) in respect of any
Taxes or Other Taxes, which refund is attributable to amounts paid or
indemnified by the Borrowers pursuant to this Section 2.14(E), such Lender or
the Administrative Agent shall, within thirty (30) days of receipt thereof, pay
to the Company such refund (if any) not exceeding the amount paid by the Company
to, or on behalf of, such Lender or the Administrative Agent that is allocable
to such refunded Taxes or Other Taxes (net of any reasonable out-of-pocket
expenses incurred by such person in obtaining such credit). In the event such
Lender or the Administrative Agent is required to repay such refund to the
relevant taxing authority, each Borrower agrees to return the refund to such
Lender or the Administrative Agent.
(x)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrowers to do so), (ii) any taxes, levies, imposts, deductions, fees,
assessments, charges or withholdings, or any interest, penalties or liabilities
with respect thereto, attributable to such Lender’s failure to comply with the
provisions of Section 13.2(C) relating to the maintenance of a Participant
Register and (iii) any taxes, levies, imposts, deductions, fees, assessments,
charges or withholdings, or any interest, penalties or liabilities with respect
thereto, excluded by the first sentence of Section 2.14(E)(i) that are
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (x).
(xi)    If a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (xi), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(xii)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Documents as not


42

--------------------------------------------------------------------------------




qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Increase Notice, Borrowing/Election
Notice and repayment notice received by it hereunder. The Administrative Agent
will notify each Lender of the interest rate applicable to each Floating Rate
Loan and Eurocurrency Rate Loan and the Agreed Currency applicable to each
Eurocurrency Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.
2.16. Lending Installations. Each Lender may book its Loans or Letters of Credit
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time; provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement. All terms of this Agreement shall
apply to any such Lending Installation (and in the case of an Affiliate, the
provisions of Sections 2.14(E), 4.1, 4.2, 4.3 and 4.4 shall apply to such
Affiliate to the same extent as to such Lender). Each Lender may, by written or
facsimile notice to the Administrative Agent and the Company, designate a
Lending Installation through which Loans will be made by it and for whose
account Loan payments and/or payments of L/C Obligations are to be made.
2.17. Non-Receipt of Funds by the Administrative Agent.
(A) Unless a Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the date on which it is scheduled to make payment
to the Administrative Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of a Borrower, a payment of principal, interest or fees
to the Administrative Agent for the account of the Lenders, that it does not
intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or Borrower, as the case may be,
has not in fact made such payment to the Administrative Agent, the recipient of
such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the greater of the Federal Funds Effective Rate for such
day and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in an Agreed
Currency other than Dollars) or (ii) in the case of payment by a Borrower, the
interest rate applicable to the relevant Loan.
(B) If any Lender shall fail to make any payment or any Revolving Loan required
to be made by it pursuant to Sections 2.2(D), 2.17(A), 3.6, 3.7 or 11.8, then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swing Line Bank or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.


43

--------------------------------------------------------------------------------




2.18. Termination Date. This Agreement shall be effective until the Termination
Date. Notwithstanding the termination of this Agreement, until (A) all of the
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied in cash, (B) all financing arrangements among the Borrowers
and the Lenders shall have been terminated and (C) all of the Letters of Credit
shall have expired, been canceled, terminated or cash collateralized in
accordance with Section 3.11, all of the covenants, rights and remedies under
this Agreement and the other Loan Documents shall survive.
2.19. Replacement of Certain Lenders. In the event any Lender (an “Affected
Lender”) (i) becomes a Defaulting Lender, (ii) requests compensation from the
Borrowers under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or
other additional costs incurred by such Lender which are not being incurred
generally by the other Lenders, (iii) delivers a notice pursuant to Section 4.3
claiming that such Lender is unable to extend Eurocurrency Rate Loans to the
Company for reasons not generally applicable to the other Lenders or (iv)
invokes Section 10.2, then, in any such case, the Company or the Administrative
Agent may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Company and a copy to the
Company in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign pursuant to one or more duly executed Assignment Agreements
five (5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Sections 13.3(A) and 13.3(B)
(provided that the consent of each of the Issuing Bank and the Swing Line Bank
shall only be required if a Revolving Loan Commitment is being assigned) which
the Company or the Administrative Agent, as the case may be, shall have engaged
for such purpose (a “Replacement Lender”), all of such Affected Lender’s rights
and obligations under this Agreement and the other Loan Documents (including,
without limitation, its Revolving Loan Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans hereunder) in
accordance with Section 13.3; provided, that such Affected Lender’s failure to
execute an Assignment Agreement in accordance with the terms described above
will not impair the validity of the removal of such Affected Lender, and the
mandatory assignment of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, its
Revolving Loan Commitment, all Loans owing to it, all of its participation
interests in existing Letters of Credit, and its obligation to participate in
additional Letters of Credit and Swing Line Loans hereunder) shall nevertheless
be effective without the execution of such an Assignment Agreement; provided,
however, that nothing herein shall require any Affected Lender to assign its
rights and obligation under this Agreement and the other Loan Documents at less
than par value. The Administrative Agent agrees, upon the occurrence of such
events with respect to an Affected Lender and upon the written request of the
Company, to use its reasonable efforts to obtain the commitments from one or
more financial institutions (other than an Ineligible Institution) to act as a
Replacement Lender. Further, with respect to such assignment, the Affected
Lender shall have concurrently received, in cash, all amounts due and owing to
the Affected Lender hereunder or under any other Loan Document, including,
without limitation, the aggregate outstanding principal amount of the Loans owed
to such Lender, together with accrued interest thereon through the date of such
assignment, amounts payable under Sections 2.14(E), 4.1, and 4.2 with respect to
such Affected Lender and compensation payable under Section 2.14(C) in the event
of any replacement of any Affected Lender under clause (ii), clause (iii) or
clause (iv) of this Section 2.19; provided that upon such Affected Lender’s
replacement, such Affected Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14(E), 2.11(B), 3.10, 4.1,
4.2, 4.4 and 10.7 (and each other provision of this Agreement or the other Loan
Documents whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify the Lenders), as well as to any fees accrued for its account hereunder
and not yet paid, and shall continue to be obligated under Section 11.8 for such
amounts, obligations and liabilities as are due and payable up to and including
(but not after) the date such Affected Lender is replaced pursuant hereto. Upon
the replacement of any Affected Lender pursuant to this Section 2.19, the
provisions of Section 9.2 shall continue to apply with respect to


44

--------------------------------------------------------------------------------




Loans which are then outstanding with respect to which the Affected Lender
failed to fund its Pro Rata Share and which failure has not been cured.
2.20. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Chicago, Illinois on the Business Day preceding that on
which the final, non-appealable judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrowers.
2.21. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in this Article II with respect to any Advance requested to be made
in euro, if there shall occur on or prior to the date of such Advance any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the Company, the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Rate Loans comprising such Advance to be
denominated in euro, then the Administrative Agent shall forthwith give notice
thereof to the Company and the Lenders, and such Eurocurrency Rate Loans shall
not be denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing/Election Notice,
as Floating Rate Loans, unless the Company notifies the Administrative Agent at
least one (1) Business Day before such date that it elects not to borrow on such
date.
2.22. Expansion Option.
(A) At any time, the Company may (in consultation with the Administrative Agent)
request that the Aggregate Revolving Loan Commitment be increased or elect to
enter into one or more tranches of term loans (each an “Incremental Term Loan”)
by an aggregate amount of up to $75,000,000 for all such increases and
Incremental Term Loans, provided, that, after giving effect to any such increase
or tranche of Incremental Term Loans, the sum of the Aggregate Revolving Loan
Commitment and the initial aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.22 shall not exceed $200,000,000. Such
request shall be made in a written notice given to the Administrative Agent and
the Lenders by the Company not less than twenty (20) Business Days prior to the
proposed effective date of such increase, which notice (an “Increase Notice”)
shall specify the amount of the proposed increase in the Aggregate Revolving
Loan Commitment or tranche of Incremental Term Loans and the proposed effective
date of such increase or tranche. In the event of such a Increase Notice, each
of the Lenders shall be given the opportunity


45

--------------------------------------------------------------------------------




to participate in the requested increase ratably in proportions that their
respective Revolving Loan Commitments bear to the Aggregate Revolving Loan
Commitment. No Lender shall have any obligation to increase its Revolving Loan
Commitment or participate in any tranche of Incremental Term Loans.
(B) On or prior to the date that is ten (10) Business Days after receipt of the
Increase Notice, each Lender shall submit to the Administrative Agent a notice
indicating the maximum amount by which it is willing to increase its Revolving
Loan Commitment or participate in such tranche of Incremental Term Loans, as the
case may be, in connection with such Increase Notice (any such notice, a “Lender
Increase Notice”). Any Lender which does not submit a Lender Increase Notice to
the Administrative Agent prior to the expiration of such ten (10) Business Day
period shall be deemed to have denied any increase in its Revolving Loan
Commitment or participation in such tranche of Incremental Term Loans. In the
event that the increases of Revolving Loan Commitments or tranche of Incremental
Term Loans set forth in the Lender Increase Notices exceed the amount requested
by the Company in the Increase Notice, the Administrative Agent and the Arranger
shall have the right, in consultation with the Company, to allocate the amount
of increases necessary to meet the Company’s Increase Notice. In the event that
the Lender Increase Notices are less than the amount requested by the Company,
not later than three (3) Business Days prior to the proposed effective date the
Company may notify the Administrative Agent of any financial institution (other
than an Ineligible Institution) that shall have agreed to become a “Lender”
party hereto (a “Proposed New Lender”) in connection with the Increase Notice.
Any Proposed New Lender shall be subject to the consent of the Administrative
Agent and, in the case of any increase of the Aggregate Revolving Loan
Commitment, the Issuing Bank and the Swing Line Bank (in each case, which
consent shall not be unreasonably withheld). If the Company shall not have
arranged any Proposed New Lender(s) to commit to the shortfall from the Lender
Increase Notices, then the Company shall be deemed to have reduced the amount of
its Increase Notice to the aggregate amount set forth in the Lender Increase
Notices. Based upon the Lender Increase Notices, any allocations made in
connection therewith and any notice regarding any Proposed New Lender, if
applicable, the Administrative Agent shall notify the Company and the Lenders on
or before the Business Day immediately prior to the proposed effective date of
the amount of each Lender’s and Proposed New Lender’s portion of such tranche of
Incremental Term Loans or its Revolving Loan Commitment and the amount of the
Aggregate Revolving Loan Commitment, as the case may be, which amount shall be
effective on the following Business Day.
(C) Any increase in the Aggregate Revolving Loan Commitment or tranche of
Incremental Term Loans shall be subject to the following conditions precedent:
(i) the Company shall have obtained the consent thereto of any Subsidiary
Guarantor and its reaffirmation of any Loan Documents executed by it, which
consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Administrative Agent, (ii) as of the date of the
Increase Notice and as of the proposed effective date of the increase in the
Aggregate Revolving Loan Commitment or tranche of Incremental Term Loans, all
representations and warranties shall be true and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or Material Adverse Effect) as though made on such date
(unless any such representation and warranty is made as of a specific date, in
which case, such representation and warranty shall be true and correct in all
material respects (or in all respects in the case of any representation and
warranty qualified by materiality or Material Adverse Effect) as of such date)
and no Default or Unmatured Default shall have occurred and then be continuing,
(iii) the Company shall be in compliance (on a pro forma basis) with the
covenants contained in Section 7.4 after giving effect to such increase or
tranche, (iv) the Company, the Administrative Agent and each Proposed New Lender
or Lender that shall have agreed to provide a “Revolving Loan Commitment” in
support of such increase in the Aggregate Revolving Loan Commitment or a portion
of such tranche of Incremental Term Loans, as the case may be, shall have
executed and delivered a Commitment and Acceptance (“Commitment and Acceptance”)
substantially in the form of Exhibit L hereto, (v) the Administrative Agent
shall have given


46

--------------------------------------------------------------------------------




written notice to Steelcase SAS of any Proposed New Lender joining this
Agreement as a Lender, (vi) in the case of any Proposed New Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, such Proposed New Lender shall provide to the Administrative Agent its
name, address, tax identification number and/or such other information as shall
be necessary for the Administrative Agent to comply with “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act and (vii) the Company and any Proposed New Lender shall
otherwise have executed and delivered such other instruments, documents, legal
opinions and agreements as the Administrative Agent shall have reasonably
requested in connection with such increase or tranche. If any fee shall be
charged by the Lenders in connection with any such increase or tranche, such fee
shall be in accordance with then prevailing market conditions, which market
conditions shall have been reasonably documented by the Administrative Agent to
the Company. Upon satisfaction of the conditions precedent to any increase in
the Aggregate Revolving Loan Commitment or tranche of Incremental Term Loans, as
the case may be, the Administrative Agent shall promptly advise the Company and
each Lender of the effective date of such increase or tranche. Upon the
effective date of any increase in the Aggregate Revolving Loan Commitment or any
funding of Incremental Term Loans that is provided by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Lender and
shall have the rights and obligations of a Lender hereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Revolving Loan Commitment or participate in any
tranche of Incremental Term Loans hereunder at any time.
(D) The Incremental Term Loans (i) shall rank pari passu in right of payment
with the Revolving Loans, (ii) shall not mature earlier than the Termination
Date (but may have amortization prior to such date) and (iii) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (x) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Termination Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Termination
Date and (ii) the Incremental Term Loans may be priced differently than the
Revolving Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment to or an amendment and restatement of (an “Incremental Term Loan
Amendment”) this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender participating in such tranche, each
Proposed New Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.22.
(E) Except in the case of any Incremental Term Loans, upon the execution and
delivery of such Commitment and Acceptance, the Administrative Agent shall
reallocate any outstanding Loans ratably among the Lenders after giving effect
to each such increase in the Aggregate Revolving Loan Commitment; provided, that
the Company hereby agrees to compensate each Lender for all losses, expenses and
liabilities incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Rate Loans hereunder on the terms and in the manner as set
forth in Article IV.
2.23. Addition of Subsidiary Borrowers. The Company may at any time add as a
party to this Agreement a Subsidiary to become a “Subsidiary Borrower” hereunder
subject to (a) the consent of the Administrative Agent and one hundred percent
(100%) of the Lenders, (b) the receipt of evidence satisfactory to the
Administrative Agent that such Subsidiary would not, in its capacity as a
Borrower hereunder, be required by law to withhold or deduct any Taxes from or
in respect of any sum payable hereunder by such Subsidiary to the Administrative
Agent or any Lender unless an exemption from such requirement can be obtained by
such Subsidiary (with the reasonable cooperation of the Administrative Agent and
the Lenders)


47

--------------------------------------------------------------------------------




and that no other adverse tax, regulatory or other consequences would affect the
Administrative Agent or the Lender as a result of such Subsidiary’s status as a
Borrower, (c) the execution and delivery to the Administrative Agent of a duly
completed Assumption Letter by such Subsidiary, with the written consent of the
Company appearing thereon and (d) the execution and delivery to the
Administrative Agent and the Lenders of each other instrument, document and
agreement required by Section 5.3. Upon such satisfaction of all such
conditions, such Subsidiary shall for all purposes be a party hereto as a
Subsidiary Borrower as fully as if it had executed and delivered this Agreement.
2.24. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(A) fees payable pursuant to Section 2.14(C)(i) shall cease to accrue on the
Revolving Loan Commitment of such Defaulting Lender;
(B) the Revolving Loan Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any supplemental agreement effecting an amendment or waiver pursuant
to Section 9.3); provided that this clause (B) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly adversely affected
thereby;
(C) if any Swing Line Exposure or L/C Exposure is outstanding at the time a
Lender becomes a Defaulting Lender then:
(i)    all or any part of such Swing Line Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Obligations plus such Defaulting Lender’s Swing Line
Exposure and L/C Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Loan Commitments and (y) the conditions set forth in Section
5.2 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize for the benefit of the Issuing Bank such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 3.11 for so long as such L/C Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to this Section 2.24(C), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.8(A)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.24(C), then the fees payable to the Lenders pursuant
to Section 2.14(C)(i) and Section 3.8(A) shall be adjusted in accordance with
such non-Defaulting Lenders’ relative Pro Rata Shares; and
(v)    if any Defaulting Lender’s L/C Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.24(C), then, without prejudice to any
rights or remedies of the


48

--------------------------------------------------------------------------------




Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Exposure) and letter of credit fees payable under Section 3.8(A) with respect to
such Defaulting Lender’s L/C Exposure shall be payable to the Issuing Bank until
such L/C Exposure is cash collateralized and/or reallocated; and
(D) so long as any Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.24(C), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(C)(i) (and Defaulting Lenders shall not participate
therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swing Line Bank or the Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swing Line
Bank shall not be required to fund any Swing Line Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swing Line Bank or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swing
Line Bank or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swing Line Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Loans and L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine may be necessary
in order for each Lender to hold such Loans in accordance with its Pro Rata
Share.
ARTICLE III: THE LETTER OF CREDIT FACILITY
3.1. Obligation to Issue Letters of Credit. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Company herein set forth, the Issuing Bank hereby agrees to
issue for the account of the Company through the Issuing Bank’s branches as it
and the Company may jointly agree, one or more Letters of Credit denominated in
Agreed Currencies in accordance with this Article III from time to time during
the period commencing on the Closing Date and ending on the Business Day prior
to the Termination Date (but subject to Section 3.3(B) below).
3.2. Transitional Provision. If on the Closing Date any letters of credit issued
for the account of the Company prior to the Closing Date under the Existing
Credit Agreement remain outstanding (“Previous Letters of Credit”) then subject
to the satisfaction of the conditions contained in Sections 5.1 and 5.2, from
and after the Closing Date such letters of credit shall be deemed to be Letters
of Credit issued pursuant to this Article III.
3.3. Types and Amounts. No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
(A) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (i) the Dollar Amount
of the Revolving Credit Obligations at such time would


49

--------------------------------------------------------------------------------




exceed the Aggregate Revolving Loan Commitment at such time, (ii) the aggregate
outstanding Dollar Amount of the L/C Obligations would exceed the L/C Sublimit
or (iii) the Dollar Amount of any Lender’s Revolving Credit Exposure would
exceed such Lender’s Revolving Loan Commitment; or
(B) issue any Letter of Credit which has an expiration date later than the date
which is the earlier of (x) one (1) year after the date of issuance thereof or
(y) five (5) Business Days immediately preceding the Revolving Loan Termination
Date; provided, that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which in no event shall
extend beyond the date referred to in clause (y) above); provided further, that
any Letter of Credit may have a later expiration date (but in no event later
than the date that is one year after the Revolving Loan Termination Date) so
long as the Company cash collateralizes such Letter of Credit on terms
reasonably satisfactory to the Administrative Agent and in an amount equal to
105% of the face amount thereof no later than ten (10) Business Days prior to
the Revolving Loan Termination Date.
3.4. Conditions. (A) In addition to being subject to the satisfaction of the
applicable conditions contained in Sections 5.1, 5.2 and 5.3, the obligation of
the Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
(i)    the Company shall have delivered to the Issuing Bank (with a copy to the
Administrative Agent) at such times and in such manner as the Issuing Bank may
reasonably prescribe, a request for issuance of such Letter of Credit in
substantially the form of Exhibit C hereto (a “Request For Letter of Credit”),
duly executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to the Issuing Bank as to form and content; and
(ii)    as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit and no law, rule or
regulation applicable to the Issuing Bank and no request or directive (whether
or not having the force of law) from a Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit or request that the Issuing Bank refrain
from the issuance of Letters of Credit generally or the issuance of that Letter
of Credit.
(B) In the event of any conflict between the terms of this Agreement and the
terms of any application for a Letter of Credit, the terms of this Agreement
shall control.
3.5. Procedure for Issuance of Letters of Credit.(A) Subject to the terms and
conditions of this Article III and provided that the applicable conditions set
forth in Sections 5.1, 5.2 and 5.3 hereof have been satisfied, the Issuing Bank
shall, on the requested date, issue a Letter of Credit on behalf of the Company
in accordance with the Issuing Bank’s usual and customary business practices
and, in this connection, the Issuing Bank may assume that the applicable
conditions set forth in Sections 5.1, 5.2 and 5.3 hereof have been satisfied
unless it shall have received notice to the contrary from the Administrative
Agent or a Lender or has knowledge that the applicable conditions have not been
met.
(B) The Issuing Bank shall give the Administrative Agent written or facsimile
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit; provided, however, that the failure to provide
such notice shall not result in any liability on the part of the Issuing Bank.


50

--------------------------------------------------------------------------------




(C) The Issuing Bank shall not renew, extend or amend any Letter of Credit
unless the requirements of Sections 3.3, 3.4 and 3.5 are met as though a new
Letter of Credit was being requested and issued.
3.6. Letter of Credit Participation. On the date of this Agreement, with respect
to any Previous Letters of Credit, and immediately upon the issuance of each
Letter of Credit hereunder, each Lender shall be deemed to have automatically,
irrevocably and unconditionally purchased and received from the Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Company in respect thereof and the liability of the Issuing
Bank thereunder (collectively, an “L/C Interest”) in an amount equal to the
Dollar Amount available for drawing under such Letter of Credit multiplied by
such Lender’s Pro Rata Share. The Issuing Bank will notify each Lender promptly
upon presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit. On or before the Business Day on which the Issuing Bank makes payment of
each such L/C Draft or, in the case of any other draw on a Letter of Credit, on
demand by the Administrative Agent or the Issuing Bank, each Lender shall make
payment to the Administrative Agent, for the account of the Issuing Bank, in
immediately available funds in the Agreed Currency in an amount equal to such
Lender’s Pro Rata Share of the Dollar Amount of such payment or draw. The
obligation of each Lender to reimburse the Issuing Bank under this Section 3.6
shall be unconditional, continuing, irrevocable and absolute. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 3.6, the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives such
payment from such Lender or such obligation is otherwise fully satisfied;
provided, however, that nothing contained in this sentence shall relieve such
Lender of its obligation to reimburse the Issuing Bank for such amount in
accordance with this Section 3.6.
3.7. Reimbursement Obligation. The Company agrees unconditionally, irrevocably
and absolutely to pay immediately to the Issuing Bank or, if applicable, the
Administrative Agent, for the account of the Lenders, the amount of each advance
drawn under or pursuant to a Letter of Credit or an L/C Draft related thereto
(such obligation of the Company to reimburse the Issuing Bank or the
Administrative Agent for an advance made under a Letter of Credit or L/C Draft
being hereinafter referred to as a “Reimbursement Obligation” with respect to
such Letter of Credit or L/C Draft), each such reimbursement to be made by the
Company no later than the Business Day on which the Issuing Bank makes payment
of each such L/C Draft or, if the Company shall have received notice of a
Reimbursement Obligation later than 9:00 a.m. (Chicago time), on any Business
Day or on a day which is not a Business Day, no later than 9:00 a.m. (Chicago
time), on the immediately following Business Day or, in the case of any other
draw on a Letter of Credit, the date specified in the demand of the Issuing
Bank. If the Company at any time fails to repay a Reimbursement Obligation
pursuant to this Section 3.7, the Company shall be deemed to have elected to
borrow Revolving Loans from the Lenders, as of the date of the advance giving
rise to the Reimbursement Obligation, equal in amount to the Dollar Amount of
the unpaid Reimbursement Obligation. Such Revolving Loans shall be made as of
the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Revolving Loans. Such
Revolving Loans shall constitute a Floating Rate Advance, the proceeds of which
Advance shall be used to repay such Reimbursement Obligation. If, for any
reason, the Company fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance plus two percent (2%)
per annum.
3.8. Letter of Credit Fees. The Company agrees to pay:


51

--------------------------------------------------------------------------------




(A) quarterly on each Payment Date, in arrears, to the Administrative Agent for
the ratable benefit of the Lenders a letter of credit participation fee at a
rate per annum equal to the Applicable L/C Fee Percentage on the average daily
outstanding Dollar Amount available for drawing under each standby Letter of
Credit;
(B) quarterly on each Payment Date, in arrears, to the Issuing Bank, a letter of
credit fronting fee equal to 0.125 % per annum on the average daily outstanding
Dollar Amount available for drawing under each standby Letter of Credit issued
by the Issuing Bank; and
(C) to the Issuing Bank, in Dollars, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by the Issuing Bank with respect to standby or
commercial Letters of Credit, as applicable, payable at the time of invoice of
such amounts.
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in Agreed Currency (other than Dollars)
shall be paid in such Agreed Currency.
3.9. Issuing Bank Reporting Requirements. In addition to the notices required by
Section 3.5(B), the Issuing Bank shall provide to the Administrative Agent, upon
the Administrative Agent’s request, schedules, in form and substance reasonably
satisfactory to the Administrative Agent, showing the date of issue, account
party, Agreed Currency and amount in such Agreed Currency, expiration date and
the reference number of each Letter of Credit outstanding at any time during
such month and the aggregate amount payable by the Company during such month. In
addition, upon the request of the Administrative Agent, the Issuing Bank shall
furnish to the Administrative Agent copies of any Letter of Credit and any
application for or reimbursement agreement with respect to a Letter of Credit to
which the Issuing Bank is party and such other documentation as may reasonably
be requested by the Administrative Agent. Upon the request of any Lender, the
Administrative Agent will provide to such Lender information concerning such
Letters of Credit.
3.10. Indemnification; Exoneration.(A) In addition to amounts payable as
elsewhere provided in this Article III, the Company hereby agrees to protect,
indemnify, pay and save harmless the Administrative Agent, the Issuing Bank and
each Lender from and against any and all liabilities and costs which the
Administrative Agent, the Issuing Bank or such Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit other than, in the case of the Issuing Bank, to the extent resulting from
its gross negligence or willful misconduct, or (ii) the failure of the Issuing
Bank to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority (all such acts or omissions herein called
“Governmental Acts”).
(B) As among the Company, the Lenders, the Administrative Agent and the Issuing
Bank, the Company assumes all risks of the acts and omissions of, or misuse of
such Letter of Credit by, the beneficiary of any Letter of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Company at the time of request for any Letter of Credit, neither
the Administrative Agent, the Issuing Bank nor any Lender shall be responsible
(in the absence of gross negligence or willful misconduct in connection
therewith): (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of a Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign a Letter of Credit


52

--------------------------------------------------------------------------------




or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply duly with conditions required
in order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile, electronic transmission or otherwise; (v)
for errors in interpretation of technical trade terms; (vi) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Bank and
the Lenders, including, without limitation, any Governmental Acts. None of the
above shall affect, impair, or prevent the vesting of the Issuing Bank’s rights
or powers under this Section 3.10.
(C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by Issuing Bank
under or in connection with the Letters of Credit or any related certificates
shall not, in the absence of gross negligence or willful misconduct of the
Issuing Bank, put the Issuing Bank, the Administrative Agent or any Lender under
any resulting liability to the Company or relieve the Company of any of its
obligations hereunder to any such Person.
(D) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 3.10 shall survive the resignation of the Administrative Agent, any
assignment of rights by, or replacement of, any Lender, the payment in full of
principal and interest hereunder, the termination of the Letters of Credit, the
termination of the Aggregate Revolving Loan Commitment and the termination of
this Agreement.
3.11. Cash Collateral. Notwithstanding anything to the contrary herein or in any
application for a Letter of Credit, following the occurrence and during the
continuance of a Default or upon payout or termination of this Agreement in full
in cash, the Company shall, on the Business Day that it receives Administrative
Agent’s demand, deliver to the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, cash (in Dollars), or other collateral of a type
satisfactory to the Required Lenders, having a value, as determined by such
Lenders, equal to one hundred five percent (105%) of the aggregate Dollar Amount
of the outstanding L/C Obligations. In addition, if the Revolving Credit
Availability is at any time less than the Dollar Amount of all contingent L/C
Obligations outstanding at any time, the Borrowers shall deposit cash collateral
with the Administrative Agent in a Dollar Amount equal to one hundred five
percent (105%) of the Dollar Amount by which such L/C Obligations exceed such
Revolving Credit Availability. Any such collateral shall be held by the
Administrative Agent in a separate interest bearing account in the name of the
Company appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by the Administrative
Agent for the benefit of the Lenders and the Issuing Bank as collateral security
for the Company’s obligations in respect of this Agreement and each of the
Letters of Credit. Such amounts shall be applied to reimburse the Issuing Bank
for drawings or payments under or pursuant to Letters of Credit, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Administrative Agent shall determine. If no Default shall be continuing, amounts
remaining in any cash collateral account established pursuant to this Section
3.11 which are not to be applied to reimburse the Issuing Bank for amounts
actually paid or to be paid by the Issuing Bank in respect of a Letter of
Credit, shall be returned to the Company within one (1) Business Day (after
deduction of the Administrative Agent’s expenses incurred in connection with
such cash collateral account).
ARTICLE IV: CHANGE IN CIRCUMSTANCES
4.1. Yield Protection. If any Change in Law or the compliance of any Lender
therewith,


53

--------------------------------------------------------------------------------




(A)    subjects the Administrative Agent or any Lender to any taxes, levies,
imposts, deductions, fees, assessments, charges or withholdings, or any
interest, penalties or liabilities with respect thereto (other than (A) Taxes,
(B) any taxes, levies, imposts, deductions, fees, assessments, charges or
withholdings, or any interest, penalties or liabilities with respect thereto,
excluded by the first sentence of Section 2.14(E)(i), and (C) Other Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto, or
(B)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit, liquidity or similar requirement (including
any compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in the Statutory Reserve Rate or otherwise in
determining the interest rate applicable to Eurocurrency Rate Loans) with
respect to its Revolving Loan Commitment, Loans, L/C Interests or the Letters of
Credit, or
(C)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Revolving Loan Commitment, the Loans, the L/C Interests or the
Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Loans or Letters of Credit,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of its Revolving Loan Commitment,
Loans or the L/C Interests held or interest received by it or by reference to
the Letters of Credit, by an amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender or
the Administrative Agent of making, renewing, continuing, converting, issuing or
maintaining its Revolving Loan Commitment, Loans, L/C Interests or Letters of
Credit, as the case may be, or to reduce any amount received under this
Agreement, then, within fifteen (15) days after receipt by the Company of
written demand by the Administrative Agent or such Lender pursuant to Section
4.5, the Company shall pay the Administrative Agent or such Lender that portion
of such increased expense incurred or reduction in an amount received which the
Administrative Agent or such Lender determines is attributable to making,
funding, renewing, continuing, converting, issuing and maintaining its Loans,
L/C Interests, Letters of Credit and its Revolving Loan Commitment, as the case
may be; provided, however, that the Company shall not be required to pay any
additional amounts pursuant to this Section 4.1 incurred more than ninety (90)
days prior to the date of the Administrative Agent or the relevant Lender’s
demand therefor.
4.2. Changes in Capital Adequacy Regulations. If a Lender or the Issuing Bank
determines (i) the amount of capital or liquidity required to be maintained by
such Lender or the Issuing Bank, any Lending Installation of such Lender or the
Issuing Bank or any corporation controlling such Lender or the Issuing Bank is
increased as a result of a Change in Law, and (ii) such increase in capital or
liquidity will result in an increase in the cost to such Lender or the Issuing
Bank of renewing, continuing, converting, issuing or maintaining its Revolving
Loan Commitment, Loans, L/C Interests, the Letters of Credit or its obligation
to make Loans hereunder, as the case may be, then, within fifteen (15) days
after receipt by the Company of written demand by such Lender or the Issuing
Bank pursuant to Section 4.5, the Company shall pay such Lender or the Issuing
Bank the amount necessary to compensate for any shortfall in the rate of return
on the portion of such increased capital or liquidity which such Lender or the
Issuing Bank determines is attributable to this Agreement, its Loans, its L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender’s or the Issuing Bank’s policies as to
capital adequacy and liquidity); provided, however, that the Company shall not
be required to pay any additional amounts pursuant to this


54

--------------------------------------------------------------------------------




Section 4.2 incurred more than ninety (90) days prior to the date of the
relevant Lender’s or the Issuing Bank’s demand therefor.
4.3. Availability of Types of Advances.
(A) If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on any date for any Interest Period for any Eurocurrency Rate
Advance the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Rate
Advance for any reason, and the Administrative Agent shall reasonably determine
that it is not possible to determine the Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error), then (i) if such Advance
shall be requested in Dollars, then such Advance shall be made as a Floating
Rate Advance at the Alternate Base Rate and (ii) if such Advance shall be
requested in any Agreed Currency other than Dollars, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Advances shall not be available in such affected foreign
currency.
(B) If (i) any Lender determines that maintenance of its Eurocurrency Rate Loans
or other extensions of credit at a suitable Lending Installation or to any
Subsidiary Borrower would violate any applicable law, rule, regulation or
directive, whether or not having the force of law, (ii) the Administrative Agent
determines (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate or the Eurocurrency Base Rate, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period or (iii) the
Required Lenders determine that (x) deposits of a type, currency or maturity
appropriate to match fund Eurocurrency Rate Loans are not available or (y) the
interest rate applicable to Eurocurrency Rate Loans does not accurately reflect
the cost of making or maintaining such an Advance, then the Administrative Agent
shall suspend the availability of the affected Type of Advance and, in the case
of any occurrence set forth in clause (i), require any Advances of the affected
Type to be repaid or converted into another Type.
4.4. Funding Indemnification. If any payment of principal on a Eurocurrency Rate
Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment, or otherwise, or a
Eurocurrency Rate Loan is not made or continued, or a Floating Rate Advance is
not converted into a Eurocurrency Rate Advance, in any such case, on the date
specified by any Borrower for any reason other than default by the Lenders, or a
Eurocurrency Rate Advance is not prepaid on the date specified by the Company or
any other Borrower for any reason, or a Eurocurrency Rate Loan is assigned as a
result of a request by the Company pursuant to Section 2.19 or Section 9.3(C) on
a date which is not the last day of the applicable Interest Period, then, in any
such event the Borrowers shall indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain the
Eurocurrency Rate Loan.
4.5. Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Rate Loans to reduce any liability of the Borrowers to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not materially
disadvantageous, in the judgment of such Lender, to such Lender. Any demand for
compensation pursuant to Section 2.14(E) or this Article IV shall be in writing
and shall state the amount due, if any, under Section 2.14(E), 4.1, 4.2 or 4.4
and shall set forth in reasonable detail the calculations upon which the
Administrative Agent or such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Rate Loan shall


55

--------------------------------------------------------------------------------




be calculated as though each Lender funded its Eurocurrency Rate Loan through
the purchase of a deposit of the type, currency and maturity corresponding to
the deposit used as a reference in determining the Eurocurrency Rate applicable
to such Loan, whether in fact that is the case or not. The obligations of the
Borrowers under Sections 2.14(E), 4.1, 4.2 or 4.4 shall survive payment of the
Obligations and termination of this Agreement.
ARTICLE V: CONDITIONS PRECEDENT
5.1. Conditions to Closing. This Agreement shall not become effective (and the
Lenders shall not be required to make the initial Loans or issue any Letters of
Credit) until the date on which the Company has furnished to the Administrative
Agent each of the following, with sufficient copies for the Lenders, all in form
and substance satisfactory to the Administrative Agent and the Lenders:
(1)    Copies of the Certificate of Incorporation (or other comparable
constituent document) of each Initial Loan Party together with all amendments
and a certificate of good standing, both certified as of a recent date by the
appropriate governmental officer in its jurisdiction of organization;
(2)    Copies, certified by the Secretary or Assistant Secretary of each Initial
Loan Party of its By-Laws (or other comparable governing document) and of its
Board of Directors’ resolutions (and required resolutions of other bodies)
authorizing the execution of the Loan Documents and the transactions
contemplated thereby;
(3)    An incumbency certificate, certified by the Secretary or Assistant
Secretary of each Initial Loan Party which shall identify by name and title and
bear the signature of the officers of such Initial Loan Party authorized to sign
the Loan Documents (and, in the case of the Company, to make borrowings
hereunder), upon which certificate the Lenders shall be entitled to rely until
informed of any change in writing by the applicable Initial Loan Party;
(4)    A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer or treasurer of the Company,
stating that on the Closing Date (both before and after giving effect to the
Loans made and/or Letters of Credit issued thereon) (i) all the representations
in this Agreement are true and correct in all material respects (or in all
respects in the case of any representation and warranty qualified by materiality
or Material Adverse Effect), unless such representation and warranty is made as
of a specific date, in which case, such representation and warranty shall be
true and correct in all material respects (or in all respects in the case of any
representation and warranty qualified by materiality or Material Adverse Effect)
as of such date, and (ii) no Default or Unmatured Default has occurred and is
continuing or would result therefrom;
(5)    An opening compliance certificate, substantially in the form of Exhibit H
attached hereto and made a part hereof, signed by the Company’s chief financial
officer or treasurer, but solely demonstrating compliance with the provisions of
Section 7.4 as of the end of the fiscal quarter ending May 27, 2016, all in form
and substance reasonably satisfactory to the Administrative Agent;
(6)    The Administrative Agent (for the benefit of itself and the other parties
entitled thereto) and the Arranger shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including (x) to the
extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder, and (y) all accrued
and unpaid interest


56

--------------------------------------------------------------------------------




and fees under the Existing Credit Agreement; provided, that without limiting
the foregoing, if, after giving effect to the transactions contemplated hereby
on the Closing Date (including, without limitation, the reduction of the
Aggregate Revolving Loan Commitment), the Revolving Credit Obligations exceed
the Aggregate Revolving Loan Commitment, then the Company shall prepay Loans on
the Closing Date in such amounts as shall be necessary to eliminate such excess;
(7)    The written opinion of the General Counsel or an Assistant General
Counsel to the Company, addressed to the Administrative Agent and the Lenders,
in form and substance acceptable to the Administrative Agent and its counsel;
(8)    The written opinion of Winston & Strawn LLP, the Company’s U.S. counsel,
in the form of the opinion attached hereto as Exhibit E, addressed to the
Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent and its counsel;
(9)    The written opinion of Winston & Strawn LLP, French counsel to Steelcase
SAS, addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent and its counsel;
(10)    A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer or treasurer of the Company,
demonstrating that on the Closing Date, (i) the total assets of all
Non-Supporting Subsidiaries do not exceed thirty percent (30%) of the Company’s
Consolidated Assets, determined as of May 27, 2016, and (ii) the total sales of
all Non-Supporting Subsidiaries do not exceed thirty percent (30%) of the
Company’s Consolidated Sales, determined as of May 27, 2016 (it being understood
and agreed, however, that, in making such determination, total assets and total
sales of each Non-Supporting Subsidiary shall be determined only by reference to
the total assets and total sales of such Non-Supporting Subsidiary (and not on a
consolidated basis for such Non-Supporting Subsidiary) and shall exclude all
offsetting debits and credits between such Non-Supporting Subsidiary and its
respective consolidated Subsidiaries and all equity investments in such
consolidated Subsidiaries);
(11)    A certificate, in form and substance satisfactory to the Administrative
Agent, signed by an Authorized Officer of the Company, (a) identifying and
describing the ownership of the Significant Subsidiaries of the Company as of
the Closing Date and (b) identifying and attaching the Investment Policy of the
Company as in effect on the Closing Date;
(12)    A Second Amended and Restated Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, governed by the laws of France with
respect to the pledge of 65% of the voting Equity Interests (and 100% of the
non-voting Equity Interests, if any) of Steelcase SAS;
(13)    (a) Satisfactory audited consolidated financial statements of the
Company for the two most recent fiscal years ended prior to the Closing Date as
to which such financial statements are available, (b) satisfactory unaudited
interim consolidated financial statements of the Company for each quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (a) of this paragraph as to which such financial statements
are available and (c) satisfactory financial statement projections through and
including the Company’s 2021 fiscal year, together with such information as the
Administrative Agent and the Lenders shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections); and


57

--------------------------------------------------------------------------------




(14)    Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested with at least two (2) Business Days’ prior
notice (unless the Company otherwise consents, such consent not to be
unreasonably withheld or delayed), including, without limitation, a counterpart
of this Agreement signed on behalf of such party, the Guarantees and each other
instrument, document, agreement or certificate reflected on the List of Closing
Documents attached as Exhibit F to this Agreement.
Without in any way limiting the foregoing, this Agreement shall not become
effective unless and until it has been executed by the Company, the
Administrative Agent and the Lenders, and each such party has notified the
Administrative Agent by facsimile or electronic transmission that it has taken
such action.
5.2. Each Advance and Letter of Credit. The Lenders shall not be required to
make any Advance, or issue, amend, renew or extend any Letter of Credit, unless
on the applicable Borrowing Date, or in the case of a Letter of Credit, the date
on which the Letter of Credit is to be issued, amended, renewed or extended,
both before and after giving effect to such Advance or Letter of Credit event:
(A) There exists no Default or Unmatured Default;
(B) The representations and warranties contained in Article VI (excluding
Sections 6.5 and 6.7) are true and correct in all material respects (or in all
respects in the case of any representation and warranty qualified by materiality
or Material Adverse Effect) as of such Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
(or in all respects in the case of any representation and warranty qualified by
materiality or Material Adverse Effect) as of such date); and
(C) The Dollar Amount of the Revolving Credit Obligations do not, and after
making such proposed Advance or issuing such Letter of Credit would not, exceed
the Aggregate Revolving Loan Commitment.
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(A), (B) and (C) have been satisfied. Any Lender or the Issuing Bank
may require a duly completed officer’s certificate in substantially the form of
Exhibit G hereto and/or a duly completed compliance certificate in substantially
the form of Exhibit H hereto as a condition to making an Advance or issuing a
Letter of Credit, as the case may be.
5.3. Initial Advance to Each New Subsidiary Borrower. Without in any way
limiting the applicability of the foregoing Sections 5.1 and 5.2, the Lenders
shall not be required to make any Advance hereunder, or issue any Letter of
Credit, in each case, to or with respect to any Subsidiary Borrower unless the
Company or such Subsidiary Borrower has furnished or caused to be furnished to
the Administrative Agent with sufficient copies for the Lenders:
(i)    The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Company thereon, as contemplated by
Section 2.23;
(ii)    Copies of the Certificate of Incorporation (or other comparable
constituent document) of such Subsidiary Borrower, together with all amendments
and a certificate of good standing (or equivalent thereof, to the extent
obtainable in any jurisdiction outside the United States), both certified as of
a recent date by the appropriate governmental officer in its jurisdiction of
organization;


58

--------------------------------------------------------------------------------




(iii)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary Borrower, of its By-Laws (or other comparable governing document) and
of its Board of Directors’ (or comparable governing body’s) resolutions (and
required resolutions of other bodies) authorizing the execution of the Loan
Documents to which it is a party and the transactions contemplated thereby;
(iv)    An incumbency certificate, certified by the Secretary or Assistant
Secretary of such Subsidiary Borrower, which shall identify by name and title
and bear the signature of the officers thereof authorized to sign the Loan
Documents, upon which certificate the Lenders shall be entitled to rely until
informed of any change in writing by the such Subsidiary Borrower;
(v)    An opinion of counsel to such Subsidiary Borrower with respect to the
laws of its jurisdiction of organization, addressed to the Administrative Agent
and the Lenders, substantially in the form attached as part of Exhibit E hereto
but with such assumptions, qualifications and deviations therefrom as the
Administrative Agent shall approve and otherwise in form and substance
acceptable to the Administrative Agent and its counsel;
(vi)    Promissory notes payable to each of the Lenders requesting promissory
notes pursuant to Section 2.12(D) hereof;
(vii)    In connection with the addition of a Foreign Subsidiary Borrower, an
amendment to this Credit Agreement to the extent the Administrative Agent deems
such amendment necessary or advisable;
(viii)    In connection with the addition of the first Subsidiary Borrower
hereunder, the Company Guaranty executed and delivered by the Company, together
with the written opinion of the Company’s U.S. counsel relating to such Company
Guaranty, addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent and its counsel; and
(ix)    Such other instruments, documents or agreements as the Administrative
Agent may reasonably request in connection with the addition of such Subsidiary
Borrower, all in form and substance reasonably satisfactory to the
Administrative Agent, together with all documentation and other information that
the Administrative Agent or any Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Company and to issue the Letters of Credit described herein, the Company
represents and warrants as follows with respect to itself and, to the extent
applicable, its Subsidiaries (and each Subsidiary Borrower shall also be deemed
to make each representation and warranty to the extent it relates to such
Subsidiary Borrower and, to the extent applicable, its Subsidiaries) to each
Lender and the Administrative Agent as of the Closing Date, giving effect to the
consummation of the transactions contemplated by the Loan Documents on the
Closing Date, and thereafter on each date as required by Section 5.2:
6.1. Organization; Corporate Powers. Each of the Company and its Significant
Subsidiaries (i) is a corporation, partnership or limited liability company (or
other analogous foreign business entity) duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization (or has


59

--------------------------------------------------------------------------------




analogous status to “good standing” in the case of any jurisdiction outside the
United States), (ii) is duly qualified to do business as a foreign entity and is
in good standing under the laws of each jurisdiction in which failure to be so
qualified and in good standing could reasonably be expected to have a Material
Adverse Effect and (iii) has all requisite power and authority to own and
operate its property and to conduct its business as presently conducted and as
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to have a Material Adverse Effect.
6.2. Authority; Validity; Enforceability.(A) Each of the Company and each of its
Significant Subsidiaries has the requisite power and authority to execute,
deliver and perform each of the Loan Documents which have been executed by it
(if any) as required by this Agreement and the other Loan Documents.
(B) The execution, delivery, and performance, of each of the Loan Documents
which have been executed as required by this Agreement, the other Loan Documents
or otherwise to which the Company or any of its Significant Subsidiaries is
party, and the consummation of the transactions contemplated thereby, have been
duly authorized by all requisite corporate, partnership or limited liability
company acts (or analogous acts in the case of any Foreign Subsidiary),
including any required shareholder or partner approval, of the Company or any
such Significant Subsidiary, respectively.
(C) Each of the Loan Documents to which the Company or any of its Significant
Subsidiaries is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles).
6.3. No Conflict; Governmental Consents. The execution, delivery and performance
of each of the Loan Documents to which the Company or any of its Significant
Subsidiaries, respectively, is a party do not and will not (i) conflict with the
certificate or articles of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization or formation, by-laws,
operating agreement or other management agreement (or any other analogous
constituent documents) of the Company or such Significant Subsidiary, (ii)
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law (including,
without limitation, any Environmental Property Transfer Act) or Contractual
Obligation of the Company or such Significant Subsidiary, or require termination
of any Contractual Obligation, except any such conflict, breach, default or
termination which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, or (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the property or assets
of the Company or such Significant Subsidiary, other than Liens permitted or
created by the Loan Documents. The execution, delivery and performance by the
Company or any Significant Subsidiary of each of the Loan Documents to which the
Company or any such Significant Subsidiary, respectively, is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority (including under any
Environmental Property Transfer Act) or any other third party except such
registrations, consents, approvals, notices and other actions which have been
made, obtained or given, or which, if not made, obtained or given, individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.
6.4. Financial Statements. The consolidated financial statements of the Company
and its Subsidiaries (i) at and for the fiscal year ended February 26, 2016 and
(ii) at and for the fiscal quarter and portion of the fiscal year ended May 27,
2016, in each case heretofore delivered to the Administrative Agent and the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operation of the


60

--------------------------------------------------------------------------------




Company and its Subsidiaries as of such dates and the consolidated results of
their operations for the periods then ended, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
6.5. No Material Adverse Change. Since February 26, 2016, there has occurred no
change in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise), performance or prospects of the Company and
its Subsidiaries, taken as a whole, which has had or could reasonably be
expected to have a Material Adverse Effect.
6.6. Taxes. Each of the Company and its Significant Subsidiaries has filed or
caused to be filed all federal, state, local or other (including foreign) tax
returns which are required to be filed by it and, except for taxes and
assessments being contested in good faith and reserved for in accordance with
generally accepted accounting principles as in effect from time to time, have
paid or caused to be paid all taxes due with respect to said returns or any
assessment received by it, to the extent that such taxes have become due, except
where the failure to file such tax returns or pay such taxes or assessments
could not reasonably be expected to have a Material Adverse Effect. The Company
has no knowledge of any proposed tax assessment against the Company or any of
its Significant Subsidiaries that has had or could reasonably be expected to
have a Material Adverse Effect.
6.7. Litigation. There is no action, suit, proceeding or arbitration before or
by any Governmental Authority or private arbitrator pending or, to the Company’s
knowledge, threatened against the Company, any of its Significant Subsidiaries
or any property of any of them which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
6.8. Significant Subsidiaries. The officer’s certificate delivered to the
Administrative Agent pursuant to Section 5.1(12) of this Agreement (as updated
from time to time by the Company at the reasonable request of the Administrative
Agent after the formation, acquisition or dissolution of any Significant
Subsidiary) identifies, and describes the ownership of, the Significant
Subsidiaries of the Company. The outstanding Capital Stock of each of the
Company’s Significant Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable, except to the extent that the failure to be duly
authorized, validly issued, fully paid or nonassessable could not reasonably be
expected to have a Material Adverse Effect.
6.9. ERISA. No Benefit Plan has failed to satisfy, in any material respect, the
“minimum funding standard” (as defined in Sections 302 of ERISA and 412 of the
Code) whether or not waived. Neither the Company nor any member of the
Controlled Group has incurred any material liability to the PBGC which remains
outstanding other than for the payment of premiums. As of the most recent
valuation date for any Benefit Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is seventy-five percent (75%) or
higher. Neither the Company nor any member of the Controlled Group has (i)
failed to make a required contribution or payment to a Multiemployer Plan of a
material amount or (ii) incurred a material complete or partial withdrawal under
Section 4203 or Section 4205 of ERISA from a Multiemployer Plan. Neither the
Company nor any member of the Controlled Group has failed, in any material
respect, to make a contribution to any Benefit Plan that is required under
Section 430(j) of the Code on or before the due date for such contribution.
There have been no and there is no prohibited transaction described in Sections
406 of ERISA or 4975 of the Code with respect to any Plan that is subject to
such provisions for which a statutory or administrative exemption does not exist
and which could reasonably be expected to subject the Company or any of its
Significant Subsidiaries to material liability. Neither the Company nor any
member of the Controlled Group has taken or failed to take any action which
would constitute or result in a Termination Event which could reasonably be
expected to subject the Company or any of its Significant Subsidiaries to
material liability. Neither the Company nor any member of the Controlled


61

--------------------------------------------------------------------------------




Group is subject to any material liability under, or has any potential material
liability under, Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA.
For purposes of this Section 6.9, “material” means any amount, noncompliance or
other basis for liability which, individually or in the aggregate with each
other basis for liability under this Section 6.9, could reasonably be expected
to subject the Company or any of its Significant Subsidiaries to liability at
any time in excess of $35,000,000.
6.10. Accuracy of Information. The information, exhibits and reports (other than
financial projections) furnished by the Company, or by the Company on behalf of
any of its Significant Subsidiaries, in writing to the Administrative Agent or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents, and all certificates and documents delivered to the
Administrative Agent and the Lenders pursuant to the terms thereof, taken as a
whole, do not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading in any material respect. All financial projections, if any, that have
been prepared by the Company and made available to the Administrative Agent or
any Lender, have been prepared in good faith based upon assumptions the Company,
in its exercise of commercially reasonable judgment, believed to be reasonable
(it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Company’s control,
and that no assurance can be given that the projections will be realized).
6.11. Securities Activities. Neither the Company nor any of its Significant
Subsidiaries is engaged in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and Margin Stock constitutes less than twenty-five percent (25%) of the value of
those assets of the Company and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.
6.12. Material Agreements. Neither the Company nor any of its Significant
Subsidiaries has received written notice that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation to which it is a party or
(ii) any condition exists which, with the giving of notice or the lapse of time
or both, would constitute a default with respect to any such Contractual
Obligation, in the case of each of clauses (i) and (ii), which default or
condition has not been waived and has had, or if not remedied within any
applicable grace period could reasonably be likely to have, a Material Adverse
Effect.
6.13. Compliance with Laws. The Company and its Significant Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, except where the failure to so comply individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
6.14. Assets and Properties. Each of the Company and its Significant
Subsidiaries has good title to all material real and personal properties owned
by it and a valid leasehold interest in all of its material leased assets.
6.15. Statutory Indebtedness Restrictions. Neither the Company nor any of its
Significant Subsidiaries is subject to regulation under the Federal Power Act,
or the Investment Company Act of 1940, or any other foreign, federal, state or
local statute or regulation which limits its ability to incur indebtedness or
its ability to consummate the transactions contemplated hereby.
6.16. Environmental Matters.


62

--------------------------------------------------------------------------------




(i)    The operations of the Company and its Significant Subsidiaries comply in
all material respects with Environmental Requirements of Law.
(ii)    The Company and its Significant Subsidiaries have all material permits,
licenses or other authorizations required under Environmental Requirements of
Law and are in material compliance with such permits.
(iii)    Neither the Company, any of its Significant Subsidiaries nor any of
their respective currently owned or leased property or operations, or, to the
Company’s or any of its Significant Subsidiaries’ knowledge, any of their
respective formerly owned or leased property or operations, are subject to or
the subject of, any pending or threatened investigation known to the Company or
any of its Significant Subsidiaries, any pending or, to the Company’s or any of
its Significant Subsidiaries’ knowledge, threatened judicial or administrative
proceeding, order, judgment, decree, settlement or other agreement respecting:
(A) any material violation of Environmental Requirements of Law; (B) any
material remedial action; or (C) any material claims or liabilities arising from
the Release or threatened Release of a Contaminant into the environment.
(iv)    There is not now, nor to the Company’s or any of its Significant
Subsidiaries’ knowledge has there ever been, on or in the property of the
Company or any of its Significant Subsidiaries any material landfill, waste
pile, underground storage tanks, aboveground storage tanks, surface impoundment
or hazardous waste storage facility, any material polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment, or any
material asbestos containing material that is, in any case, reasonably likely to
give rise to any material claim or liability under any Environmental
Requirements of Law.
(v)    To the knowledge of the Company or any of its Significant Subsidiaries,
neither the Company nor any of its Significant Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
For purposes of this Section 6.16 “material” means any noncompliance or basis
for liability which, individually or in the aggregate, could reasonably be
likely to subject the Company or any of its Significant Subsidiaries to
liability at any time in excess of $35,000,000.


6.17. Insurance. The Company maintains, and has caused each Significant
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance in such amounts, subject to deductibles and self-insurance
retentions, and covering such properties and risks, as is consistent with sound
business practices.
6.18. Solvency. After giving effect to (i) the Loans to be made (or, if
applicable, Letters of Credit to be issued) on the Closing Date or such other
date as Loans requested hereunder are made (or Letters of Credit are issued),
(ii) the other transactions contemplated by this Agreement and the other Loan
Documents and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Company is, and the Company and its Subsidiaries
taken as a whole are, Solvent.
6.19. Benefits. Each of the Company and its Significant Subsidiaries will
benefit from the financing arrangement established by this Agreement. The
Administrative Agent and the Lenders have stated and the Company acknowledges
that, but for the agreement by each of the Subsidiary Guarantors to execute and
deliver the Subsidiary Guarantees, any Subsidiary Borrower to assume joint and
several liability for the Obligations to the extent provided in Section 1.4, any
of the Borrowers to guaranty one another’s Obligations to the extent provided in
Article XVI or any other Subsidiary to execute and deliver any Loan Document to


63

--------------------------------------------------------------------------------




which it is a party, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
6.20. Pledge Agreements. Each Pledge Agreement (to the extent then in effect) is
effective to create in favor of the Administrative Agent, for the benefit of the
Holders of Obligations, a legal and valid security interest in the Pledged
Equity that is pledged thereunder.
6.21. Additional Representations and Warranties of Foreign Subsidiary Borrowers.
In addition to the foregoing representations and warranties made by the Company
on behalf of the Foreign Subsidiary Borrowers, or deemed to be made by the
Foreign Subsidiary Borrowers, each Foreign Subsidiary Borrower further
represents and warrants to the Administrative Agent and the Lenders as follows,
except to the extent agreed by the Administrative Agent and the Lenders and set
forth in the relevant Assumption Letter:
(A) Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each other Loan Document to which such Foreign Subsidiary Borrower
is a party in its jurisdiction of organization (“Home Country”), it is not
necessary that this Agreement or any other Loan Document to which such Foreign
Subsidiary Borrower is a party or any other document be filed or recorded with
any court or other authority in its Home Country or that any stamp or similar
tax be paid in respect of this Agreement or any other Loan Document of such
Foreign Subsidiary Borrower. The qualification by any Lender or the
Administrative Agent for admission to do business under the laws of such Foreign
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Foreign Subsidiary Borrower is a party or the enforcement of any such right,
privilege, or remedy against such Foreign Subsidiary Borrower. The performance
by any Lender or the Administrative Agent of any action required or permitted
under the Loan Documents will not in any manner that could reasonably be
expected to have a Material Adverse Effect: (i) violate any law or regulation of
such Foreign Subsidiary Borrower’s Home Country or any political subdivision
thereof; (ii) result in any tax or other monetary liability to such party
pursuant to the laws of such Foreign Subsidiary Borrower’s Home Country or
political subdivision or taxing authority thereof (provided, that, should any
such action result in any such tax or other monetary liability to the Lender or
the Administrative Agent, such Foreign Subsidiary Borrower hereby agrees to
indemnify such Lender or the Administrative Agent, as the case may be, against
(x) any such tax or other monetary liability and (y) any increase in any tax or
other monetary liability which results from such action by such Lender or the
Administrative Agent and, to the extent such Foreign Subsidiary Borrower makes
such indemnification, the incurrence of such liability by the Administrative
Agent or any Lender will not constitute a Default); or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Foreign Subsidiary Borrower’s Home Country is a member.
(B) No Immunity. Neither such Foreign Subsidiary Borrower nor any of its assets
is entitled to immunity from suit, execution, attachment or other legal process
in connection with the enforcement of, or any dispute arising in connection
with, any Loan Document to which it is a party. Such Foreign Subsidiary
Borrower’s execution and delivery of the Loan Documents to which it is a party
constitute, and the exercise of its rights and performance of and compliance
with its obligations under such Loan Documents will constitute, private and
commercial acts done and performed for private and commercial purposes.
6.22. Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and directors and to the
knowledge of the Company


64

--------------------------------------------------------------------------------




its employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and, in the case of any Subsidiary
Borrower, is not knowingly engaged in any activity that could reasonably be
expected to result in such Borrower being designated as a Sanctioned Person.
None of (a) the Company, any Subsidiary or to the knowledge of the Company or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Advance or Letter of Credit, use
of proceeds or other transactions contemplated by the Loan Documents will
violate any Anti-Corruption Law or applicable Sanctions.
6.23. EEA Financial Institutions. Neither any Borrower nor any Subsidiary
Guarantor is an EEA Financial Institution.
ARTICLE VII: COVENANTS
The Company covenants and agrees on behalf of itself and, to the extent
applicable, its Significant Subsidiaries (and each Subsidiary Borrower shall
also be deemed to so covenant and agree to the extent such covenant relates to
such Subsidiary Borrower and, to the extent applicable, its Subsidiaries) that
so long as any Revolving Loan Commitments are outstanding and thereafter until
payment in full of all of the Obligations (other than contingent indemnity
obligations) and termination of all Letters of Credit (or cash collateralization
thereof in accordance with Section 3.11), unless the Required Lenders shall
otherwise give prior written consent:
7.1. Reporting. The Company shall (it being agreed that the Company may furnish
or deliver any of the reports or information set forth in this Section 7.1 in
electronic form, including by the concurrent notification and provision of a
link to an Internet website on which such report or information is posted):
(A) Financial Reporting. Furnish to the Administrative Agent (unless furnished
in electronic form, with sufficient copies for each of the Lenders, which copies
shall be distributed to the Lenders by the Administrative Agent):
(i)    Quarterly Reports. As soon as practicable, and in any event within fifty
(50) days after the end of each of the Company’s first three fiscal quarters,
the consolidated balance sheet of the Company and its Subsidiaries as at the end
of such period and the related consolidated statements of income and cash flows
of the Company and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter.
(ii)    Annual Reports. As soon as practicable, and in any event within
ninety-five (95) days after the end of each fiscal year, (1) the consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Company and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year, and (2)
an audit report on the consolidated financial statements listed in clause (1)
hereof of independent certified public accountants of recognized national
standing, which audit report shall be unqualified and shall state that such
financial statements fairly present, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as at the dates indicated
and the results of their operations and cash flows for the periods indicated in
conformity with generally accepted accounting principles and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.


65

--------------------------------------------------------------------------------




(iii)    Officer’s and Compliance Certificates. Together with each delivery of
any financial statement pursuant to clauses (i) and (ii) of this Section 7.1(A),
commencing with the first such delivery to occur after the Closing Date, (a) an
Officer’s Certificate of the Company, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that (x) as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and (y) the
Company, the Company’s chief executive officer, and the Company’s chief
financial officer are in compliance with all requirements of Section 302 and
Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
related thereto (or such other officers as may be required from time to time
thereunder), and (b) a compliance certificate, substantially in the form of
Exhibit H attached hereto and made a part hereof, signed by the Company’s chief
financial officer or treasurer, demonstrating compliance with the provisions of
Sections 7.2(I) and 7.4 and identifying the Material Subsidiaries of the Company
at such time, all in accordance with Agreement Accounting Principles, and, in
the case of any compliance certificate delivered with the quarterly financial
statements required by Section 7.1(A)(i) above, certifying that such financial
statements fairly present, in all material respects, the consolidated financial
position of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flows for the periods indicated in
accordance with generally accepted accounting principles as in effect at such
time, subject to normal year-end audit adjustments and the absence of footnotes.
(iv)    Certification Regarding Non-Supporting Subsidiaries. Together with each
delivery of any financial statement pursuant to clauses (ii) of this Section
7.1(A) (the “Annual Financials”), commencing with the first such delivery to
occur after the Closing Date, a certificate, in form and substance satisfactory
to the Administrative Agent (it being acknowledged and agreed that the form of
the certificate delivered by the Company pursuant to 5.1(11) on the Closing Date
is satisfactory to the Administrative Agent), signed by the chief financial
officer or treasurer of the Company (such certificate, the “Non-Supporting
Subsidiary Certificate”), (A) setting forth, as of the end of the fiscal year of
the Company reflected in such Annual Financials, (i) the total assets of all
Non-Supporting Subsidiaries as a percentage of the Company’s Consolidated Assets
(such percentage, the “Non-Supporting Assets Percentage”), determined as of the
end of the fiscal year of the Company reflected in such Annual Financials, and
(ii) the total sales of all Non-Supporting Subsidiaries as a percentage of the
Company’s Consolidated Sales (such percentage, the “Non-Supporting Sales
Percentage”), determined as of the end of the fiscal year of the Company
reflected in such Annual Financials (it being understood and agreed, however,
that, in making such determination, total assets and total sales of each
Non-Supporting Subsidiary shall be determined only by reference to the total
assets and total sales of such Non-Supporting Subsidiary (and not on a
consolidated basis for such Non-Supporting Subsidiary) and shall exclude all
offsetting debits and credits between such Non-Supporting Subsidiary and its
respective consolidated Subsidiaries and all equity investments in such
consolidated Subsidiaries), and (B) stating (i) whether the Non-Supporting
Assets Percentage exceeds 30% and, if so, providing the exact amount of such
excess (the “Non-Supporting Assets Excess Percentage”) and (ii) whether the
Non-Supporting Sales Percentage exceeds 30% and, if so, providing the exact
amount of such excess (the “Non-Supporting Sales Excess Percentage”).
(B) Notice of Default. Promptly upon an Authorized Officer of the Company
obtaining knowledge (i) of any condition or event which constitutes a Default or
Unmatured Default, or becoming aware that any Lender or Administrative Agent has
given any written notice to the Company with respect to a claimed Default or
Unmatured Default under this Agreement, or (ii) that any Person has given any
written notice to the Company or any Significant Subsidiary or taken any other
action with respect to a claimed default or


66

--------------------------------------------------------------------------------




event or condition of the type referred to in Section 8.1(E), the Company shall
deliver to the Administrative Agent and the Lenders an Officer’s Certificate
specifying (a) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (b) the notice given or action
taken by such Person in connection therewith and (c) what action the Company has
taken, is taking and proposes to take with respect thereto.
(C) Lawsuits. (i) Promptly upon an Authorized Officer of the Company obtaining
knowledge of the institution of, or written threat of, any action, suit,
proceeding or arbitration, by or before any Governmental Authority, against or
affecting the Company or any of its Significant Subsidiaries or any property of
the Company or any of its Significant Subsidiaries not previously disclosed
pursuant to Section 6.7, which action, suit, proceeding or arbitration (or in
the case of multiple actions, suits, proceedings or arbitrations arising out of
the same general allegations or circumstances, which actions, suits proceedings
or arbitrations), if adversely determined, could reasonably be expected to
expose the Company or any of its Significant Subsidiaries to liability in an
amount aggregating $35,000,000 or more (exclusive of claims covered by insurance
policies of the Company or any of its Significant Subsidiaries unless the
insurers of such claims have disclaimed coverage or reserved the right to
disclaim coverage on such claims and exclusive of claims covered by the
indemnity of a financially responsible indemnitor in favor of the Company or any
of its Significant Subsidiaries unless the indemnitor has disclaimed or reserved
the right to disclaim coverage thereof), give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender to evaluate such matters; and (ii)
in addition to the requirements set forth in clause (i) of this Section 7.1(C),
upon request of the Administrative Agent or the Required Lenders, promptly give
written notice of the status of any action, suit, proceeding or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney-client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.
(D) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent,
at the Company’s expense, the following information and notices as soon as
reasonably possible and in any event:
(i)    within ten (10) Business Days after any Authorized Officer of the Company
knows or should have known that a Termination Event has occurred which,
individually or in the aggregate, could reasonably be expected to subject the
Company or any of its Significant Subsidiaries to liability in excess of
$35,000,000, a written statement of the chief financial officer or treasurer of
the Company describing such Termination Event and the action, if any, which the
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;
(ii)    within ten (10) Business Days after an Authorized Officer of the Company
knows or should have known of the filing with the IRS of an application under
Section 412(c) of the Code for the waiver of the minimum funding standard in
respect of any Plan on account of a substantial business hardship, a copy of
such application and thereafter all communications received by the Company or a
member of the Controlled Group with respect to such application within ten (10)
Business Days such communication is received; and
(iii)    within ten (10) Business Days after an Authorized Officer of the
Company knows or should have known that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter, in each case, if such
termination could reasonably be expected,


67

--------------------------------------------------------------------------------




individually or in the aggregate, to subject the Company or any of its
Significant Subsidiaries to liability in excess of $35,000,000.
(E) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of (i) all financial statements, reports and notices, if
any, sent by the Company to its securities holders or filed with the Commission
by the Company, and (ii) all notifications received from the Commission by the
Company or its Subsidiaries pursuant to the Securities Exchange Act and the
rules promulgated thereunder. The Company shall include the Administrative Agent
and the Lenders on its standard distribution lists for all press releases made
available generally by the Company to the public concerning material
developments in the business of the Company and its Subsidiaries, taken as a
whole.
(F) Environmental Notices. As soon as possible and in any event within thirty
(30) days after receipt by the Company or any of its Significant Subsidiaries,
deliver to the Administrative Agent a copy of (i) any written notice or claim to
the effect that the Company or any of its Significant Subsidiaries is or may be
liable to any Person as a result of the Release by the Company, any of its
Significant Subsidiaries, or any other Person of any Contaminant into the
environment, and (ii) any written notice alleging any violation of any
Environmental Requirements of Law by the Company or any of its Significant
Subsidiaries if, in either case, such notice or claim relates to an event which
could reasonably be expected to subject the Company or any of its Significant
Subsidiaries to liability individually or in the aggregate in excess of
$35,000,000.
(G) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent or any Lender, prepare and deliver to the Administrative
Agent and the Lenders such other information with respect to the Company or any
of its Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent or any Lender.
7.2. Affirmative Covenants.(A) Corporate Existence, Etc. Except as permitted
pursuant to Section 7.3(G), the Company shall, and shall cause each of its
Significant Subsidiaries to, at all times maintain its valid existence and (to
the extent such concept applies to such entity) good standing status as a
corporation, partnership, limited liability company or analogous foreign entity
in its jurisdiction of incorporation or organization, as the case may be, and
preserve and keep, or cause to be preserved and kept, in full force and effect
its rights and franchises material to its businesses.
(B) Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Significant Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect.
(C) Compliance with Laws, Etc. The Company shall, and shall cause its
Significant Subsidiaries to, (a) comply with all Requirements of Law (including,
without limitation, Section 302 and Section 906 of the Sarbanes-Oxley Act of
2002 and any Environmental Requirements of Law) affecting such Person or the
business, properties, assets or operations of such Person and (b) obtain as
needed all permits necessary for its operations and maintain such permits in
good standing, unless failure to comply with such Requirements of Law or to
obtain or maintain such permits could not reasonably be expected to have a
Material Adverse Effect.
(D) Payment of Taxes and Claims; Tax Consolidation. The Company shall pay, and
cause each of its Significant Subsidiaries to pay, all material taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty accrues thereon; provided, however, that no such
taxes, assessments and governmental charges need be paid if being contested in
good faith by appropriate proceedings diligently instituted and


68

--------------------------------------------------------------------------------




conducted and if such reserve or other appropriate provision, if any, as shall
be required in conformity with generally accepted accounting principles as in
effect from time to time shall have been made therefor or if the failure to pay
such taxes, assessments and governmental charges could not reasonably be
expected to have a Material Adverse Effect.
(E) Insurance. The Company shall maintain for itself and its Significant
Subsidiaries, or shall cause each of its Significant Subsidiaries to maintain in
full force and effect, insurance in such amounts, subject to deductibles and
self-insurance retentions, and covering such properties and risks, as is
consistent with sound business practices.
(F) Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of the Company’s Significant Subsidiaries to permit, any
authorized representative(s) designated by the Administrative Agent or any
Lender to visit and inspect any of the properties of the Company or any of its
Significant Subsidiaries, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers, all upon reasonable
notice and at such reasonable times during normal business hours and at the sole
expense of the inspecting Administrative Agent or Lender, as the case may be;
provided, that for so long as no Default has occurred and is continuing, the
Administrative Agent and each Lender shall only be entitled to one such
inspection and visitation by its respective financial institution in any
consecutive twelve-month period (it being understood and agreed that after the
occurrence and during the continuance of a Default the number of such
inspections shall not be limited and any such inspection shall be at the sole
expense of the Company). The Company shall keep and maintain, in all material
respects, proper books of record and account on a consolidated basis in which
entries in conformity with generally accepted accounting principles as in effect
from time to time shall be made of all dealings and transactions in relation to
their respective businesses and activities and, if different, documentation to
support adjustments to conform to Agreement Accounting Principles.
(G) Maintenance of Property. The Company shall cause all material property used
in the conduct of its business to be maintained and kept in adequate condition,
repair and working order and supplied with all necessary equipment and shall
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly conducted
at all times, except to the extent that the failure to so maintain such property
or make such repairs, renewals, replacements, betterments or improvements could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that, subject to the other terms of this Agreement, nothing in this Section
7.2(G) shall prevent the Company from discontinuing the operation or maintenance
of any of such property if such discontinuance is, in the judgment of the
Company, desirable in the conduct of its business.
(H) Use of Proceeds. The Company shall use the proceeds of the Revolving Loans
for general corporate purposes of the Company and its Subsidiaries (including,
without limitation, to consummate Permitted Acquisitions). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X. No
Borrower will request any Advance or Letter of Credit, and no Borrower shall
use, and the Company shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding,


69

--------------------------------------------------------------------------------




financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, the United Kingdom or in a
European Union member state or (iii) in any manner that would result in the
violation of any Sanctions.
(I) Guaranty Documentation from Subsidiaries. In addition to executing and
delivering the Company Guaranty as and when required by Section 5.3 and causing
each Material Domestic Subsidiary as of the Closing Date, each Material Foreign
Subsidiary that is a Special Foreign Subsidiary to execute and deliver a
Subsidiary Guaranty on the Closing Date as required by Section 5.1, the Company
will (a) cause each Subsidiary that becomes a Material Domestic Subsidiary or a
Material Foreign Subsidiary that is a Special Foreign Subsidiary after the
Closing Date (whether by virtue of the consummation of a Permitted Acquisition,
a sale, lease, conveyance, disposition or other transfer of any assets,
contributions to capital, additional Investments in such Subsidiary, any
corporate reorganization or otherwise), to execute and deliver to the
Administrative Agent, as promptly as possible but in any event within sixty (60)
days after becoming a Material Domestic Subsidiary or a Material Foreign
Subsidiary that is a Special Foreign Subsidiary an executed supplement to become
a Subsidiary Guarantor under the Subsidiary Guaranty in the form of Annex I to
Exhibit I attached hereto (whereupon such Subsidiary shall become a “Subsidiary
Guarantor” under such Subsidiary Guaranty and this Agreement) or, in the case of
a guaranty by any Special Foreign Subsidiary, such form of guaranty as may be
enforceable under the laws of its jurisdiction of organization in the
determination of the Administrative Agent and its counsel, and (b) deliver
and/or cause each such Subsidiary to deliver resolutions, officer’s
certificates, opinions of counsel and such other authorizing documentation as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.
(J) Members of Supporting Group.
(i)    If any Non-Supporting Subsidiary Certificate delivered by the Company
pursuant to the requirements of Section 7.1(A)(iv) demonstrates a Non-Supporting
Assets Excess Percentage and/or a Non-Supporting Sales Excess Percentage, then,
as promptly as possible but in any event within thirty (30) days (or such later
date as is agreed to by the Administrative Agent in its reasonable discretion),
the Company shall cause (a) Subsidiaries not then Subsidiary Guarantors to
become Subsidiary Guarantors and/or (b) Subsidiaries not then Pledged
Subsidiaries to become Pledged Subsidiaries, in each case to eliminate such
Non-Supporting Assets Excess Percentage and/or such Non-Supporting Sales Excess
Percentage, as applicable, and the Company shall provide the relevant financial
data and calculations demonstrating such elimination by reference to the Annual
Financials to which such Non-Supporting Subsidiary Certificate relates, all in
form and substance reasonably satisfactory to the Administrative Agent. Any
Subsidiary Guaranty (or supplement to an existing Subsidiary Guaranty) entered
into by a Subsidiary pursuant to this clause (i) shall be in accordance with the
terms of Section 7.2(I) (other than the sixty (60) day time period) and shall be
accompanied by the deliveries contemplated thereby. Any Pledge Agreement (or
supplement to an existing Pledge Agreement) entered into by a Subsidiary
pursuant to this clause (i) shall be accompanied by deliveries analogous to
those contemplated by clause (b) of Section 7.2(I).
(ii)    To the extent that the Company seeks to sell, transfer or otherwise
dispose of the Equity Interests and/or assets of a Subsidiary Guarantor and/or a
Pledged Subsidiary pursuant to a transaction permitted by this Agreement, the
Administrative Agent shall have the authority to release such Subsidiary
Guarantor from its obligations under the relevant Subsidiary Guaranty and/or
release the Pledged Equity of such Pledged Subsidiary, all in accordance with
Section 11.15(B) and/or 11.16(B), as applicable, so long as, prior to any such
release, the Company demonstrates to the


70

--------------------------------------------------------------------------------




Administrative Agent’s reasonable satisfaction that no Non-Supporting Assets
Excess Percentage or Non-Supporting Sales Excess Percentage would exist after
giving pro forma effect to any such sale, transfer or other disposition, all by
reference to the most recently delivered Annual Financials; provided that, if a
Non-Supporting Assets Excess Percentage or a Non-Supporting Sales Excess
Percentage would exist, then, as promptly as possible but in any event within
thirty (30) days (or such later date as is agreed to by the Administrative Agent
in its reasonable discretion), the Company shall cause (a) Subsidiaries not then
Subsidiary Guarantors to become Subsidiary Guarantors and/or (b) Subsidiaries
not then Pledged Subsidiaries to become Pledged Subsidiaries, in each case to
eliminate such Non-Supporting Assets Excess Percentage and/or such
Non-Supporting Sales Excess Percentage, as applicable, and the Company shall
provide the relevant financial data and calculations demonstrating such
elimination in form and substance reasonably satisfactory to the Administrative
Agent.
(iii)    In connection with the addition of any new Subsidiary Guarantor or
Pledged Subsidiary pursuant to this Section 7.2(J), in each case the Company
shall deliver and/or cause to be delivered resolutions, officer’s certificates,
opinions of counsel and such other authorizing documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, and including such legal
opinions as may be reasonably requested by any Lender in accordance with
then-prevailing market practice.
7.3. Negative Covenants.(A) Indebtedness of Non-Guarantor Subsidiaries. The
Company shall not permit any Non-Guarantor Subsidiary to directly or indirectly
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
(i)    Permitted Existing Non-Guarantor Subsidiary Indebtedness and Permitted
Refinancing Indebtedness with respect thereto;
(ii)    Indebtedness of Dealer Subsidiaries incurred solely for working capital
purposes; provided that the aggregate outstanding amount of all such
Indebtedness shall not exceed $75,000,000 at any time; and
(iii)    other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred by the Non-Guarantor Subsidiaries in an aggregate
outstanding principal amount not to exceed $40,000,000 at any time.
(B) Asset Sales. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale after the Closing Date (which, for purposes of
clarification, shall not include any sales of the type specifically excluded in
the definition of “Asset Sales”) other than (x) Asset Sales set forth on
Schedule 7.3(B), with an aggregate book value of approximately $38,000,000 and
(y) any other Asset Sale which (i) when combined with all such other Asset Sales
(each such Asset Sale being valued at fair market value) during the then current
fiscal year, represents the disposition of assets with an aggregate fair market
value not greater than fifteen percent (15%) of the aggregate book value of the
Company’s Consolidated Assets as of the end of the fiscal year ending February
26, 2016 and (ii) when combined with all such other Asset Sales (each such Asset
Sale being valued at book value) during the period from the Closing Date to the
date of such proposed transaction, represents the disposition of not greater
than forty percent (40%) of the Company’s Consolidated Assets as of the end of
the fiscal year ending February 26, 2016.
(C) Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:


71

--------------------------------------------------------------------------------




(i)    Liens created by the Loan Documents or otherwise securing the
Obligations;
(ii)    Liens on assets of the Company and its Subsidiaries as of the Closing
Date identified as such on Schedule 7.3(C)(ii) to this Agreement (excluding
Liens relating to existing corporate aircraft but including, without limitation,
construction projects and improvements, as more specifically described on
Schedule 7.3(C)(ii));
(iii)    Customary Permitted Liens;
(iv)    (a) Liens on corporate aircraft owned by the Company or any of its
Subsidiaries securing Indebtedness incurred by the Company or any of its
Subsidiaries to finance the acquisition of such specified aircraft in an
aggregate principal amount not to exceed $70,000,000 at any time and (b)
purchase money Liens (including the interest of a lessor under a Capitalized
Lease and Liens to which any property is subject at the time of the acquisition
thereof) securing Indebtedness incurred by the Company or any of its
Subsidiaries to finance the acquisition of other assets used in its business in
an aggregate outstanding principal amount not to exceed $25,000,000 at any time;
provided that, such purchase money Liens shall not apply to any property of the
Company or its Subsidiaries other than that acquired;
(v)    Liens securing indebtedness or any liability of a Subsidiary of the
Company owing to the Company; provided that in respect of a Non-Guarantor
Subsidiary, any Investment represented by such indebtedness or liability is
permitted under Section 7.3(D)(v);
(vi)    Liens on Receivables and Related Security securing a Permitted
Receivables Financing;
(vii)    Liens securing obligations of the Company or its Subsidiaries (whether
such obligations are absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired and including all renewals, extensions
and modifications thereof and substitutions therefor) under any Hedging
Arrangements permitted hereunder to the extent the collateral delivered for such
obligations does not exceed $20,000,000 at any time;
(viii)    Liens existing on property or assets of a Person which becomes a
Subsidiary of the Company after the Closing Date pursuant to a Permitted
Acquisition; provided that (a) such Liens existed at the time such Person became
a Subsidiary and were not created in anticipation of becoming a Subsidiary, (b)
any such Lien does not encumber any property or assets other than property which
is, or assets that are, encumbered at the time such Person becomes a Subsidiary
(other than additions thereto and property or assets in replacement or
substitution thereof) and (c) within ninety (90) days following such Permitted
Acquisition, the Indebtedness secured by such Liens is either refinanced on an
unsecured basis or otherwise repaid in full and such Liens are released and
terminated;
(ix)    Liens on assets of any Dealer Subsidiary securing working capital
Indebtedness of such Dealer Subsidiary permitted under Section 7.3(A)(ii);
provided that such Liens only extend to the assets of such Dealer Subsidiary and
not to the assets of the Company or any other Subsidiary;
(x)    any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
clauses (i) through (ix) to the extent that the principal amount of the
indebtedness secured thereby does not exceed the principal amount of the
indebtedness secured by the original Lien and provided that such extension,
renewal or replacement shall be limited to the property which was the subject of
the original Lien or any


72

--------------------------------------------------------------------------------




similar property exchanged contemporaneously or, in the case of a like-kind
exchange, within 180 days therefor; provided, however, that any extension,
renewal or replacement of any Liens described in the preceding clause (viii)
shall continue to be subject to the limitations set forth therein as if such
extended, renewed or replaced Liens arose on the date of the relevant Permitted
Acquisition;
(xi)    Liens, if any, in connection with a sale-leaseback transaction that is
otherwise permitted hereunder; and
(xii)    other Liens securing Indebtedness not to exceed $75,000,000 in the
aggregate at any time (provided that the amount of Indebtedness of the Company
or any of its Domestic Subsidiaries which may be secured in reliance on this
clause (xii) shall not exceed $30,000,000 in the aggregate at any time).
In addition, neither the Company nor any of its Subsidiaries shall, after the
Closing Date, become a party to any agreement, note, indenture or other
instrument (including any agreement that replaces, refinances, amends or
otherwise modifies any agreement, note, indenture or other instrument), or take
any other action, which would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Administrative Agent for the benefit
of itself and the Lenders, as collateral for the Obligations provided, that:
(a)
any agreement, note, indenture or other instrument in connection with permitted
Indebtedness secured by Liens of the type described in Section 7.3(C)(iv), (ix)
or (x) (including Capitalized Leases and sale-leaseback transactions) for which
the related Liens are permitted hereunder may prohibit the creation of a Lien in
favor of the Administrative Agent for the benefit of itself and the other
Holders of Obligations on the items of property purchased or financed or subject
to such Capitalized Lease or sale-leaseback transaction;

(b)
the documents evidencing a Permitted Receivables Financing may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the other Holders of Obligations with respect to the Receivables and
Related Security of the Company and/or its Subsidiaries to the extent
transferred to an SPV or other Person in connection therewith (other than with
respect to the right, title and interest of the Company and/or its Subsidiaries
in and to (1) the equity of such SPV or (2) any subordinated note owing from
such SPV to the Company evidencing a portion of the purchase price of the
Receivables and Related Security);

(c)
any agreement, note, indenture or other instrument in connection with
Indebtedness of the type described in Section 7.3(C)(viii) may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the other Holders of Obligations for only so long as the related
Liens are permitted to remain outstanding pursuant to such Section;

(d)
the Senior Note Indenture (or any replacement, renewal, refinancing or extension
thereof) may continue to prohibit the creation of a Lien in favor of the
Administrative Agent for the benefit of itself and the Holders of Obligations on
certain fixed assets, equity interests and indebtedness of the Company’s
“Restricted Subsidiaries” (as defined therein), but solely to the extent so
provided in such Senior Note Indenture as in effect on the Closing Date, unless
the holders of the Senior Notes shall be provided with an equal and ratable
Lien; and

(e)
any other Equal and Ratable Debt permitted hereunder (other than the Senior
Notes) may prohibit the creation of a Lien in favor of the Administrative Agent
for the benefit of itself and the Holders of Obligations on assets of the
Company and its Subsidiaries unless the holders of such Indebtedness shall be
provided with an equal and ratable Lien.



73

--------------------------------------------------------------------------------




(D) Investments. Neither the Company nor any of its Significant Subsidiaries
shall directly or indirectly make or own any Investment except:
(i)    Investments in accordance with the Investment Policy;
(ii)    Investments consisting of Cash Equivalents;
(iii)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
(v)    Investments by the Company in or to any Subsidiary (including, for the
avoidance of doubt, Steelcase SAS) or by any Subsidiary in or to the Company or
any other Subsidiary (including, for the avoidance of doubt, Steelcase SAS);
provided that aggregate Dollar Amount of Investments (excluding, for purposes of
this proviso, any loan or advance that otherwise would constitute an Investment)
by any member of the Obligor Group or Steelcase SAS in or to any Non-Obligor
Subsidiary (excluding Steelcase SAS) shall not exceed, at any time, $791,765,464
(for reference, such amount equals the sum of (x) $150,000,000 and (y)
$641,765,464, which is the Dollar Amount of any such Investments as more
specifically described on Schedule 7.3(D)(v) hereto);
(vi)    Investments constituting Permitted Acquisitions;
(vii)    Investments comprised of capital contributions (whether in the form of
cash, a note or other assets) to an SPV or other Subsidiary or otherwise
resulting from transfers of assets permitted hereunder to such SPV or other
Subsidiary, in either case, in connection with a Permitted Receivables
Financing; and
(viii)    Investments in addition to those referred to elsewhere in this Section
7.3(D) (which, for informational purposes, are in amount equal to $50,912,238,
as more specifically described on Schedule 7.3(D)(viii) hereto) in an aggregate
amount not to exceed, at any time, $50,912,238 plus ten percent (10%) of the
Company’s Consolidated Assets as of the relevant date of determination.
(E) Permitted Acquisitions. Neither the Company nor any of its Subsidiaries
shall make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):
(i)    no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;
(ii)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis;
(iii)    not less than five (5) Business Days prior to each such Acquisition in
respect of which the Company or any of its Subsidiaries will incur or become
liable for Indebtedness in excess of $75,000,000 (including the incurrence or
assumption of any Indebtedness in connection therewith and transaction-related
contractual payments to the extent that the liability for, and the amount of,


74

--------------------------------------------------------------------------------




such payments are established at the time the Acquisition is consummated), the
Company shall deliver to the Administrative Agent and the Lenders a certificate
from the Company’s chief financial officer or treasurer demonstrating to the
reasonable satisfaction of the Administrative Agent that after giving effect to
such Acquisition and the incurrence of any Indebtedness permitted hereunder in
connection therewith, on a pro forma basis acceptable to the Administrative
Agent, but without giving effect to any projected synergies resulting from such
Acquisition, as if the Acquisition and such incurrence of Indebtedness had
occurred on the first day of the four fiscal quarter period ending on the last
day of the Company’s most recently completed fiscal quarter for which financial
statements are publicly available, the Company would have been in compliance
with the financial covenants in Section 7.4 (including, for the avoidance of
doubt, the Temporary Leverage Ratio Step Up if the Company has exercised, or has
indicated that it will exercise, the Temporary Leverage Ratio Step Up in
connection with such Acquisition) and not otherwise in Default; and
(iv)    in the case of an Acquisition of Equity Interests of an entity, the
acquired entity shall be (a) a Subsidiary of the Company or (b) merged with and
into the Company or any Subsidiary substantially concurrently with such
Acquisition, with the Company or such Subsidiary being the surviving corporation
with voting control following such merger.
(F) Transactions with Affiliates. Neither the Company nor any of its Significant
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Company or its Significant Subsidiaries, on terms that are less favorable to
the Company or any of its Significant Subsidiaries, as applicable, than those
that might be obtained in an arm’s length transaction at the time from Persons
who are not such an Affiliate, except for (i) intercompany transactions and
Investments permitted hereunder to the extent such transactions occur in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or its Significant Subsidiaries’ business, (ii) other transactions
between the Company or any of its Significant Subsidiaries, on the one hand, and
any SPV or other Subsidiary, on the other hand, in connection with a Permitted
Receivables Financing and (iii) other transactions between the Company or any of
its Significant Subsidiaries, on the one hand, and any Affiliate, on the other
hand, with respect to the sale or use of goods or services and entered into in
the ordinary course of business for consideration consisting of, at a minimum,
full reimbursement of costs to the Company or any applicable Significant
Subsidiary, as the case may be.
(G) Restriction on Fundamental Changes. Neither the Company nor any of its
Significant Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Company’s consolidated
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 7.3(B), 7.3(D) or 7.3(E) and, (ii) any Subsidiary or
Affiliate of the Company may be merged into, or consolidated with, the Company
or any Subsidiary of the Company so long as no Default or Unmatured Default is
then continuing or would result therefrom and (iii) any Person may be merged
into or consolidated with, or liquidated, wound-up or dissolved into the Company
or any Subsidiary of the Company so long as no Default or Unmatured Default is
then continuing or would result therefrom; provided, however, that with respect
to the foregoing clauses (ii) and (iii) and without limiting the provisions of
Section 7.3(E)(iv), in the case of any merger with or into, consolidation with
or liquidation, winding-up or dissolution into (x) the Company, the Company
shall be the surviving corporation, (y) any Subsidiary Borrower, such Subsidiary
Borrower shall be the surviving entity or (z) any Subsidiary Guarantor, such
Subsidiary Guarantor shall be the surviving entity.


75

--------------------------------------------------------------------------------




(H) Margin Regulations. Neither the Company nor any of its Significant
Subsidiaries shall use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock.
(I) Restricted Payments. The Company will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (a) the Company may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (c) the Company may declare and make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may declare any other
Restricted Payment; provided that the Company and its Subsidiaries may only make
any such Restricted Payment in reliance on this clause (d) so long as no Default
and no Unmatured Default has occurred and is continuing prior to making such
Restricted Payment or would arise after giving effect (including pro forma
effect) thereto.
(J) Subsidiary Covenants. The Company will not, and will not permit any
Significant Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay dividends or make any other distribution in respect of its
ownership interests or pay any Indebtedness or other Obligation owed to any
Borrower or any member of the Obligor Group, make loans or advances or other
Investments in any Borrower or any member of the Obligor Group, or sell,
transfer or otherwise convey any of its property to any Borrower or any member
of the Obligor Group other than pursuant to (i) applicable law, (ii) this
Agreement or the other Loan Documents, (iii) restrictions imposed by the holder
of a Lien permitted by Section 7.3(C), (iv) restrictions imposed in a joint
venture agreement on the ability of any Subsidiary to pay dividends or make any
other distribution in respect of its ownership interests, the removal of which
requires the consent of one or more of the joint venture partners or the joint
venture’s board of directors (but not the consent of any third parties), (v)
customary non-assignment provisions in Contractual Obligations entered into in
the ordinary course of business to the extent such provisions restrict the
transfer or assignment of such agreement and (vi) customary restrictions on a
Subsidiary party to a Permitted Receivables Financing that restrict the transfer
of such Subsidiary’s interest in Receivables and Related Security.
(K) Hedging Arrangements. The Company shall not and shall not permit any of its
Significant Subsidiaries to enter into any Hedging Arrangement, other than
Hedging Arrangements entered into by the Company or such Significant Subsidiary
pursuant to which the Company or such Significant Subsidiary has, in its
commercially reasonable judgment, hedged its interest rate, foreign currency or
commodity exposure and which are non-speculative in nature.
7.4. Financial Covenants. The Company shall comply with the following:
(A) Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) (a) Indebtedness of the Company and its Subsidiaries
calculated on a consolidated basis minus (b) Unrestricted Cash as of the end of
the applicable fiscal quarter to (ii) Adjusted EBITDA to be greater than 3.00 to
1.00 as of the end of each fiscal quarter of the Company; provided, that the
Company may, only once during the term of this Agreement, elect to increase the
maximum Leverage Ratio permitted under this Section 7.4(A) to 3.25 to 1.00 for a
period of four consecutive fiscal quarters in connection with a Permitted
Acquisition occurring during the first of such four fiscal quarters if the
aggregate consideration paid or to be paid in respect of such Permitted
Acquisition exceeds $75,000,000 (such one-time increase, the “Temporary Leverage
Ratio Step Up”).


76

--------------------------------------------------------------------------------




The Leverage Ratio shall be calculated, upon relevant financial statements
becoming publicly available, as of the last day of each fiscal quarter of the
Company based upon (a) for Indebtedness, Indebtedness as of the last day of the
relevant fiscal quarter, (b) for Unrestricted Cash, Unrestricted Cash as of the
last day of the relevant fiscal quarter and (c) for Adjusted EBITDA, the actual
amount for the four (4) most recently completed fiscal quarters (including the
relevant fiscal quarter); provided that, in determining Indebtedness and
Unrestricted Cash, to the extent reflected in the consolidated results or
condition of the Company or any Subsidiary, the Non-Owned Percentage of
Indebtedness and/or Unrestricted Cash of any consolidated Subsidiary shall be
reversed and excluded therefrom.
(B) Interest Coverage Ratio. The Company shall not permit the ratio (the
“Interest Coverage Ratio”) of (i) Adjusted EBITDA to (ii) Interest Expense to be
less than 3.50 to 1.00 as of the end of each fiscal quarter of the Company.
The Interest Coverage Ratio shall be calculated, upon relevant financial
statements becoming publicly available, as of the last day of each fiscal
quarter of the Company based upon, for Adjusted EBITDA and Interest Expense, the
actual amount for the four (4) most recently completed fiscal quarters;
provided, that to the extent otherwise required or elected hereunder, the
Interest Coverage Ratio shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis acceptable to the Administrative Agent, but
without giving effect to any projected synergies resulting from such Permitted
Acquisition.
ARTICLE VIII: DEFAULTS
8.1. Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:
(A) Failure to Make Payments When Due. Any member of the Obligor Group shall (i)
fail to pay when due any of the Obligations consisting of principal with respect
to the Loans or Reimbursement Obligations or (ii) shall fail to pay within five
(5) Business Days of the date when due any of the other Obligations under this
Agreement or the other Loan Documents.
(B) Breach of Certain Covenants. Any member of the Obligor Group shall fail duly
and punctually to perform or observe any agreement, covenant or obligation
binding on the Company under:
(i)    Sections 7.1 (other than Section 7.1(B)) or 7.2 (other than Sections
7.2(H), 7.2(I) and 7.2(J)) and such failure shall continue unremedied for
fifteen (15) days after the earlier of (a) the date on which the Administrative
Agent sends written notice of such failure to the Company or (b) the date on
which an Authorized Officer of the Company knew or should have known of such
failure, or
(ii)    Sections 7.1(B), 7.2(H), 7.2(I), 7.2(J), 7.3 or 7.4 and either (a) the
Administrative Agent sends written notice of such failure to the Company or (b)
an Authorized Officer of the Company knew or should have known of such failure,
whichever is earlier.
(C) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by any member of the Obligor Group to the Administrative Agent or
any Lender herein or by any member of the Obligor Group in any of the other Loan
Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).
(D) Other Defaults. Any member of the Obligor Group shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by paragraphs (A), (B) or (C)


77

--------------------------------------------------------------------------------




of this Section 8.1), or any member of the Obligor Group shall default in the
performance of or compliance with any term contained in any of the other Loan
Documents, and such default shall continue for thirty (30) days after the date
on which the Administrative Agent sends written notice of such default to the
Company.
(E) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment of principal or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) with
respect to any Material Indebtedness, beyond any period of grace provided with
respect thereto; or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Material Indebtedness beyond any period of grace, if any,
provided with respect thereto, if the effect of such breach, default or event of
default or such other condition is to cause an acceleration or mandatory
redemption of, or to require that the Company or such Subsidiary offer to
purchase or repurchase such Material Indebtedness, or to permit the holder(s) of
such Material Indebtedness to accelerate the maturity of any such Material
Indebtedness or to require a redemption or other repurchase of such Material
Indebtedness; or any such Material Indebtedness shall be otherwise declared to
be due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased by the Company or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof; or the Company or any of its Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due;
provided that this Section 8.1(E) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness.
(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case shall be commenced against the Company or any of its
Significant Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Company or any of its Significant Subsidiaries in an involuntary
case, under any applicable bankruptcy, insolvency or similar law now or
hereinafter in effect; or any other similar relief shall be granted under any
applicable federal, state, local or foreign law.
(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Significant
Subsidiaries or over all or a substantial part of the property of the Company or
any of its Significant Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of its Significant Subsidiaries
or of all or a substantial part of the property of the Company or any of its
Significant Subsidiaries shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the property of the
Company or any of its Significant Subsidiaries shall be issued and any such
event shall not be stayed, dismissed, bonded or discharged within sixty (60)
days after entry, appointment or issuance.
(G) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
its Significant Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property, (iv)
make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.


78

--------------------------------------------------------------------------------




(H) Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance as to which the applicable insurance company has
not disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of $50,000,000 is or are entered and either (i) enforcement
proceedings shall have been commenced by any creditor upon a final or
nonappealable judgment or order or (ii) such judgment(s) shall remain unpaid,
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days.
(I) Dissolution. Any order, judgment or decree shall be entered against the
Company or any of its Significant Subsidiaries decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of sixty (60) days; or the Company or any of its
Significant Subsidiaries shall otherwise dissolve or cease to exist except as
specifically permitted by this Agreement.
(J) Loan Documents. At any time, for any reason, other than in accordance with
its terms, any Loan Document ceases to be in full force and effect or the
Company or any of the Company’s Significant Subsidiaries party thereto seeks to
repudiate in writing its respective obligations thereunder.
(K) Guarantor Revocation. The Company or any Subsidiary Guarantor shall
terminate or revoke any of its obligations under its respective Guaranty, other
than as a result of any transaction permitted under the terms of this Agreement.
(L) Pledge Agreements. Any Pledge Agreement shall for any reason fail to create
a valid and perfected first priority security interest in any Pledged Equity
purported to be covered thereby, or any action shall be taken by or on behalf of
the Company or any Subsidiary to discontinue or to assert the invalidity or
unenforceability of any Pledge Agreement, all other than as a result of any
transaction permitted under the term of this Agreement.
(M) Termination Event. Any Termination Event occurs which, individually or in
the aggregate, is reasonably likely to subject either the Company or any member
of its Controlled Group to liability in excess of $50,000,000.
(N) Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(c) of the Code for a waiver of the “minimum funding
standard” (as defined in Section 412 of the Code) and the Required Lenders
reasonably believe the substantial business hardship upon which the application
for the waiver is based could reasonably be expected to subject either the
Company or any Controlled Group member to liability in excess of $50,000,000.
(O) Change of Control. A Change of Control shall occur.
(P) Environmental Matters. The Company or any of its Significant Subsidiaries
shall be the subject of any adverse determination in a proceeding or
investigation pertaining to (i) the Release by the Company or any of its
Significant Subsidiaries of any Contaminant into the environment, (ii) the
liability of the Company or any of its Significant Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment or (iii) any
violation of any Environmental Requirements of Law by the Company or any of its
Significant Subsidiaries, which, in any case, has or is reasonably likely to
subject the Company or any of its Significant Subsidiaries to liability (which
is not covered by undenied indemnification by a creditworthy indemnitor or by
insurance provided by a creditworthy carrier and for which the availability of
coverage has been acknowledged by such carrier) in excess of $50,000,000.


79

--------------------------------------------------------------------------------




(Q) Surety Obligations. The Company or any of its Subsidiaries shall fail to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) with respect to its reimbursement obligations
under any surety bond (or series of related surety bonds issued for the benefit
of the same surety) in an aggregate amount in excess of $50,000,000, beyond any
period of grace provided with respect thereto.
(R) Hedging Arrangements. The Company or any of its Subsidiaries shall fail to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) under any Hedging Arrangement (or, if
applicable, under all Hedging Arrangements governed by the terms of a single
ISDA Master Agreement or other similar master netting contract between the
Company or any Subsidiary and a single counterparty) with a Net Mark-to-Market
Exposure in excess of $50,000,000, beyond any period of grace provided with
respect thereto.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.
ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
9.1. Termination of Revolving Loan Commitments; Acceleration.
(A) If any Default described in Section 8.1(F) or 8.1(G) occurs with respect to
the Company or any of its Subsidiaries, the obligations of the Lenders to make
Loans hereunder and the obligation of the Issuing Bank to issue Letters of
Credit hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, the
Required Lenders may terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation of the Issuing Bank to issue Letters of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Company
expressly waives.
(B) If any proceeds of Pledged Equity are received by the Administrative Agent
after a Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably to
the payment of the Obligations in the following order of priority: first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Company and its
Subsidiaries, second, to pay any fees or expense reimbursements then due to the
Lenders from the Company and its Subsidiaries, third, to pay interest then due
and payable on the Loans ratably, fourth, on a ratable basis, to repay and
prepay principal on the Loans and unreimbursed L/C Drafts, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid L/C Drafts to be held as cash collateral for such
Obligations and sixth, to the payment of any other Obligation due to the
Administrative Agent or any Lender by the Company and its Subsidiaries. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.
9.2. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Company to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single


80

--------------------------------------------------------------------------------




or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full in cash.
9.3. Amendments. (A) Subject to the provisions of this Article IX and except as
provided in Section 2.22 with respect to an Incremental Term Loan Amendment, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Company may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to this Agreement or
changing in any manner the rights of the Lenders or the Company hereunder or
waiving any Default hereunder; provided, however, that no such supplemental
agreement shall, (x) without the consent of the Administrative Agent, the Swing
Line Bank and the Issuing Bank, amend any provision of Section 2.24 hereof or
(y) without the consent of each Lender directly adversely affected thereby
(which shall be deemed to include all Lenders in the case of clauses (iii), (v),
(vi), (viii) and (ix) below):
(i)    Postpone or extend the Revolving Loan Termination Date or any other date
fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender.
(ii)    Reduce the principal amount of any Loans or L/C Obligations, or reduce
the rate or extend the time of payment of interest or fees thereon; provided,
however, that (a) modifications to the provisions relating to prepayments of
Loans and other Obligations, (b) a waiver or other modification of the
application of the default rate of interest pursuant to Section 2.10 hereof and
(c) changes in the definition of “Leverage Ratio” or any of the components
thereof shall, in each case, only require the approval of the Required Lenders.
(iii)    Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” (it being understood that, solely with the consent
of the parties prescribed by Section 2.22 to be parties to an Incremental Term
Loan Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Revolving Loan
Commitments and the Revolving Loans are included on the Closing Date).
(iv)    Except as permitted by Section 2.22, increase the amount of the
Revolving Loan Commitment of any Lender hereunder.
(v)    Permit any Borrower to assign its rights under this Agreement.
(vi)    Other than pursuant to a transaction permitted by the terms of this
Agreement, release (a) the Company from its obligations under the Company
Guaranty or (b) any Subsidiary Guarantor that is a Material Subsidiary from its
obligations under its respective Subsidiary Guaranty.
(vii)    Amend the ratable treatment among the Lenders under Section 12.2.
(viii)    Amend this Section 9.3.


81

--------------------------------------------------------------------------------




(ix)    Other than as permitted by the terms of this Agreement release any of
the Pledged Equity.
No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) the Swing Line Bank shall be effective without the
written consent of the Swing Line Bank and (c) the Issuing Bank shall be
effective without the written consent of the Issuing Bank. The Administrative
Agent may waive payment of the fee required under Section 13.3(C) without
obtaining the consent of any of the Lenders.
(B) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(C) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “all Lenders” or “each Lender directly adversely affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity (other than an Ineligible
Institution) which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 13.3, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all amounts due and owing to
such Non-Consenting Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by such Borrower hereunder
to and including the date of termination, including without limitation payments
due to such Non-Consenting Lender under Sections 2.14(E), 4.1 and 4.2, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 4.4 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(D) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
ARTICLE X: GENERAL PROVISIONS
10.1. Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive delivery of this Agreement and
the making of the Loans herein contemplated so long as any principal, accrued
interest, fees, or any other amount due and payable under any Loan Document is
outstanding and unpaid (other than contingent reimbursement and indemnification
obligations).


82

--------------------------------------------------------------------------------




10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3. Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Company or
any of its Subsidiaries with the agreement of its independent certified public
accountants and such changes result in an adverse change (as determined by the
Company in its reasonable discretion) in the method of calculation of any of the
financial covenants, tests, restrictions or standards set forth in Section 7.4
hereof or in the related definitions or terms used therein (“Accounting
Changes”), the parties hereto agree, at the Company’s request, to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Company’s and its Subsidiaries’ financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, that until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations. In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment, subject to further modification in accordance with
this Section 10.3. Notwithstanding the foregoing, all financial statements to be
delivered by the Company pursuant to Section 7.1 shall be prepared in accordance
with generally accepted accounting principles as in effect at such time.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
10.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.5. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any prior agreements and understandings that are expressly stated to
survive the effectiveness hereof.
10.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.


83

--------------------------------------------------------------------------------




10.7. Expenses; Indemnification.(A) Expenses. The Borrowers shall reimburse the
Administrative Agent and the Arranger for any reasonable costs and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of outside counsel and paralegals for the Administrative Agent) paid or incurred
by the Administrative Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification
and administration of the Loan Documents. The Borrowers also agree to reimburse
the Administrative Agent and the Arranger for any costs, internal charges and
out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees and
time charges of attorneys and paralegals for the Administrative Agent and the
Arranger) paid or incurred by the Administrative Agent or the Arranger in
connection with the collection of the Obligations and enforcement of the Loan
Documents.
(B) Indemnity. The Company further agrees to defend, protect, indemnify and hold
harmless the Administrative Agent the Arranger, and each and all of the Lenders
and each of their respective Affiliates, and each of such Administrative
Agent’s, Arranger’s, Lender’s or Affiliate’s respective officers, directors,
trustees, investment advisors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article V)
(collectively, the “Indemnitees”), based upon its obligations, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses of any kind or nature whatsoever
(including, without limitation, the fees and disbursements of counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by or asserted against such Indemnitees in any
manner relating to or arising out of this Agreement or any of the other Loan
Documents, or any act, event or transaction related or attendant thereto or to
the making of the Loans, and the issuance of and participation in Letters of
Credit hereunder, the management of such Loans or Letters of Credit, the use or
intended use of the proceeds of the Loans or Letters of Credit hereunder, or any
of the other transactions contemplated by the Loan Documents (collectively, the
“Indemnified Matters”); provided, however, that the Company shall have no
obligation to an Indemnitee hereunder with respect to Indemnified Matters to the
extent any of the foregoing is caused by or resulted from the willful misconduct
or gross negligence of such Indemnitee. If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Company shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.
(C) Waiver of Certain Claims; Settlement of Claims. The Company further agrees
to assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages. No
settlement shall be entered into by the Company or any of its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement, the other Loan
Documents unless such settlement releases all Indemnitees from any and all
liability with respect thereto.
(D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 10.7 and each other provision hereunder or in any other Loan
Document whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify any Holder of Obligations shall survive the termination of this
Agreement.
10.8. Numbers of Documents. All statements, notices, closing documents and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.


84

--------------------------------------------------------------------------------




10.9. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Company or any of its Subsidiaries pursuant to
this Agreement in confidence (other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry), except for disclosure
(i) to its Affiliates and to other Lenders and their respective Affiliates, (ii)
to legal counsel, accountants and other professional advisors to such Lender or
to a Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation or legal process, (v) to any
Person in connection with the exercise of any remedies under this Agreement or
any other Loan Document or any legal proceeding to which such Lender is a party,
(vi) as permitted by Section 13.4, (vii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder, (viii) to any other party to this Agreement, (ix) consented to by the
Company or (x) to the extent such confidential information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company (it being understood
that the Persons described in clauses (i) through (x) above to whom such
disclosure is made will be informed of the confidential nature of such
confidential information and instructed to keep such information confidential).
EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION DESCRIBED IN THE
IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER BORROWERS,
THE SUBSIDIARY GUARANTORS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.


10.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.


85

--------------------------------------------------------------------------------




10.11. Nonliability of Lenders. The relationship between the Borrowers, on the
one hand, and the Lenders and the Administrative Agent, on the other hand, shall
be solely that of borrowers and lender. Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrowers. Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrowers to review or inform the Borrowers of any matter in connection with any
phase of the Borrowers’ business or operations.
10.12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.(A) NON-EXCLUSIVE
JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK, BOROUGH OF MANHATTAN, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE ANY BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
(B) SERVICE OF PROCESS.
(i)    EACH BORROWER WAIVES PERSONAL SERVICE OF ANY PROCESS UPON IT AND
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS OR
SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE
ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE COMPANY ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE
LENDERS TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(ii)    EACH SUBSIDIARY BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS
AGENT FOR SERVICE OF PROCESS IN ANY PROCEEDING REFERRED TO IN THIS SECTION 10.13
AND AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE MADE BY MAILING
OR DELIVERING A COPY THEREOF TO IT CARE OF THE COMPANY AT ITS ADDRESS FOR
NOTICES SET FORTH IN ARTICLE XIV OF THIS AGREEMENT.
(C) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,


86

--------------------------------------------------------------------------------




WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED
WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
10.14. USA Patriot Act. Each Lender hereby notifies each Borrower and each
Subsidiary Guarantor that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies such Borrower
and such Subsidiary Guarantor, which information includes the name and address
of such Borrower and such Subsidiary Guarantor and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.
10.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


87

--------------------------------------------------------------------------------




10.17. Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(A) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(B) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE XI: THE ADMINISTRATIVE AGENT
11.1. Appointment; Nature of Relationship. JPMorgan is appointed by the Lenders
as the Administrative Agent hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article XI. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement and that the Administrative Agent is merely acting
as the representative of the Lenders with only those duties as are expressly set
forth in this Agreement and the other Loan Documents. In its capacity as the
Lenders’ contractual representative, the Administrative Agent (i) does not
assume any fiduciary duties to any of the Lenders, (ii) is a “representative” of
the Lenders within the meaning of Section 9-102 of the Uniform Commercial Code
as in effect from time to time in the State of New York (or any successor
provision) and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders, for itself and on behalf of its
affiliates, agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender waives.
11.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.


88

--------------------------------------------------------------------------------




11.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is caused by or resulted
from the gross negligence or willful misconduct of such Person.
11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default, (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith or (vi) the creation, perfection or priority of Liens on
the Pledged Equity or the existence of the Pledged Equity. The Administrative
Agent shall not be responsible to any Lender for any recitals, statements,
representations or warranties herein or in any of the other Loan Documents for
perfection or priority of the Liens on any collateral subject to the Loan
Documents, the execution, effectiveness, genuineness, validity, legality,
enforceability, collectibility, or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of any guarantor of any or all of the Obligations, the
Company or any of its Subsidiaries. Except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
11.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all owners of Loans. Upon receipt of any such instructions from
the Required Lenders (or all of the Lenders in the even that and to the extent
that this Agreement expressly requires such), the Administrative Agent shall be
permitted to act on behalf of the full principal amount of the Obligations. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
11.6. Employment of Administrative Agent and Counsel. The Administrative Agent
may execute any of its duties as the Administrative Agent hereunder and under
any other Loan Document by or through employees, agents and attorney-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
11.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal


89

--------------------------------------------------------------------------------




matters, upon the opinion of counsel selected by the Administrative Agent, which
counsel may be employees of the Administrative Agent.
11.8. The Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that the Lenders shall be
liable for the foregoing solely to the extent that the unreimbursed amount or
unreimbursed expense or indemnified liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such, provided, further, that no Lender shall be liable for any of the
foregoing to the extent any of the foregoing has arisen solely from the gross
negligence or willful misconduct of the Administrative Agent. The obligations
and agreements of the Lenders under this Section 11.8 shall survive the
termination of this Agreement.
11.9. Rights as a Lender. With respect to its Revolving Loan Commitment, Loans
made by it and Letters of Credit issued by it, the Administrative Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders”, “Issuing Bank” or
“Swing Line Bank” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.
11.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
11.11. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Notwithstanding anything herein to
the contrary, so long as no Default has occurred and is continuing, each such
successor Administrative Agent shall be subject to approval by the Company,
which approval shall not be unreasonably withheld or delayed. Such successor
Administrative


90

--------------------------------------------------------------------------------




Agent shall be a commercial bank having capital and retained earnings of at
least $500,000,000. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.
11.12. No Duties Imposed Upon Other Agents or Arranger. No Person identified on
the cover page to this Agreement, the signature pages to this Agreement or
otherwise in this Agreement as a “Co-Syndication Agent”, “Documentation Agent”
or an “Arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than if such Person is a
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
no Person identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Co-Syndication Agent”,
“Documentation Agent” or an “Arranger” shall have or be deemed to have any
fiduciary duty to or fiduciary relationship with any Lender. In addition to the
agreement set forth in Section 11.10, each of the Lenders acknowledges that it
has not relied, and will not rely, on any Person so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.
11.13. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
11.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under terms
of this Agreement.
11.15. Authority with Respect to Guarantees.
(A) Authority to Take Action. Each Lender authorizes the Administrative Agent to
enter into each Guaranty if a signature thereon becomes necessary, and to take
all action contemplated by such document, including, without limitation, all
enforcement actions. Each Lender agrees that no Holder of Obligations (other
than the Administrative Agent) shall have the right individually to
independently enforce any Guaranty, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Obligations upon the terms of the applicable Guaranty.
In furtherance and without limitation of the foregoing, the Administrative Agent
is hereby authorized and given a power of attorney by and on behalf of each of
the Holders of Obligations to execute any Guaranty, if necessary.
(B) Authority to Release Guarantors. Subject to the terms and conditions of
Section 7.2(J), the Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any guarantor from its obligations
under any of the Guarantees (i) upon termination of the Aggregate Revolving Loan
Commitment and payment and satisfaction of all of the Obligations at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby (which


91

--------------------------------------------------------------------------------




satisfaction, in the case of outstanding Letters of Credit, may take the form of
a backstop letter of credit from an issuer acceptable to the Administrative
Agent or cash collateral); (ii) in connection with any transaction which is
permitted by this Agreement or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular guarantors pursuant to this Section 11.15(B).
Notwithstanding the foregoing, but subject to the terms and conditions of
Section 7.2(J), a Subsidiary Guarantor shall, without further action, be
released from its obligations under its respective Subsidiary Guaranty if such
Subsidiary Guarantor ceases to be a Subsidiary of the Company in connection with
a transaction permitted by the terms of this Agreement and, both before and
after giving effect to such cessation, no Default or Unmatured Default exists.
11.16. Authority with Respect to Pledge Agreements.
(A) Authority to Enter into Pledge Agreements. In such capacity, the
Administrative Agent is a “representative” of the Holders of Obligations within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code. Each Lender authorizes the Administrative Agent to enter into
each of the Pledge Agreements to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Holders of
Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Pledge
Agreement, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Obligations upon the terms of the Pledge Agreements. In the event that any
Pledged Equity is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Holders of
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Pledged Equity in favor of the Administrative Agent on behalf of
the Holders of Obligations.
(B) Authority to Release Pledged Equity. Subject to the terms and conditions of
Section 7.2(J), the Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Pledged Equity (i) upon termination of the
Aggregate Revolving Loan Commitment and payment and satisfaction of all of the
Obligations at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby (which
satisfaction, in the case of outstanding Letters of Credit, may take the form of
a backstop letter of credit from an issuer acceptable to the Administrative
Agent or cash collateral); (ii) in connection with any transaction which is
permitted by this Agreement or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Pledged Equity pursuant to this Section
11.16(C). Notwithstanding the foregoing, but subject to the terms and conditions
of Section 7.2(J), upon at least five (5) Business Days’ prior written request
by the Company to the Administrative Agent, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for the benefit of the Holders of Obligations herein or
pursuant hereto upon the Pledged Equity if the relevant Pledged Subsidiary
ceases to be a Subsidiary of the Company in connection with a transaction
permitted by the terms of this Agreement and, both before and after giving
effect to such cessation, no Default or Unmatured Default exists.
ARTICLE XII: SETOFF; RATABLE PAYMENTS
12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to any Borrower (including


92

--------------------------------------------------------------------------------




all account balances, whether provisional or final and whether or not collected
or available) may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due (provided, however, that no deposits of the Traditional Foreign
Subsidiary Borrowers or Indebtedness held by or owing to the Traditional Foreign
Subsidiary Borrowers shall be offset by any Lender and applied towards the
Obligations incurred solely by or on behalf of the Company, any Domestic
Subsidiary Borrower or any Special Foreign Subsidiary Borrower).
12.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 2.14(E), 4.1, 4.2 or 4.4) in a greater proportion than that received by
any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable share of the Loans. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process or otherwise, appropriate further
adjustments shall be made.
12.3. Relations Among Lenders.    (A) Except with respect to the exercise of
set-off rights of any Lender in accordance with Section 12.1, the proceeds of
which are applied in accordance with this Agreement, and except as set forth in
the following sentence, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or any other obligor
hereunder or with respect to any Loan Document, without the prior written
consent of the Required Lenders or, as may be provided in this Agreement or the
other Loan Documents, at the direction of the Administrative Agent.
(B) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
12.4. Representations and Covenants Among Lenders. Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Borrower shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.3(B). The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation (x) any pledge or assignment by any


93

--------------------------------------------------------------------------------




Lender of all or any portion of its rights under this Agreement and any
promissory note issued hereunder to a Federal Reserve Bank, (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any promissory note issued hereunder to its
trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to direct or indirect
contractual counterparties in interest rate swap agreements relating to the
Loans; provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 13.3. The Administrative Agent may treat the Person which made any
Revolving Loan or which holds any promissory note issued hereunder as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Revolving Loan or which holds any promissory note issued
hereunder to direct payments relating to such Revolving Loan or promissory note
issued hereunder to another Person. Any assignee of the rights to any Revolving
Loan or any promissory note issued hereunder agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a promissory note has been issued hereunder in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Loan.
13.2. Participations.(A) Permitted Participants; Effect. Any Lender may at any
time sell to one or more banks or other entities (other than an Ineligible
Institution) (“Participants”) participating interests in any Revolving Credit
Obligations of such Lender, any promissory note issued hereunder held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Revolving Credit Obligations and the
holder of any promissory note issued to it hereunder in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents, except that, for
purposes of Article IV and Section 2.14(E) hereof, the Participants shall be
entitled to the same rights as if they were Lenders; provided, however, no
Participant shall be entitled to receive any greater amount pursuant to Article
IV hereof than such Participant’s transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred had no such
transfer occurred, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable Participation.
(B) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Revolving Loan Commitment in which such Participant
has an interest which would require consent of all of the Lenders pursuant to
the terms of Section 9.3.
(C) Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided


94

--------------------------------------------------------------------------------




in Section 12.1 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.2 as if
each Participant were a Lender. Each Borrower further agrees that each
Participant shall be entitled to the benefits of Section 2.14(E), Article IV and
Section 10.7 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 2.14(E),
Article IV or Section 10.7 than the Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation and (ii) any Participant agrees to comply with the
provisions of Section 2.14(E) and Article IV to the same extent as if it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Loan Commitments or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Revolving Loan Commitment or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
13.3. Assignments.    (A) Permitted Assignments. Any Lender may at any time
assign to one or more banks or other entities (other than an Ineligible
Institution) (“Purchasers”) all or any part of its rights and obligations under
the Loan Documents. Such assignment shall be evidenced by (x) an agreement
substantially in the form of Exhibit D or in such other form as may be agreed to
by the parties thereto (each such agreement, an “Assignment Agreement”) or (y)
to the extent applicable, an agreement incorporating an Assignment Agreement by
reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment Agreement are participants. Each such assignment with
respect to a Purchaser which is not a Lender, an Affiliate of a Lender or an
Approved Fund shall, unless otherwise consented to in writing by the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Company, either be in an amount equal to the entire applicable Revolving
Loan Commitment and Revolving Credit Obligations of the assigning Lender or
(unless each of the Company (so long as no Default has occurred and is
continuing) and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Revolving Loan Commitment and Revolving Credit Obligations subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in (x) the Assignment Agreement or (y)
to the extent applicable, an agreement incorporating an Assignment Agreement by
reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment Agreement are participants.
(B) Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Company shall not
be required if a Default has occurred and is continuing, and provided further
that the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof. The consent of each of
the Administrative Agent, the Issuing Bank and the Swing Line Bank


95

--------------------------------------------------------------------------------




shall be required prior to any assignment becoming effective. Any consent
required under this Section 13.3(B) shall not be unreasonably withheld or
delayed.
(C) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of (x)
an Assignment Agreement or (y) to the extent applicable, an agreement
incorporating an Assignment Agreement by reference pursuant to a Platform as to
which the Administrative Agent and the parties to the Assignment Agreement are
participants, together with any consents required by Sections 13.3(A) and
13.3(B), and (ii) payment by the Purchaser or the assigning Lender of a $3,500
fee to the Administrative Agent for processing such assignment (unless such fee
is waived by the Administrative Agent or unless such assignment is made to such
assigning Lender’s Affiliate), such assignment shall become effective on the
effective date specified in such assignment. The Assignment Agreement shall
contain a representation and warranty by the Purchaser to the effect that none
of the funds, money, assets or other consideration used to make the purchase and
assumption of the Revolving Loan Commitment and Revolving Credit Obligations
under the applicable Assignment Agreement constitutes “plan assets” as defined
under ERISA and that the rights, benefits and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Revolving Credit Obligations assigned to such Purchaser without any further
consent or action by the Borrowers, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights,
benefits and obligations under this Agreement, such Lender shall cease to be a
Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the Loan Documents.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by promissory notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrowers of the previously issued promissory notes (if any) held by the
transferor Lender, new promissory notes issued hereunder or, as appropriate,
replacement promissory notes are issued to such transferor Lender, if
applicable, and new promissory notes or, as appropriate, replacement promissory
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Revolving Loan Commitments (or, if the Revolving
Loan Termination Date has occurred, their respective Revolving Credit
Obligations), as adjusted pursuant to such assignment.
(D) The Register. The Administrative Agent, acting solely for this purpose as an
Administrative Agent of the Borrowers (and the Borrowers hereby designate the
Administrative Agent to act in such capacity), shall maintain at one of its
offices in Chicago, Illinois a copy of each Assignment Agreement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders, and the Revolving Loan Commitments of, and principal amounts of
and interest on the Loans owing to, each Lender pursuant to the terms hereof
from time to time and whether such Lender is an original Lender or assignee of
another Lender pursuant to an assignment under this Section 13.3. The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


96

--------------------------------------------------------------------------------




13.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant, Purchaser or other Person acquiring an interest in
the Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Company and its Subsidiaries; provided, that each
Transferee and prospective Transferee agrees to be bound in writing by Section
10.9 of this Agreement.
13.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 2.14(E) and Article IV.
ARTICLE XIV: NOTICES
14.1. Giving Notice.
(A) Except as otherwise permitted by Section 2.13 with respect to
Borrowing/Election Notices, (and subject to paragraph (B) below), all notices
and requests and other communications to any party hereunder shall be in writing
(including facsimile or other electronic transmission or similar writing) and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile and shall be given to such party, in the
case of any Borrower, the Lenders, the Issuing Bank, the Swing Line Bank or the
Administrative Agent, at its address or facsimile number set forth below (or,
with respect to any Lender which is not a party hereto as of the Closing Date,
at its address or facsimile number set forth in any Assignment Agreement or
Commitment and Acceptance):
(i)    if to any Borrower, to it c/o Steelcase Inc., 901 44th Street SE, Grand
Rapids, Michigan 49508, Attention of Gary Malburg, Vice President, Finance and
Treasurer (Telecopy No. (616) 247-2374; Telephone No. (616) 247-2637); together
with a copy to Steelcase Inc., 901 44th Street SE, Grand Rapids, Michigan 49508,
Attention of Chief Legal Officer (Telecopy No. (616) 246-4068; Telephone No.
(616) 246-9620);
(ii)    if to the Administrative Agent, (A) in the case of Advances denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, Floor L2,
Chicago, Illinois 60603, Attention of Katy Tyler (Telecopy No. (844) 490-5663)
and (B) in the case of Advances denominated in foreign currencies, to J.P.
Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention
of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), and in
each case with a copy to JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, Floor
L2, Chicago, Illinois 60603, Attention of Katy Tyler (Telecopy No. (844)
490-5663; Email: loan_and_agency_london@jpmorgan.com);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 420 West
Van Buren Street, 2nd Floor, Chicago, Illinois 60606-3534, Attention of
Katherine M Moses (Telecopy No. (312) 233-2266);
(iv)    if to the Swing Line Bank, (A) in the case of Swing Line Loans
denominated in Dollars, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn
Street, Floor L2, Chicago, Illinois 60603, Attention of Katy Tyler (Telecopy No.
(844) 490-5663) and (B) in the case of Swing Line Loans denominated in foreign
currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London
E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207
777 2360; Email: loan_and_agency_london@jpmorgan.com); and


97

--------------------------------------------------------------------------------




(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(B) Each such notice, request or other communication shall be effective (i) if
given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received or (ii) if
given by mail, seventy-two (72) hours after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid. Notices
delivered through Electronic Systems, to the extent provided in paragraph (C)
below, shall be effective as provided in said paragraph (C).
(C) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(D) Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Subsidiary Guarantor, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or any Subsidiary Guarantor’s or the
Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
or any Subsidiary Guarantor pursuant to any Loan Document or the transactions


98

--------------------------------------------------------------------------------




contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.
14.2. Change of Address. Each of the Borrowers, the Issuing Bank, the Swing Line
Bank and the Administrative Agent may change the address for service of notice
upon it by a notice in writing to the other parties hereto, including, without
limitation, each Lender. Each Lender may change the address for service of
notice upon it by a notice in writing to the Company and the Administrative
Agent.
ARTICLE XV: COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
ARTICLE XVI: COMPANY GUARANTEE
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby absolutely and irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation. The Company hereby irrevocably and unconditionally agrees
that if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal, it will, as an independent and primary obligation, indemnify the
Administrative Agent, the Issuing Bank and the Lenders immediately on demand
against any cost, loss or liability they incur as a result of any Borrower not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by such Borrower under this Agreement or under any
other Loan Document on the date when it would have been due (but so that the
amount payable by the Company under this indemnity will not exceed the amount
which it would have had to pay under this Article XVI if the amount claimed had
been recoverable on the basis of a guarantee).
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
right or remedy against any Borrower under the provisions of this Agreement, any
other Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document


99

--------------------------------------------------------------------------------




or agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; (e) the failure of the Administrative
Agent to take any steps to perfect and maintain any security interest in, or to
preserve any rights to, any security or collateral for the Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Obligations;
(g) the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any guarantor of any of the Obligations, for any reason related to this
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, the Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, the Issuing Bank or any Lender in favor of any Borrower or
any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, the Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement in connection with
such insolvency, bankruptcy or reorganization entered into by a holder of the
Obligations in its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, subject to
any applicable grace or notice and cure period, the Company hereby promises to
and will, upon receipt of written demand by the Administrative Agent, the
Issuing Bank or any Lender, forthwith pay, or cause to be paid, to the
Administrative Agent, the Issuing Bank or any Lender in cash an amount equal to
the unpaid principal amount of the Obligations then due, together with accrued
and unpaid interest thereon. The Company further agrees that if payment in
respect of any Obligation shall be due in a currency other than Dollars and/or
at a place of payment other than New York, Chicago or any other Eurocurrency
Payment Office and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of the Administrative Agent, the Issuing Bank or
any Lender, disadvantageous to the Administrative Agent, the Issuing Bank or any
Lender in any material respect, then, at the election of the


100

--------------------------------------------------------------------------------




Administrative Agent, the Company shall make payment of such Obligation in
Dollars (based upon the applicable Equivalent Amount in effect on the date of
payment) and/or in New York, Chicago or such other Eurocurrency Payment Office
as is designated by the Administrative Agent and, as a separate and independent
obligation, shall indemnify the Administrative Agent, the Issuing Bank and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by the Company to the Administrative Agent, the Issuing Bank
and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.
The remainder of this page is intentionally blank.




101

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
[SIGNATURE PAGES TO FOLLOW]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
STEELCASE INC.,
as the Company





By: 
/s/ Gary P. Malburg
Name: Gary P. Malburg
Title: Vice President; Finance & Treasurer

























Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent, the Issuing Bank, the Swing
Line Bank and individually as a Lender





By: 
/s/ Brendan Korb
Name: Brendan Korb
Title: Vice President



































Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Co-Syndication Agent and individually as a Lender





By: 
/s/ T. Scott Fiser
Name: T. Scott Fiser
Title: Senior Vice President















Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Co-Syndication Agent and individually as a Lender





By: 
/s/ Mark H. Halldorson
Name: Mark H. Halldorson
Title: Director



















Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION
as Documentation Agent and individually as a Lender





By: 
/s/ Andrew Bicker
Name: Andrew Bicker
Title: Director

























Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK
as a Lender





By: 
/s/ Steven J. McCormack
Name: Steven J. McCormack
Title: Senior Vice President























Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY
as a Lender





By: 
/s/ Wicks Barkhausen
Name: Wicks Barkhausen
Title: Vice President











Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





FIFTH THIRD BANK
as a Lender





By: 
/s/ Yael Eisenberg
Name: Yael Eisenberg
Title: Asst. Vice President













Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





SOCIÈTÈ GENÈRALE
as a Lender





By: 
/s/ Richard Bernal
Name: Richard Bernal
Title: Managing Director















Signature Page to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------






PRICING SCHEDULE


Applicable Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Gross
Leverage Ratio
≤ 1.00x
≤ 1.50x
≤ 2.00x
≤ 2.50x
≤ 3.00x
> 3.00x
Applicable Eurocurrency Rate Margin and Applicable L/C Fee Percentage
0.875%
0.975%
1.10%
1.175%
1.375%
1.50%
Applicable Floating Rate Margin
0.00%
0.00%
0.10%
0.175%
0.375%
0.50%
Applicable Facility Fee Percentage
0.125%
0.15%
0.15%
0.20%
0.225%
0.25%



Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Agreement. For the purposes of this Pricing
Schedule, the following terms have the following meanings, subject to the final
paragraph of this Pricing Schedule:
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to the Agreement.
“Gross Leverage Ratio” means the ratio of (i) Indebtedness of the Company and
its Subsidiaries calculated on a consolidated basis as of the last day of the
relevant fiscal quarter of the Company to (ii) Adjusted EBITDA for the four (4)
most recently completed fiscal quarters of the Company (including the relevant
fiscal quarter).
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Gross Leverage
Ratio is less than or equal to 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Gross Leverage Ratio
is less than or equal to 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Gross Leverage Ratio is less than or equal to 2.00 to 1.00.
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Gross Leverage Ratio is less than or equal to 2.50 to 1.00.
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level
IVand (ii) the Gross Leverage Ratio is less than or equal to 3.00 to 1.00.


    

--------------------------------------------------------------------------------





“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, the Company
has not qualified for Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
During the period beginning on the Closing Date and ending on the date of
delivery of the quarterly financial statements required to be delivered under
the Agreement for the first full fiscal quarter ending after the Closing Date,
pricing shall be based on Pricing Level II. Thereafter, the Applicable
Eurocurrency Margin, Applicable Floating Rate Margin, Applicable L/C Fee
Percentage and Applicable Facility Fee Percentage (each, an “Applicable Margin”)
shall be determined in accordance with the foregoing table based on the
Company’s Status as reflected in the then most recent Financials. Adjustments,
if any, to the Applicable Margin shall be effective three (3) Business Days
after the Administrative Agent has received the applicable Financials. If the
Company fails to deliver the Financials to the Administrative Agent at the time
required pursuant to the Agreement, then the Applicable Margin shall be the
highest Applicable Margin set forth in the foregoing table until three (3)
Business Days after such Financials are so delivered.






    